

 
STOCK PURCHASE AGREEMENT
 
among
 
Jipangu Inc.,
 
Jipangu International Inc.,
 
Apollo Gold, Inc.
 
and
 
Apollo Gold Corporation
 
made as of
 
October 17, 2005
 




 


--------------------------------------------------------------------------------



Table of Contents
 

   
I. Definitions
1
II. Purchase of Shares and Closing
9
2.1
Purchase and Sale
9
2.2
Purchase Price
9
2.3
Unaudited Closing Date Balance Sheets
10
2.4
The Closing
10
2.5
Further Assurances
13
III. Representations and Warranties of Seller and Guarantor
13
3.1
Title to Shares
13
3.2
Incorporation; Power and Authority
13
3.3
Valid and Binding Agreement
13
3.4
No Breach; Consents
13
3.5
Brokerage
14
3.6
Public Filings
14
IV. Representations and Warranties Regarding the Companies
14
4.1
Incorporation; Power and Authority
14
4.2
No Breach; Consents
15
4.3
Capitalization
15
4.4
Subsidiaries
16
4.5
Financial Statements
16
4.6
Absence of Undisclosed Liabilities
17
4.7
Books and Records
17
4.8
Absence of Certain Developments
18
4.9
Property
20
4.10
Accounts Receivable
22
4.11
Tax Matters.
22
4.12
Intellectual Property Rights
25
4.13
Material Contracts
25
4.14
Litigation
27
4.15
Insurance
27
4.16
Compliance with Laws; Governmental Authorizations
27
4.17
Environmental Matters
28
4.18
Employees
30
4.19
Employee Benefits
32
4.20
Suppliers
34
4.21
Affiliate Transactions
34
4.22
Brokerage
35
4.23
Availability of Documents
35
4.24
Disclosure
35
4.25
Disclaimer of Certain Representations or Warranties
35

 

--------------------------------------------------------------------------------


 
V. Representations and Warranties of Buyer Parties
35
5.1
Incorporation; Power and Authority
35
5.2
Valid and Binding Agreement
35
5.3
No Breach; Consents
36
5.4
No Other Representations; Suitability
36
5.5
Brokerage
36
5.6
Investment Intent
36
5.7
Financial Condition
36
5.8
Financing
36
5.9
Litigation
36
VI. Agreements of Seller and Guarantor
37
6.1
Conduct of the Business
37
6.2
Notice of Developments
38
6.3
Pre-Closing Access
39
6.4
Waivers; Payment of Indebtedness
39
6.5
Conditions
39
6.6
No Sale
40
6.7
Closing and Post-Closing Deliveries and Access
40
6.8
Litigation Support
40
6.9
Nondisparagement
40
6.10
Confidentiality
41
6.11
Assignment of Confidentiality Agreements
42
6.12
Transfer of Apollo Gold Exploration Property
42
6.13
Employee Matters
42
6.14
Claims Against Company Personnel
42
6.15
No Shareholder Approval
43
VII. Further Agreements
43
7.1
Conditions
43
7.2
Buyer Permitted Updates
43
7.3
Employment; Employee Benefits
43
7.4
Insurance
43
7.5
Bonding
44
7.6
Releases from Guarantees
44
7.7
Non-Hire
44
7.8
Use of Seller’s and Guarantor’s Names
44
7.9
Post-Closing Access
44
7.10
Filings; Other Action
45
7.11
APO 19
45
7.12
Standard Leach Pad Leak
45
VIII. Conditions to Closing
45
8.1
Conditions to Buyer’s Obligations
45
8.2
Conditions to Seller’s Obligations
48
IX. Termination
49
9.1
Termination
49
9.2
Effect of Termination
51

 

--------------------------------------------------------------------------------


 

   
X. Indemnification
51
10.1
Indemnification by Seller and Guarantor
51
10.2
Indemnification by Buyer Parties
53
10.3
Third-Party Actions Against Buyer Parties
54
10.4
Third-Party Actions Against Seller and Guarantor
55
10.5
Sole and Exclusive Remedy
57
10.6
Tax Adjustment
57
XI. Allocation of Taxes; Tax Return
57
11.1
Allocation of Tax Liabilities
57
11.2
Tax Return
57
11.3
Income and Loss Allocation
58
11.4
Cooperation
58
11.5
Audits
59
11.6
Tax Refunds
59
11.7
Tax Sharing Agreements
59
11.8
Section 338(h)(10) Election
59
11.9
Tax Indemnification of Seller and Guarantor
60
11.10
Tax Indemnification of Buyer
61
XII. General
61
12.1
Press Releases and Announcements
61
12.2
Expenses
61
12.3
Amendment and Waiver
61
12.4
Notices
62
12.5
Assignment
63
12.6
No Third-Party Beneficiaries
63
12.7
No Partnership and No Corporate Opportunity
63
12.8
Severability
64
12.9
Complete Agreement
64
12.10
Schedules
64
12.11
Signatures; Counterparts
64
12.12
Governing Law
64
12.13
Specific Performance
64
12.14
Jurisdiction
65
12.15
Waiver of Jury Trial
65
12.16
Construction
65
12.17
Currency
66
12.18
Time of Essence
66
12.19
Consequential or Special Damages
66
     
Signatures
  67



Exhibit A - Form of Promissory Note
Exhibit B - Form of Transition Services Agreement
Exhibit C - Form of Resignation and Waiver
Exhibit D - Form of FIRPTA Certificate






--------------------------------------------------------------------------------



STOCK PURCHASE AGREEMENT
 
This STOCK PURCHASE AGREEMENT (this “Agreement”) among Jipangu Inc., a Japanese
corporation (“Parent”), Jipangu International Inc., a Delaware corporation
(“Buyer”, and together with Parent, the “Buyer Parties”), Apollo Gold, Inc., a
Delaware corporation (“Seller”) and Apollo Gold Corporation, a Yukon Territory
corporation (“Guarantor”) is made as of October 17, 2005.
 
Recitals
 
WHEREAS, Seller owns all of the outstanding capital stock of Florida Canyon
Mining, Inc., a Delaware corporation (“Florida Canyon”), Standard Gold Mining,
Inc., a Delaware corporation (“Standard”) and Apollo Gold Exploration, Inc., a
Delaware corporation (“Exploration”) (each, a “Company” and collectively, the
“Companies”).
 
WHEREAS, Seller desires to sell, and Buyer desires to buy, all of the
outstanding capital stock of each Company on the terms and subject to the
conditions set forth in this Agreement.
 
WHEREAS, Guarantor owns all of the outstanding capital stock of Seller, and
desires to induce Buyer to enter into this Agreement.
 
WHEREAS, Parent owns all of the outstanding capital stock of Buyer, and desires
to induce Seller to enter into this Agreement.
 
WHEREAS, Seller will be responsible for the cancellation or payment of all
indebtedness of the Companies to the Seller, Guarantor and their respective
Subsidiaries prior to Closing.
 
WHEREAS, the parties have agreed to enter into a transitional services agreement
to be performed after the sale and purchase of the Companies’ outstanding
capital stock.
 
NOW, THEREFORE, in consideration of the mutual representations, warranties and
agreements contained in this Agreement, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties agree as follows:
 
I.   Definitions
 
“Active Employee” means any employee employed on the Closing Date by any Company
who is a bargaining unit employee currently covered by a collective bargaining
agreement or employed exclusively by one or more of the Companies, including
employees on temporary leave of absence, family medical leave, military leave,
temporary disability or sick leave, but excluding employees on long-term
disability leave.
 
“2004 Financial Statements” has the meaning set forth in Section 4.5.
 
“2004 Fiscal Year End” has the meaning set forth in Section 4.5.
 
“Admitted Claim” has the meaning set forth in Section 10.1(d).
 
-1-

--------------------------------------------------------------------------------


 
“Affiliate” has the meaning set forth in Rule 12b-2 under the Exchange Act.
 
“Agreement” has the meaning set forth in the first paragraph of this Agreement.
 
“Allocation Arbiter” has the meaning set forth in Section 11.8(c).
 
“Basket Amount” has the meaning set forth in Section 10.1(b).
 
“Business Day” means any day other than a Saturday, a Sunday, a Japanese or
United States federal holiday or a Colorado state banking holiday.
 
“Buyer” has the meaning set forth in the first paragraph of this Agreement.
 
“Buyer Claim” has the meaning set forth in Section 10.1(c).
 
“Buyer Indemnified Parties” has the meaning set forth in Section 10.3(a).
 
“Buyer Losses” has the meaning set forth in Section 10.1(a).
 
“Buyer Parties” has the meaning set forth in the first paragraph of this
Agreement.
 
“Buyer Permitted Update” has the meaning set forth in Section 7.2.
 
“Buyer Third-Party Action” has the meaning set forth in Section 10.3(a).
 
“Capital Lease” means a lease on which a Company is a lessee that is a capital
lease as determined in accordance with GAAP.
 
“Code” means the Internal Revenue Code of 1986, as amended.
 
“Company” has the meaning set forth in the recitals of this Agreement.
 
“Confidential Information” has the meaning set forth in Section 6.10(a).
 
“Confidentiality Agreement” means the confidentiality agreement, dated March 16,
2005, between Guarantor and Parent.
 
“Consent” means any authorization, consent, approval, filing, waiver, exemption
or other action by or notice to any Person.
 
“Contract” means a contract, agreement, lease, commitment or binding
understanding, whether oral or written, that is in effect as of the date of this
Agreement or any time after the date of this Agreement. For clarity in this
Agreement, the term Contract includes the $16,936,130 reclamation bond issued by
Safeco Insurance Company of America and the determinations of the Bureau of Land
Management, the U.S. District Court for the District of Nevada and the Ninth
Circuit Court of Appeals relating thereto.
 
“Disclosure Schedule” means the schedule delivered by Seller to Buyer on or
prior to the date of this Agreement.
 
-2-

--------------------------------------------------------------------------------


 
“Employment Loss” has the meaning set forth in Section 10.1(a).
 
“Encumbrance” means any charge, claim, easement, covenant, condition, equitable
interest, lien, option, pledge, security interest, right of first refusal or
restriction of any kind, including any restriction on use, voting, transfer,
receipt of income or exercise of any other attribute of ownership.
 
“Environmental Costs” has the meaning set forth in Section 4.17(a)(i).
 
“Environmental Law” has the meaning set forth in Section 4.17(a)(ii).
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the rules and regulations thereunder.
 
“ERISA Affiliate” means any entity or trade or business that is treated as a
member of the Companies’ controlled group within the meaning of Section 414(b),
(c), (m) or (o) of the Code.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations thereunder.
 
“Exploration” has the meaning set forth in the recitals of this Agreement.
 
“Exploration Common Stock” has the meaning set forth in Section 2.1(c).
 
“Exploration Property Transfers” has the meaning set forth in Section 6.12.
 
“Exploration Shares” has the meaning set forth in Section 2.1(c).
 
“Florida Canyon” has the meaning set forth in the recitals of this Agreement.
 
“Florida Canyon Common Stock” has the meaning set forth in Section 2.1(a).
 
“Florida Canyon Shares” has the meaning set forth in Section 2.1(a).
 
“Further Subscription Documents” means the subscription agreement executed and
delivered by Guarantor and Parent as of the date of this Agreement, together
with the forms of warrant certificate and registration rights agreement attached
as schedules thereto.
 
“GAAP” means Canadian generally accepted accounting principles, as in effect
from time to time.
 
“Governmental Authorization” means any approval, consent, license, permit,
waiver, registration or other authorization issued, granted, given, made
available or otherwise required by any Governmental Entity or pursuant to Law.
 
“Governmental Entity” means any federal, state, local, foreign, international or
multinational entity or authority exercising executive, legislative, judicial,
regulatory, administrative or taxing functions of or pertaining to government.
 
-3-

--------------------------------------------------------------------------------


 
“Governmental Order” means any judgment, injunction, writ, order, ruling, award
or decree by any Governmental Entity or arbitrator.
 
“Hazardous Materials” has the meaning set forth in Section 4.17(a)(iii).
 
“Indemnification Agreements” means the indemnification agreements listed in
Schedule 4.13, under subsection (ii) thereof.
 
“Insider” means (i) any officer or director of Guarantor or Seller, (ii) any
officer or director of any Company, (iii) any Member of the Immediate Family of
any of the foregoing Persons or (iv) any Affiliate of an officer or director of
Guarantor, Seller or any Company.
 
“Intellectual Property Rights” means (i) rights in patents, patent applications
and patentable subject matter, whether or not the subject of an application,
(ii) rights in trademarks, service marks, trade names, trade dress and other
designators of origin, registered or unregistered, (iii) rights in copyrightable
subject matter or protectable designs, registered or unregistered, (iv) trade
secrets, (v) rights in internet domain names, uniform resource locators and
e-mail addresses, (vi) rights in semiconductor topographies (mask works),
registered or unregistered, (vii) know-how and (viii) all other intellectual and
industrial property rights of every kind and nature and however designated,
whether arising by operation of Law, Contract, license or otherwise.
 
“IRS” means the United States Internal Revenue Service.
 
“June Balance Sheet” has the meaning set forth in Section 4.5.
 
“Knowledge of Seller” means the actual knowledge of the Knowledge Employees, or
any knowledge that would have been acquired by any such Person upon reasonable
inquiry and investigation.
 
“Knowledge Employees” means R. David Russell, Melvyn Williams, Don Miller, Dick
Nanna, David Young, Don Vagstad, James O’Neil, Jr., John Barta and Maxine
O’Connell.
 
“Law” means any, law, ordinance, regulation, statute or treaty of any
Governmental Entity.
 
“Liability” means any liability or obligation whether accrued, absolute,
contingent, unliquidated or otherwise, whether due or to become due, whether
known or unknown, and regardless of when asserted, including, without limiting
the foregoing, all reclamation, restoration and cleanup activities associated
with or arising out of conducting exploration and mining activities.
 
“List” has the meaning set forth in Section 4.17(a)(iv).
 
“Litigation” means any claim, action, arbitration, mediation, audit, hearing,
investigation, proceeding, litigation or suit (whether civil, criminal,
administrative, investigative or informal) commenced, brought, conducted or
heard by or before, or otherwise involving, any Governmental Entity or
arbitrator or mediator.
 
-4-

--------------------------------------------------------------------------------


 
“Loss” means any Litigation, Governmental Order, complaint, claim, demand,
damage, deficiency, penalty, fine, cost, amount paid in settlement, liability,
obligation, Tax, Encumbrance, loss, expense or fee, including court costs and
attorneys’ fees and expenses.
 
“March Balance Sheet” has the meaning set forth in Section 4.5.
 
“March Balance Sheet Date” has the meaning set forth in Section 4.5.
 
“March Financial Statements” has the meaning set forth in Section 4.5.
 
“Material Adverse Effect” means any change, effect, event or condition,
individually or in the aggregate, that has had or would reasonably be expected
to have a material adverse effect on the business, assets, properties, condition
(financial or otherwise) or results of operations of any Company; provided that
any change, effect, fact, event or condition that adversely affects gold or
silver mining in Nevada generally, or the mining industry generally, shall not
be considered a Material Adverse Effect to the extent that it does not
disproportionately affect any of the Companies as compared to other gold or
silver mining companies or the mining industry generally.
 
“Material Contracts” has the meaning set forth in Section 4.13(a), and excludes
licenses for “off-the-shelf” commercial software.
 
“Member of the Immediate Family” of a Person means a spouse, parent, child,
sibling, mother- or father-in-law, son- or daughter-in-law, and brother- or
sister-in-law of such Person.
 
“Mining Claims” has the meaning set forth in Section 4.9(a)
 
“Ordinary Course of Business” means the ordinary course of business of the
Companies consistent with past custom and practice (including with respect to
quantity and frequency) as it has been conducted since January 1, 2004.
 
“Organizational Documents” means (i) the articles or certificate of
incorporation and the bylaws of a corporation, (ii) the partnership agreement
and any statement of partnership of a general partnership, (iii) the limited
partnership agreement and the certificate of limited partnership of a limited
partnership, (iv) the limited liability company agreement and articles or
certificate of formation of a limited liability company, (v) any charter or
similar document adopted or filed in connection with the creation, formation or
organization of a Person and (vi) any amendment to any of the foregoing.
 
“Parent” has the meaning set forth in the first paragraph of this Agreement.
 
“Payment” means any transfer of value, including any dividend, distribution,
payment or extension of credit to, investment in, or repayment, cancellation or
forgiveness of indebtedness of, a Person.
 
-5-

--------------------------------------------------------------------------------


 
“Permitted Encumbrances” means (i) Encumbrances for Taxes and other governmental
charges and assessments (except assessments for public improvements levied,
pending or deferred against real property) that are not yet due and payable or
which are being contested in good faith by appropriate proceedings (provided
required payments have been made in connection with any such contest), (ii)
Encumbrances of carriers, warehousemen, mechanics’ and materialmen and other
like Encumbrances, including purchase money security interests, arising in the
Ordinary Course of Business (provided lien statements have not been filed as of
the Closing Date), (iii) survey exceptions, easements, rights of way and
restrictions, zoning ordinances and restrictions or other limitations imposed by
any Governmental Entity and other similar Encumbrances affecting real property
and which do not unreasonably restrict the use thereof or Buyer’s proposed use
thereof in the Ordinary Course of Business, (iv) statutory Encumbrances in favor
of lessors arising in connection with any property leased to any Company, (v)
Encumbrances reflected in the March Financial Statements or arising under
Material Contracts (other than arising out of the breach thereof), (vi)
reservations in federal patents, (vii) liens of pledges or deposits under
workers’ compensation laws or similar legislation, unemployment insurance or
other types of social security, (viii) rights reserved to or vested in any
Governmental Entity to control or regulate any interest in the Property as
imposed by applicable Law, and (ix) Encumbrances that will be removed prior to
or in connection with the Closing.
 
“Person” means any individual, corporation (including any non-profit
corporation), general or limited partnership, limited liability company, joint
venture, estate, trust, association, organization, labor union, Governmental
Entity or other entity.
 
“Plan” means every plan, fund, contract, program and arrangement (whether
written or not) for the benefit of present or former employees, including those
intended to provide (i) medical, surgical, health care, hospitalization, dental,
vision, life insurance, death, disability, legal services, severance, sickness
or accident benefits (whether or not defined in Section 3(1) of ERISA), (ii)
pension, profit sharing, stock bonus, retirement, supplemental retirement or
deferred compensation benefits (whether or not tax qualified and whether or not
defined in Section 3(2) of ERISA) or (iii) salary continuation, unemployment,
supplemental unemployment, severance, termination pay, change-in-control,
vacation or holiday benefits (whether or not defined in Section 3(3) of ERISA),
(w) that is maintained or contributed to by any Company, (x) that any Company
has committed to implement, establish, adopt or contribute to in the future, (y)
for which any Company is or may be financially liable as a result of the direct
sponsor’s affiliation with any Company, or any Company’s shareholders (whether
or not such affiliation exists at the date of this Agreement and notwithstanding
that the Plan is not maintained by any Company for the benefit of its employees
or former employees) or (z) for or with respect to which any Company is or may
become liable under any common law successor doctrine, express successor
liability provisions of Law, provisions of a collective bargaining agreement,
labor or employment Law or agreement with a predecessor employer. Plan does not
include any arrangement that has been terminated and completely wound up prior
to the date of this Agreement and for which none of the Companies has any
present or potential liability.
 
“Process Agent” has the meaning set forth in Section 12.15.
 
“Property” has the meaning set forth in Section 4.17(a)(v).
 
“Public Filings” has the meaning set forth in Section 3.6.
 
-6-

--------------------------------------------------------------------------------


 
“Real Property” has the meaning set forth in Section 4.9(a).
 
“Registered Intellectual Property Rights” means Intellectual Property Rights
that are the subject of a pending application or an issued patent, trademark,
copyright, design right or other similar registration formalizing exclusive
rights.
 
“Registration Rights Agreement” means the registration rights agreement dated
June 1, 2005 between Parent and Guarantor.
 
“Regulatory Action” has the meaning set forth in Section 4.17(a)(vi).
 
“Release” has the meaning set forth in Section 4.17(a)(vii).
 
“Remedies Exception,” when used with respect to any Person, means except to the
extent enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting the enforcement of creditors’
rights generally and by general equitable principles.
 
“Required Insurance” has the meaning set forth in Section 7.4.
 
“Required Releases” has the meaning set forth in Section 7.6.
 
“Required Surety” has the meaning set forth in Section 7.5.
 
“Return” means any return, declaration, report, estimate, information return and
statement pertaining to any Taxes.
 
“SEC” means the United States Securities and Exchange Commission.
 
“Section 338 Forms” has the meaning set forth in Section 11.8(c).
 
“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations thereunder.
 
“Seller” has the meaning set forth in the first paragraph of this Agreement.
 
“Seller Indemnified Parties” has the meaning set forth in Section 10.4(a).
 
“Seller Losses” has the meaning set forth in Section 10.2(a).
 
“Seller Permitted Update” has the meaning set forth in Section 6.2.
 
“Seller Third-Party Action” has the meaning set forth in Section 10.4(a).
 
“Seller’s Basket Amount” has the meaning set forth in Section 10.2(b).
 
“Software” means computer programs or data in computerized form, whether in
object code, source code or other form.
 
-7-

--------------------------------------------------------------------------------


 
“Standard” has the meaning set forth in the recitals of this Agreement.
 
“Standard Common Stock” has the meaning set forth in Section 2.1(c).
 
“Standard Shares” has the meaning set forth in Section 2.1(c).
 
“Subscription Agreement” means the subscription agreement dated June 1, 2005
between Parent and Guarantor.
 
“Subsidiary” means any Person in which a controlling ownership interest is
owned, directly or indirectly, by another Person.
 
“Tax Affiliate” means the Companies and any other Person that is or was a member
of an affiliated, combined or unitary group of which any Company is or was a
member.
 
“Taxes” means all taxes, charges, fees, levies or other assessments, including
all net income, gross income, gross receipts, sales, use, ad valorem, transfer,
franchise, profits, license, withholding, payroll, employment, social security,
unemployment, excise, estimated, severance, stamp, occupation, property or other
taxes, customs duties, fees, assessments or charges of any kind whatsoever,
including all interest and penalties thereon, and additions to tax or additional
amounts imposed by any Governmental Entity upon any Company or any Tax
Affiliate. For purposes of this Agreement, “Taxes” also includes any obligations
under any agreements or arrangements with any Person with respect to the
liability for, or sharing of, Taxes (including pursuant to Treasury Regulation
Section 1.1502-6 or comparable provisions of state, local or foreign Tax law)
and including any liability for Taxes as a transferee or successor, by contract
or otherwise.
 
“Third-Party Environmental Claim” has the meaning set forth in Section
4.17(a)(viii).
 
“Transition Services Agreement” means the transition services agreement to be
entered into among Guarantor, the Companies and Buyer on the Closing Date in the
form of Exhibit B.
 
“Treasury Regulations” means the rules and regulations under the Code.
 
“Trust Indenture” means the trust indenture dated November 4, 2004, as amended
on December 13, 2004, between Guarantor and The Canada Trust Company, as
trustee, for the benefit of the holders of Guarantor’s 12% Series 2004-B
convertible secured debentures.
 
“WARN Act” means the Worker Adjustment and Retraining Notification Act of 1988,
as amended.
 
“Water Rights” has the meaning set forth in Section 4.9(a)
 
“Work Permits”has the meaning set forth in Section 4.18(c).
 
-8-

--------------------------------------------------------------------------------


 
The following terms not defined above are defined in the sections of Article II
indicated below:
 
Definition
 
Defined
 
Buyer Cure Period
   
9.1(b)(ii
)
Closing
   
2.4(a
)
Closing Date
   
2.4(a
)
D&O Letters
   
2.4(b)(i)(H
)
Estimated Closing Date Net Book Value
   
2.3
 
Exploration Purchase Price
   
2.2
 
Fee Property
   
4.9(a
)
July Balance Sheet
   
4.5
 
Listed Personal Property
   
4.9(a
)
Mines Purchase Price
   
2.2
 
Patented Claims
   
4.9(a
)
Promissory Note
   
2.2
 
Purchase Price
   
2.2
 
Seller Cure Period
   
9.1(c)(ii
)
Unaudited Monthly Balance Sheets
   
2.3
 



II.   Purchase of Shares and Closing
 
2.1  Purchase and Sale. At the Closing and on the terms and subject to the
conditions set forth in this Agreement, Seller agrees to sell to Buyer, and
Buyer agrees to buy from Seller:
 
(a)  all of the issued and outstanding shares (the “Florida Canyon Shares”) of
common stock, par value $0.001 per share, of Florida Canyon (“Florida Canyon
Common Stock”);
 
(b)  all of the issued and outstanding shares (the “Standard Shares”) of common
stock, par value $0.001 per share, of Standard (“Standard Common Stock”); and
 
(c)  all of the issued and outstanding shares (the “Exploration Shares”) of
common stock, par value $0.001 per share, of Exploration (“Exploration Common
Stock”).
 
2.2  Purchase Price. The aggregate consideration for the Florida Canyon Shares
and the Standard Shares is $12,500,000 (the “Mines Purchase Price”) and the
consideration for the Exploration Shares is $1,500,000 (the “Exploration
Purchase Price”). The aggregate consideration for the Florida Canyon Shares, the
Standard Shares and the Exploration Shares (the “Purchase Price”) is
$14,000,000.
 
Parent agrees to loan $2,500,000 to Guarantor, and Guarantor agrees to accept
such loan, on the following terms: (i) concurrently with the execution of this
Agreement, Guarantor will execute and deliver to Parent a $2,500,000 promissory
note in the form attached as Exhibit A hereto (the “Promissory Note”); and (ii)
concurrently with the execution of this Agreement or within one Business Day
after the date of this Agreement, Parent will initiate a wire transfer of
$2,500,000 to the account designated by Guarantor.
 
-9-

--------------------------------------------------------------------------------


 
2.3  Unaudited Closing Date Balance Sheets.
 
(a)  Through the Closing Date, Seller will deliver to Buyer, by the 20th day
after the last day of the prior month, the unaudited balance sheet for each
Company as of the last day of the prior month (the “Unaudited Monthly Balance
Sheets”), prepared on a basis consistent with the March Financial Statements and
in accordance with GAAP. “Estimated Closing Date Net Book Value” as of any date
means the excess of the aggregate assets of the Companies over the aggregate
liabilities of the Companies on such date. To the extent that the Estimated
Closing Date Net Book Value as of the date of the Unaudited Monthly Balance
Sheets is less than $12,500,000, the Buyer Parties may elect to terminate this
Agreement by providing written notice to the Guarantor on or prior to the
Closing Date.
 
(b)  At least two Business Days prior to the Closing Date, Seller will deliver
to Buyer an unaudited statement estimating the Estimated Closing Date Net Book
Value as of the Closing Date. To the extent that the Estimated Closing Date Net
Book Value as of the Closing Date is less than $12,500,000, the Buyer Parties
may elect to terminate this Agreement by providing written notice to the
Guarantor on or prior to the Closing Date.
 
2.4  The Closing.
 
(a)  The closing of the transactions contemplated by this Agreement (the
“Closing”) will take place at the offices of Dorsey & Whitney LLP at Suite 3400,
1420 Fifth Avenue, Seattle, Washington, 98101, at 9:00 a.m. on November 15, 2005
or as soon thereafter as reasonably possible following satisfaction of the
conditions set forth in Article VIII (the “Closing Date”) or at such other place
and on such other date as may be mutually agreed by Buyer and Seller, in which
case Closing Date means the date so agreed. The failure of the Closing will not
ipso facto result in termination of this Agreement and will not relieve any
party of any obligation under this Agreement. The Closing will be effective as
of the close of business on the Closing Date.
 
(b)  Subject to the conditions set forth in this Agreement, on the Closing Date:
 
(i)  Seller will deliver to Buyer: 
 
(A)  certificates representing all of the Florida Canyon Shares, the Standard
Shares and the Exploration Shares, free and clear of all Encumbrances, duly
endorsed or accompanied by duly executed stock powers;
 
(B)  a certificate of an appropriate officer of Seller dated the Closing Date
stating that the conditions set forth in subsections (a) through (s) of Section
8.1 have been satisfied;
 
(C)  an updated Disclosure Schedule, prepared as though this Agreement has been
dated as of the Closing Date, a good faith draft of which will have been
submitted to Buyer no later than five calendar days prior to the Closing Date;
 
-10-

--------------------------------------------------------------------------------


 
(D)  the text of the resolutions adopted by the board of directors of Seller
authorizing the execution, delivery and performance of this Agreement, certified
by an appropriate officer of Seller;
 
(E)  the text of the resolutions adopted by the board of directors of Guarantor
authorizing the execution, delivery and performance of this Agreement, certified
by an appropriate officer of Guarantor;
 
(F)  the minute books, stock or equity records, corporate seal and other
materials related to the corporate administration of any Company;
 
(G)  the amendments to the Indemnification Agreements referred to in Section
8.1(s);
 
(H)  resignations, waivers and releases in writing (effective as of the Closing
Date) from each officer and director of the Companies, substantially in the form
attached as Exhibit C (the “D&O Letters”);
 
(I)  the Transition Services Agreement, duly executed by Seller, Guarantor and
each Company;
 
(J)  the Exploration Property Transfers, and any other instruments of transfer
reasonably requested by Buyer Parties, duly executed by Seller or Guarantor, as
applicable;
 
(K)  evidence of payment or cancellation of indebtedness of the Companies to
Seller, Guarantor or any Affiliate or Subsidiary of Seller or Guarantor that is
to be canceled prior to Closing;
 
(L)  executed copies of all agreements, instruments, certificates and other
documents necessary or appropriate, in the reasonable opinion of Buyer Parties’
counsel, to release any and all Encumbrances against the assets of the
Companies, other than Permitted Encumbrances, and Encumbrances that are listed
on Schedule 4.9 and not required to be released by Section 8.1(m);
 
(M)  a FIRPTA certificate in the form of Exhibit D, duly executed by Seller for
purposes of satisfying Buyer’s obligations under Treasury Regulations Section
1.1445-2;
 
(N)  copies of all documents relating to the substitution of collateral and
release of Standard and Exploration share certificates pursuant to the Trust
Indenture; and
 
(O)  such other certificates, documents and instruments that Buyer Parties
reasonably request for the purpose of (1) evidencing the accuracy of Seller’s
and Guarantor’s representations and warranties, (2) evidencing the performance
and compliance by Seller and Guarantor with the agreements contained in this
Agreement, (3) evidencing the satisfaction of any condition referred to in
Section 8.1 or (4) otherwise facilitating the consummation of the transactions
contemplated by this Agreement.
 
-11-

--------------------------------------------------------------------------------


 
All actions to be taken by Seller or Guarantor in connection with consummation
of the transactions contemplated by this Agreement and all certificates,
opinions, instruments and other documents required to effect the transactions
contemplated by this Agreement will be in form and substance reasonably
satisfactory to Buyer Parties and Buyer Parties’ counsel.
 
(ii)  Buyer will deliver to Seller:
 
(A)  the Promissory Note in satisfaction of $2,500,000 of the Purchase Price;
 
(B)  the remainder of the Purchase Price by wire transfer of immediately
available funds to the account designated by Seller to Buyer no later than three
Business Days prior to the Closing;
 
(C)  a certificate of an appropriate officer of Buyer dated the Closing Date
stating that the conditions set forth in subsections (a) through (g) of Section
8.2 have been satisfied;
 
(D)  the text of the resolutions adopted by the board of directors of Buyer
authorizing the execution, delivery and performance of this Agreement, certified
by an appropriate officer of Buyer;
 
(E)  the text of the resolutions adopted by the board of directors of Parent
authorizing the execution, delivery and performance of this Agreement, certified
by an appropriate officer of Parent;
 
(F)  evidence reasonably satisfactory to Seller that the Required Insurance, the
Required Surety (but excluding the Safeco $16,936,130 and $120,000 bonds) and
the Required Releases are in place and effective;
 
(G)  the Transition Services Agreement, duly executed by Buyer; and
 
(H)  such other certificates, documents and instruments that Seller or Guarantor
reasonably request for the purpose of (1) evidencing the accuracy of Buyer
Parties’ representations and warranties, (2) evidencing the performance and
compliance by Buyer Parties with the agreements contained in this Agreement, (3)
evidencing the satisfaction of any condition referred to in Section 8.2 or (4)
otherwise facilitating the consummation of the transactions contemplated by this
Agreement.
 
All actions to be taken by Buyer Parties in connection with consummation of the
transactions contemplated by this Agreement and all certificates, opinions,
instruments and other documents required to be delivered by Buyer Parties to
effect the transactions contemplated by this Agreement will be in form and
substance reasonably satisfactory to Seller and Seller’s counsel.
 
-12-

--------------------------------------------------------------------------------


 
(c)  All items delivered by the parties at the Closing will be deemed to have
been delivered simultaneously, and no items will be deemed delivered or waived
until all have been delivered.
 
(d)  The representations, warranties and agreements in this Agreement will
survive the Closing.
 
2.5  Further Assurances. After the Closing Date, each of the Buyer Parties,
Seller and Guarantor will take all appropriate action and execute any documents,
instruments or conveyances of any kind that may be reasonably requested by
another party to carry out any of the provisions of this Agreement.
 
III.   Representations and Warranties of Seller and Guarantor
 
Seller and Guarantor, jointly and severally, represent and warrant to Buyer
Parties that, (i) except as described in the Disclosure Schedule, as of the date
of this Agreement and, (ii) except as described in the Disclosure Schedule and
any Seller Permitted Update, as of the Closing Date (as though made then and as
though the Closing Date were substituted for the date of this Agreement):
 
3.1  Title to Shares. Seller owns, of record and beneficially, the Florida
Canyon Shares free and clear of any Encumbrance. Seller owns, of record and
beneficially, the Standard Shares and the Exploration Shares free and clear of
any Encumbrance other than the security interest granted to The Canada Trust
Company under the Trust Indenture, which Encumbrance will be removed by Seller
and Guarantor concurrently with the Closing. At Closing, Buyer will obtain good
and valid title to the Florida Canyon Shares, the Standard Shares and the
Exploration Shares, of record and beneficially, free and clear of any
Encumbrance.
 
3.2  Incorporation; Power and Authority. Each of Seller and Guarantor is duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization. Each of Seller and Guarantor has all necessary
power and authority to execute, deliver and perform this Agreement and the
Transition Services Agreement.
 
3.3  Valid and Binding Agreement. The execution, delivery and performance of
this Agreement and the Transition Services Agreement by Seller or Guarantor,
respectively, has been duly and validly authorized by all necessary corporate
(including shareholder) or equivalent action. This Agreement has been duly
executed and delivered by Seller and Guarantor and constitutes the valid and
binding obligation of Seller and Guarantor, enforceable against each of them in
accordance with its terms, subject to the Remedies Exception. The Transition
Services Agreement, when executed and delivered by or on behalf of Seller or
Guarantor, respectively, will constitute such Person’s valid and binding
obligation, enforceable against it in accordance with its terms, subject to the
Remedies Exception.
 
3.4  No Breach; Consents. The execution, delivery and performance of this
Agreement and the Transition Services Agreement by Seller or Guarantor,
respectively, will not (a) contravene any provision of the Organizational
Documents of Seller or Guarantor; (b) violate or conflict with any Law,
Governmental Order or Governmental Authorization; (c) conflict with, result in
any breach of any of the provisions of, constitute a default (or any event that
would, with the passage of time or the giving of notice or both, constitute a
default) under, result in a violation of, increase the burdens under, result in
the termination, amendment, suspension, modification, abandonment or
acceleration of payment (or any right to terminate) or require a Consent under
any Contract or Governmental Authorization that is either binding upon or
enforceable against Seller or Guarantor or any Governmental Authorization that
is held by Seller or Guarantor; (d) result in the creation of any Encumbrance
upon the Florida Canyon Shares, the Standard Shares or the Exploration Shares;
(e) require any Governmental Authorization except those obtained; or (f) give
any Governmental Entity or other Person the right to challenge any of the
contemplated transactions or to exercise any remedy or obtain any relief under
any Law, Governmental Order or Governmental Authorization.
 
-13-

--------------------------------------------------------------------------------


 
3.5  Brokerage. No Person will be entitled to receive any brokerage commission,
finder’s fee, fee for financial advisory services or similar compensation in
connection with the transactions contemplated by this Agreement based on any
Contract made by or on behalf of such Seller or Guarantor for which any Buyer
Party or any Company is or could become liable or obligated.
 
3.6  Public Filings. With respect to all reports, schedules, forms, statements
and other documents filed or required to be filed by Guarantor with the SEC and
with the securities regulatory authorities in Canada since January 1, 2004, the
“Public Filings”, as of its date, each Public Filing, with respect to any
content pertaining to any Company, complied in all material respects with the
requirements of the Securities Act, the Exchange Act, or the applicable
securities legislation in Canada, as the case may be, and the rules and
regulations of the SEC or of the securities regulatory authorities in Canada
promulgated thereunder applicable to such Public Filings. None of the Public
Filings (with respect to any content pertaining to any Company) contains any
untrue statement of a material fact or omits to state a material fact required
to be stated therein or necessary in order to make the statements therein, in
light of the circumstances under which they were made, not misleading, except to
the extent that such statements have been modified or superseded by a later
filed Public Filing.
 
IV.   Representations and Warranties Regarding the Companies
 
Seller and Guarantor, jointly and severally, represent and warrant to Buyer
Parties that (i) except as described in the Disclosure Schedule, as of the date
of this Agreement and, (ii) except as described in the Disclosure Schedule and
any Seller Permitted Update, as of the Closing Date (as though made then and as
though the Closing Date were substituted for the date of this Agreement):
 
4.1  Incorporation; Power and Authority.
 
(a)  Each Company is a legal entity duly organized, validly existing and in good
standing under the laws of the jurisdiction of its organization, and has all
necessary power and authority necessary to own, lease and operate its assets and
to carry on its business as currently conducted. Each Company is duly qualified
to do business as a foreign corporation in each jurisdiction in which the nature
of its business or its ownership of property requires it to be so qualified
except where the failure to be so qualified would not have a Material Adverse
Effect. Schedule 4.1 lists, for each Company, the jurisdiction of its
organization, its form as a legal entity and each jurisdiction in which it is so
qualified.
 
-14-

--------------------------------------------------------------------------------


 
(b)  Each Company is in material compliance with all provisions of its
Organizational Documents.
 
4.2  No Breach; Consents. The execution, delivery and performance of this
Agreement and the Transition Services Agreement by Seller, Guarantor or any
Company, respectively, will not (a) contravene any provision of the
Organizational Documents of any Company; (b) violate or conflict with any Law,
Governmental Order or Governmental Authorization; (c) conflict with, result in
any breach of any of the provisions of, constitute a default (or any event that
would, with the passage of time or the giving of notice or both, constitute a
default) under, result in a violation of, increase the burdens under, result in
the termination, amendment, suspension, modification, abandonment or
acceleration of payment (or any right to terminate) or require a Consent under
any Contract that is either binding upon or enforceable against any Company or
any Governmental Authorization that is held by any Company; (d) result in the
creation of any Encumbrance upon any Company or any of the assets of any
Company; (e) require any Governmental Authorization except those obtained; or
(f) give any Governmental Entity or other Person the right to challenge any of
the contemplated transactions or to exercise any remedy or obtain any relief
under any Law, Governmental Order or Governmental Authorization.
 
4.3  Capitalization.
 
(a)  The authorized capital stock of Florida Canyon consists of one thousand
(1,000) shares of Florida Canyon Common Stock, of which one hundred (100) shares
of Florida Canyon Common Stock are issued and outstanding and no shares of
Florida Canyon Common Stock are held in treasury. All issued and outstanding
shares of Florida Canyon Common Stock are duly authorized, validly issued, fully
paid and nonassessable, free of preemptive rights or any third party voting,
dividend, dispositive or other similar rights and in certificated form, and have
been offered, sold and issued by Florida Canyon in compliance with applicable
securities and corporate Laws, Contracts applicable to Florida Canyon and
Florida Canyon’s Organizational Documents and in compliance with any preemptive
rights, rights of first refusal or similar rights. The rights and privileges of
the Florida Canyon Common Stock are set forth in Florida Canyon’s Organizational
Documents or otherwise provided by Law. There is no option, warrant, call,
subscription, convertible security, right (including preemptive right) or
Contract of any character to which Florida Canyon is a party or by which it is
bound obligating Florida Canyon to issue, exchange, transfer, sell, repurchase,
redeem or otherwise acquire any capital stock of Florida Canyon or obligating
Florida Canyon to grant, extend, accelerate the vesting of or enter into any
such option, warrant, call, subscription, convertible security, right or
Contract. There are no outstanding or authorized stock appreciation, phantom
stock or similar rights with respect to Florida Canyon. Except for this
Agreement, there are no registration rights agreements, no voting trust, proxy
or other Contract and no restrictions on transfer with respect to any capital
stock of Florida Canyon.
 
-15-

--------------------------------------------------------------------------------


 
(b)  The authorized capital stock of Standard consists of one thousand (1,000)
shares of Standard Common Stock, of which one hundred (100) shares of Standard
Common Stock are issued and outstanding and no shares of Standard Common Stock
are held in treasury. Except as set forth in Section 3.1, all issued and
outstanding shares of Standard Common Stock are duly authorized, validly issued,
fully paid and nonassessable, free of preemptive rights or any third party
voting, dividend, dispositive or other similar rights and in certificated form,
and have been offered, sold and issued by Standard in compliance with applicable
securities and corporate Laws, Contracts applicable to Standard and Standard’s
Organizational Documents and in compliance with any preemptive rights, rights of
first refusal or similar rights. The rights and privileges of the Standard
Common Stock are set forth in Standard’s Organizational Documents or otherwise
provided by Law. Except as set forth in Section 3.1, there is no option,
warrant, call, subscription, convertible security, right (including preemptive
right) or Contract of any character to which Standard is a party or by which it
is bound obligating Standard to issue, exchange, transfer, sell, repurchase,
redeem or otherwise acquire any capital stock of Standard or obligating Standard
to grant, extend, accelerate the vesting of or enter into any such option,
warrant, call, subscription, convertible security, right or Contract. There are
no outstanding or authorized stock appreciation, phantom stock or similar rights
with respect to Standard. Except as set forth in Section 3.1 or elsewhere in
this Agreement, there are no registration rights agreements, no voting trust,
proxy or other Contract and no restrictions on transfer with respect to any
capital stock of Standard.
 
(c)  The authorized capital stock of Exploration consists of one thousand
(1,000) shares of Exploration Common Stock, of which one hundred (100) shares of
Exploration Common Stock are issued and outstanding and no shares of Exploration
Common Stock are held in treasury. Except as set forth in Section 3.1, all
issued and outstanding shares of Exploration Common Stock are duly authorized,
validly issued, fully paid and nonassessable, free of preemptive rights or any
third party voting, dividend, dispositive or other similar rights and in
certificated form, and have been offered, sold and issued by Exploration in
compliance with applicable securities and corporate Laws, Contracts applicable
to Exploration and Exploration’s Organizational Documents and in compliance with
any preemptive rights, rights of first refusal or similar rights. The rights and
privileges of the Exploration Common Stock are set forth in Exploration’s
Organizational Documents or otherwise provided by Law. Except as set forth in
Section 3.1, there is no option, warrant, call, subscription, convertible
security, right (including preemptive right) or Contract of any character to
which Exploration is a party or by which it is bound obligating Exploration to
issue, exchange, transfer, sell, repurchase, redeem or otherwise acquire any
capital stock of Exploration or obligating Exploration to grant, extend,
accelerate the vesting of or enter into any such option, warrant, call,
subscription, convertible security, right or Contract. There are no outstanding
or authorized stock appreciation, phantom stock or similar rights with respect
to Exploration. Except as set forth in Section 3.1 or in this Agreement, there
are no registration rights agreements, no voting trust, proxy or other Contract
and no restrictions on transfer with respect to any capital stock of
Exploration.
 
4.4  Subsidiaries. None of the Companies owns any Subsidiary or has any
ownership interest in any other Person, directly or indirectly.
 
4.5  Financial Statements. The unaudited balance sheets as of July 31, 2005 of
the Companies (the “July Balance Sheet”), the unaudited Balance Sheets as of
June 30, 2005 of the Companies (the “June Balance Sheet”), the unaudited balance
sheets as of March 31, 2005 (the “March Balance Sheet Date”) of the Companies
(the “March Balance Sheet”) and the unaudited statements of income and cash
flows of the Companies for the three-month period then ended (such statements
and the March Balance Sheet, the “March Financial Statements”) and the unaudited
balance sheets, as of December 31, 2004 (the “2004 Fiscal Year End”) of the
Companies and the unaudited statements of income and cash flows of the Companies
for the year ended on the 2004 Fiscal Year End (collectively, the “2004
Financial Statements”) are based upon the books and records of the Companies,
have been prepared in accordance with GAAP consistently applied during the
periods indicated and present fairly the financial position, results of
operations and cash flows of the Companies at the respective dates and for the
respective periods indicated, except that none of the July Balance Sheet, the
June Balance Sheet, the March Financial Statements or the 2004 Financial
Statements contain footnotes. Each of the July Balance Sheet, the June Balance
Sheet, March Financial Statements and 2004 Financial Statements is attached
hereto as Schedule 4.5.
 
-16-

--------------------------------------------------------------------------------


 
4.6  Absence of Undisclosed Liabilities.
 
(a)  Except as disclosed in Schedule 4.6(a) or as reflected or expressly
reserved against in the March Balance Sheet, none of the Companies has any
Liability, and there is no present or, to the Knowledge of Seller, threatened
Litigation, charge, complaint, claim or demand against any of them giving rise
to any Liability, and to the Knowledge of Seller, there is no fact or set of
facts that is, or if discovered by a third party would be, reasonably likely to
result in any such Litigation, charge, complaint, claim or demand, except (a) a
Liability that has arisen after the date of the March Balance Sheet in the
Ordinary Course of Business and that is not a Liability for breach of Contract,
breach of warranty, tort, infringement, Litigation or violation of Governmental
Order, Governmental Authorization (b) obligations that arise under any Contract
listed on a Schedule to this Agreement or under a Contract not required to be
listed on such a Schedule, or (c) reclamation Liabilities, which are addressed
in paragraph (b) below.
 
(b)  The reclamation Liability of each Company as set forth in the July Balance
Sheet and the Unaudited Monthly Balance Sheets was estimated in compliance with
GAAP and no event has occurred since July 31, 2005 that would (under GAAP)
require any revision to such estimate, except as set forth in the Unaudited
Monthly Balance Sheets. The Buyer Parties acknowledge and agree that, except
with respect to the estimation having been made in compliance with GAAP in the
preceding sentence, neither Seller nor Guarantor is making, and Seller and
Guarantor expressly disclaim, any representation or warranty concerning the
ultimate or aggregate reclamation Liability with respect to each Company or its
Real Property, which shall remain the obligation of each Company after the
Closing.
 
(c)  None of the Companies is a party to, or is bound by, any hedging
transaction or any off-balance sheet arrangement.
 
4.7  Books and Records. The books of account of the Companies are complete and
correct and, except as disclosed in Guarantor’s Form 10-K annual report for the
year ended December 31, 2004, under Item 9A thereof, have been maintained in
accordance with sound business practices and the requirements of Section
13(b)(2) of the Exchange Act (regardless of whether the Companies are subject to
that section). Each transaction is properly and accurately recorded on the books
and records of a Company, and each document upon which entries in a Company’s
books and records are based is complete and accurate in all respects. Except as
disclosed in Guarantor’s Form 10-K annual report for the year ended December 31,
2004, under Item 9A thereof, each Company maintains a system of internal
accounting controls adequate to insure that it maintains no off-the-books
accounts and that its assets are used only in accordance with its management
directives. The minute books and stock or equity records of each Company, all of
which have been made available to Buyer Parties, are complete and correct. On
and after April 1, 2002, the minute books of each Company, all of which have
been made available to Buyer Parties, are complete and correct in all material
respects. At the Closing, all such books and records will be in the possession
of the Companies. The Companies own, and maintain in their records, all drilling
results, records and other data of the Seller, Guarantor or any of their
respective Subsidiaries relating to all properties in the State of Nevada that
are owned, held, controlled, leased, used or occupied by the Companies.
 
-17-

--------------------------------------------------------------------------------


 
4.8  Absence of Certain Developments. Since the 2004 Fiscal Year End, there has
not been any Material Adverse Effect and, except as set forth in Schedule 4.8:
 
(a)  none of the Companies has sold, leased, licensed, transferred or assigned
any of its assets, tangible or intangible, other than (i) for a fair
consideration in the Ordinary Course of Business or (ii) transactions involving
assets with an aggregate market value of less than $100,000;
 
(b)  except as covered under subsection (a) above, none of the Companies has
entered into any Contract (or series of related Contracts) either involving more
than $100,000 or outside the Ordinary Course of Business;
 
(c)  no party (including any Company) has accelerated, suspended, terminated,
modified or canceled any Contract to which any Company is a party or by which
any of them is bound that would have been a Material Contract at the time of any
such action;
 
(d)  no Encumbrance has been imposed on any assets of any Company except
Permitted Encumbrances;
 
(e)  except as disclosed on Schedule 4.8(e), none of the Companies has made any
capital expenditure (or series of related capital expenditures) either involving
more than $100,000 or outside the Ordinary Course of Business;
 
(f)  none of the Companies has made any capital investment in, any loan to, or
any acquisition of the securities or assets of, any other Person (or series of
related capital investments, loans and acquisitions) either involving more than
$100,000 or outside the Ordinary Course of Business or acquired (by merger,
exchange, consolidation, acquisition of stock or assets or otherwise) any
Person;
 
(g)  none of the Companies has issued any note, bond or other debt security or
created, incurred, assumed or guaranteed any indebtedness for borrowed money
(including advances on existing credit facilities) or Capital Lease either
involving more than $50,000 individually or $100,000 in the aggregate;
 
-18-

--------------------------------------------------------------------------------


 
(h)  none of the Companies has delayed, postponed or accelerated the payment of
accounts payable or other Liability or the receipt of any accounts receivable,
in each case outside the Ordinary Course of Business;
 
(i)  none of the Companies has canceled, compromised, waived or released any
right or claim (or series of related rights or claims) either involving more
than $50,000 or outside the Ordinary Course of Business;
 
(j)  there has been no change made or authorized in the Organizational Documents
of any Company;
 
(k)  none of the Companies has issued, sold or otherwise disposed of any of its
capital stock or equity interests, or granted any options, warrants or other
rights to purchase or obtain (including upon conversion, exchange or exercise)
any of its capital stock;
 
(l)  none of the Companies has declared, set aside or paid any dividend or made
any distribution with respect to its capital stock or equity interests (whether
in cash or in kind) or redeemed, purchased or otherwise acquired any of its
capital stock or split, combined or reclassified any outstanding shares of its
capital stock;
 
(m)  none of the Companies has experienced any material damage, destruction or
loss (whether or not covered by insurance) to its property;
 
(n)  none of the Companies has entered into any employment or collective
bargaining agreement, written or oral, or modified the terms of any such
existing agreement;
 
(o)  none of the Companies has granted any increase in the base compensation or
made any other change in employment terms of any of its directors, officers or
employees outside the Ordinary Course of Business;
 
(p)  none of the Companies has adopted, amended, modified or terminated any Plan
(or taken any such action with respect to any Plan);
 
(q)  none of the Companies has discharged or satisfied any Encumbrance or paid
any liability, in each case with a value in excess of $50,000 individually or
$100,000 in the aggregate, other than current liabilities paid in the Ordinary
Course of Business;
 
(r)  none of the Companies has disclosed to any Person other than Buyer Parties,
Seller and Guarantor, and their respective authorized representatives any
proprietary confidential information, other than pursuant to a confidentiality
agreement prohibiting the use or further disclosure of such information;
 
(s)  none of the Companies has made any change in accounting principles or
practices from those utilized in the preparation of the March Financial
Statements, except as required by any Law first becoming effective as of a date
subsequent to the March Balance Sheet Date; and
 
-19-

--------------------------------------------------------------------------------


 
(t)  none of the Companies has committed to take any of the actions described in
this Section 4.8.
 
4.9  Property.
 
(a)  Schedule 4.9 sets out (i) all fee property owned, held or controlled by any
Company (“Fee Property”), (ii) all patented mining and millsite claims of any
Company (“Patented Claims”), (iii) all unpatented federal mining and millsite
claims of any Company (“Mining Claims”), (iv) all surface and underground water
and water rights, together with all applications for water rights or
applications or permits for the use, transfer or change of water rights, ditch
and ditch rights, well and well rights, reservoir and reservoir rights, stock or
interests in irrigation or ditch companies appurtenant to the Real Property and
all other rights to water for use at or in connection with the Real Property or
the mining of minerals from the Real Property (“Water Rights”) owned, held or
controlled by any Company, (v) all buildings, plants, offices, shops,
warehouses, furnaces, smelters, refineries and other facilities of any Company
and the real properties upon which such facilities are located, and (vi) all
other fixed assets of any Company with a value of $5,000 or more (the “Listed
Personal Property”), including (A) all machinery and equipment of each Company,
and (B) all other tangible assets and properties of each Company. The Fee
Property, Patented Claims and Mining Claims will be collectively referred to
hereinafter as the “Real Property.” The Real Property listed on Schedule 4.9
constitutes all of the real property owned, held, controlled, leased, used or
occupied by any Company. Except for the Companies, none of Seller, Guarantor or
any of their respective Subsidiaries owns, holds, controls, leases, uses or
occupies any property in the State of Nevada.
 
(b)  Each Company owns (or in the case of the Mining Claims and Patented Claims
listed in Schedule 6.12, will own at Closing) good and defensible record title
to the Mining Claims and Patented Claims listed as owned by it on Schedule 4.9.
Except as provided on Schedule 4.9 and subject to the paramount title of the
United States and the rights of third parties to use the surface of the Mining
Claims pursuant to applicable Law, each Company owns (or in the case of the
Mining Claims and Patented Claims listed in Schedule 6.12, will own at Closing)
the Mining Claims and Patented Claims listed on Schedule 4.9 as owned by it free
and clear of any Encumbrances, other than Permitted Encumbrances arising by,
through or under it. Except as provided on Schedule 4.9, with respect to the
Mining Claims located by each Company: (i) the Mining Claims were properly laid
out and monumented; (ii) location notices and certificates were properly
recorded and filed with appropriate governmental agencies; (iii) assessment work
which was performed in accordance with industry standards and which was
reasonably sufficient to hold those Mining Claims has been performed and all
Governmental Fees have been paid in a manner required by Law in order to
maintain the Mining Claims through the 2005-06 assessment year; (iv) all
affidavits of assessment work, evidence of payment of Governmental Fees, and
other filings required to maintain the Mining Claims in good standing through
the 2005-06 assessment year have been properly and timely recorded or filed with
appropriate governmental agencies; and (v) to the Knowledge of Seller there are
no third party patented or unpatented mining claims currently being maintained
that are senior to and in conflict with those Mining Claims.
 
(c)  Except as provided on Schedule 4.9, with respect to the Mining Claims not
located by any of the Companies: (i) from and after the date each Company
acquired its interest in those Mining Claims, assessment work which was
performed in accordance with industry standards and which was reasonably
sufficient to hold those Mining Claims has been performed and all Governmental
Fees have been paid in a manner required by Law in order to maintain those
Mining Claims through the 2005-2006 assessment year; (ii) all affidavits of
assessment work, evidence of payment of Governmental Fees, and other filings
required to maintain those Mining Claims in good standing through the 2005-2006
assessment year have been properly and timely recorded or filed with appropriate
governmental agencies; and (iii) to the Knowledge of Seller, there are no third
party patented or unpatented mining claims currently being maintained that are
senior to and in conflict with those Mining Claims.
 
-20-

--------------------------------------------------------------------------------


 
(d)  Seller and Guarantor do not make and hereby expressly disclaim any
represen-tation or warranty as to (i) whether any of the Mining Claims contains
a discovery of valuable minerals, (ii) the absence of any junior patented or
unpatented mining claims in conflict with the Mining Claims, (iii) whether or
not any of the Mining Claims comprise a contiguous group of claims or are free
from interior gaps or fractions, (iv) whether or not any Company or its
predecessors-in-title established or maintained pedis possessio rights with
respect to any of the Mining Claims, (v) what rights any Company has to use the
surface of any of the Mining Claims for any purpose; or (vi) otherwise as to the
validity of any of the Mining Claims or the use of the same (except as
specifically set forth in Sections 4.9(b) or (c) above).
 
(e)  Standard and Florida Canyon own sufficient Water Rights to operate their
respective mines as they are currently being operated. Otherwise, Seller and
Guarantor make no and expressly disclaim any representation or warranty with
respect to priority, status, nature of permitted beneficial use or abandonment
of any Water Rights, whether held by any Company of record, or in which any
Company has a beneficial or other interest.
 
(f)  Each Company owns good and marketable title to (i) all of the Fee Property
listed as owned by it, and (ii) the Listed Personal Property, in each case as
identified on Schedule 4.9, free and clear of all Encumbrances, except for
Permitted Encumbrances and Encumbrances listed on Schedule 4.9 and leases listed
on Schedule 4.9 entered into between (i) one or more of the Companies and (ii)
Persons other than Seller, Guarantor and their respective Subsidiaries, in the
Ordinary Course of Business. With respect to personal property located on the
Companies’ premises that is not Listed Personal Property, but that relates to
the Companies’ business, each Company owns good and marketable title to such
personal property, free and clear of all Encumbrances, except for Permitted
Encumbrances and leases entered into between (i) one or more of the Companies
and (ii) Persons other than Seller, Guarantor and their respective Subsidiaries,
in the Ordinary Course of Business. All leases and licenses pursuant to which
any Company leases or licenses real or personal property, including mining
claims, are in good standing, valid and effective in accordance with their
respective terms, and there is not, under any of such leases or licenses, any
existing material default or event of default (or event which with notice or
lapse or time, or both would constitute a material default; or would constitute
a basis of force majeure or other claim of excusable delay or non-performance)
of any Company and, to the Knowledge of Seller, no other Person in is default
thereunder and no event has occurred that is reasonably likely to result in the
revocation or withdrawal of any such rights and licenses.
 
-21-

--------------------------------------------------------------------------------


 
(g)  The buildings, improvements, building systems, machinery, equipment and
other tangible assets and properties used in the conduct of the business of each
Company are in reasonable condition and repair, ordinary wear and tear excepted,
and are adequate for the purposes for which they are now used. Except as set
forth in Schedule 4.9 and Section 6.7, each Company owns or leases all of the
assets, tangible and intangible, of any nature whatsoever, necessary to operate
its business as currently conducted in all material respects.
 
(h)  Except as disclosed in Schedule 4.9(h), the Companies have now and,
immediately following the consummation of the transactions contemplated by this
Agreement, will have the right to occupy and use each of its properties in the
same manner currently occupied and used by the Companies to conduct the business
of the Companies as it is presently conducted.
 
(i)  None of the Companies is obligated under any forward sale contract with
respect to minerals produced or producible from the Real Property under which
sales proceeds are paid by the purchaser in advance of delivery.
 
(j)  Guarantor and Seller have made available, or caused the Companies to make
available, to Buyer Parties all material information, data, geological and
geophysical test results, maps and surveys in the possession of such Persons,
requested by Buyer Parties relating to the Companies and their respective
properties and business, and such Persons have not withheld from Buyer Parties
any such material information, data, test results, maps or surveys. Seller and
Guarantor represent and warrant that all such material information, data, test
results, maps and surveys were prepared or procured by the Companies in the
Ordinary Course of Business. Neither Seller nor Guarantor makes any
representation or warranty as to the accuracy, reliability or completeness of
any such information, data, test results, maps or surveys, and the Buyer Parties
shall rely on the same at their sole risk.
 
(k)  The current reports regarding the Companies’ ore reserves (as set forth in
the most recent Public Filings with respect to the Companies) and mine plans
that Guarantor or Seller have made available, or caused the Companies to make
available, to Buyer Parties were prepared in the Ordinary Course of Business and
the ore reserve reports were audited by a third party.
 
4.10  Accounts Receivable. All notes and accounts receivable of the Companies
are reflected properly on their books of account, are valid, have arisen from
bona fide transactions in the Ordinary Course of Business, are subject to no
setoff or counterclaim, and are current and collectible. To the extent they
become due and payable on or prior to the Closing date, such notes and accounts
receivable will be collected in accordance with their terms (none of which is
beyond 60 days) at their recorded amounts, subject only to the reserve for bad
debts on the face of the March Balance Sheet as adjusted in the Companies’ books
of account for the passage of time through the Closing Date in the Ordinary
Course of Business.
 
4.11  Tax Matters. 
 
(a)  Each Company and any Tax Affiliate has (i) timely filed (or has had timely
filed on its behalf) each material Return required to be filed or sent by it in
respect of any material Taxes or required to be filed or sent by it by any
Governmental Entity, each of which was correctly completed and accurately
reflected in all material respects any liability for Taxes of such Company and
any Tax Affiliate covered by such Return, (ii) timely and properly paid (or had
paid on its behalf) all material Taxes due and payable for all Tax periods or
portions thereof whether or not shown on such Returns, (iii) established in such
Company’s books of account, in accordance with GAAP and consistent with past
practices, adequate reserves for the payment of any Taxes not then due and
payable and (iv) complied with all applicable Laws relating to the withholding
of Taxes and the payment thereof. There are no material Taxes that would be due
if asserted by a Governmental Entity, except with respect to which each Company
and any Tax Affiliate are maintaining adequate reserves on the March Balance
Sheet.
 
-22-

--------------------------------------------------------------------------------


 
(b)  Each Company and any Tax Affiliate has made (or caused to be made on its
behalf) all estimated tax payments required to have been made to avoid any
underpayment penalties or has paid such penalties.
 
(c)  There are no Encumbrances for Taxes upon any assets of any Company or any
Tax Affiliate, except Encumbrances for Taxes not yet due and payable. There are
no outstanding options, warrants, securities convertible into stock or other
contractual obligations that might be treated for federal income tax purposes as
stock or another equity interest in any Company.
 
(d)  Neither any Company nor any Tax Affiliate has requested any extension of
time within which to file any Return, which Return has not since been filed.
 
(e)  Except as set forth in Schedule 4.11(e), no deficiency for any Taxes has
been asserted in writing or assessed against any Company or any Tax Affiliate
that has not been resolved and paid in full. To the Knowledge of Seller, there
are no proposed reassessments of any property owned by any Company or other
proposals that could increase the amount of any Tax to which any Company could
be subject. No waiver, extension or comparable consent given by any Company or
any Tax Affiliate regarding the application of the statute of limitations with
respect to any Taxes or any Return is outstanding, nor is any request for any
such waiver or consent pending. There has been no Tax audit or other
administrative proceeding or court proceeding with regard to any Taxes or any
Return for any Company or Tax Affiliate, nor is any such Tax audit or other
proceeding pending, nor has there been any written notice to any Company or any
tax Affiliate by any Governmental Entity regarding any such Tax, audit or other
proceeding, or, to the Knowledge of Seller, is any such Tax audit or other
proceeding threatened with regard to any Taxes or Returns. There are no
outstanding subpoenas or requests for information with respect to any of the
Returns of any Company or any Tax Affiliate. Neither any Company nor any Tax
Affiliate has entered into a closing agreement pursuant to Section 7121 of the
Code or any similar provision under any other Law.
 
(f)  To the Knowledge of Seller, no additional Taxes will be assessed against
any Company or any Tax Affiliate for any Tax period or portion thereof ending on
or prior to the Closing Date, and there are no unresolved questions, claims or
disputes concerning the liability for Taxes of any Company or any Tax Affiliate
that would exceed the estimated reserves established on its books of account.
 
-23-

--------------------------------------------------------------------------------


 
(g)  Schedule 4.11(g) lists all federal, state, local and foreign income Returns
filed with respect to any Company or any Tax Affiliate for taxable periods ended
on or after December 31, 2001, indicates those Returns that have been audited
and indicates those Returns that currently are the subject of audit.
 
(h)  To the Knowledge of Seller, neither any Company nor any Tax Affiliate has
any material liability for Taxes in a jurisdiction where it does not file a
Return, nor has any Company or any Tax Affiliate received written notice from a
taxing authority in such a jurisdiction that it is or may be subject to taxation
by that jurisdiction.
 
(i)  The consummation of the transactions contemplated by this Agreement will
not cause payments to be made by any Company or any Tax Affiliate that are not
deductible (in whole or in part) to Buyer or with respect to any period
beginning after Closing as a result of the application of Section 280G of the
Code.
 
(j)  No property of any Company or any Tax Affiliate is (i) property that any
Company or any Tax Affiliate is or will be required to treat as being owned by
another Person under the provisions of Section 168(f)(8) of the Code (as in
effect prior to amendment by the Tax Reform Act of 1986), (ii)“tax-exempt use
property” within the meaning of Section 168(h) of the Code or (iii) “tax-exempt
bond financed property” within the meaning of Section 168(g)(5) of the Code.
 
(k)  Neither any Company nor any Tax Affiliate is required to include in income
any adjustment under either Section 481(a) or Section 482 of the Code (or an
analogous provision of Law) by reason of a voluntary change in accounting method
or otherwise, and to the Knowledge of Seller, the IRS has not proposed any such
adjustment or change in accounting method. None of the Companies has any
deferred income reportable for a period ending after the Closing Date but that
is attributable to a transaction (e.g., an installment sale) occurring in a
taxable period (or portion thereof) ending on or prior to the Closing Date.
 
(l)  No Company is a party to any Tax allocation or sharing agreement.
 
(m)  None of the Companies (i) has been a member of an affiliated group filing a
consolidated Return (other than a group the common parent of which is or was
Seller or a Company) or (ii) has any liability for the Taxes of any Person
(other than Seller or any Company) under Treasury Regulations Section 1.1502-6
(or any similar provision of Law), as a transferee or successor, by Contract, or
otherwise.
 
(n)  None of the Companies constitutes either a “distributing corporation” or a
“controlled corporation” (within the meaning of Section 355(a)(1)(A) of the
Code) in a distribution of shares qualifying for tax-free treatment under
Section 355 of the Code (i) that took place during the two-year period ending on
the date of this Agreement or (ii) that could otherwise constitute part of a
“plan” or “series of related transactions” (within the meaning of Section 355(e)
of the Code) in conjunction with the purchase of the Florida Canyon Shares, the
Standard Shares and the Exploration Shares.
 
(o)  None of the indebtedness of any Company or any Tax Affiliate constitutes
(i) “corporate acquisition indebtedness” (as defined in Section 279(b) of the
Code) with respect to which any interest deductions may be disallowed under
Section 279 of the Code or (ii) an “applicable high yield discount obligation”
under Section 163(i) of the Code, and none of the interest on any such
indebtedness will be disallowed as a deduction under any other provision of the
Code.
 
-24-

--------------------------------------------------------------------------------


 
(p)  Neither any Company nor any Tax Affiliate has engaged in any transaction
that is subject to disclosure under present or former Treasury Regulations
Sections 1.6011-4 or 1.6011-4T, as applicable.
 
(q)  There is no Contract, plan or arrangement, including this Agreement, by
which any current or former employee of any Company would be entitled to receive
any payment from any Company as a result of the transactions contemplated by
this Agreement that would not be deductible pursuant to Section 404 or 162(m) of
the Code.
 
(r)  Each Company is currently, and will be as of the Closing Date, a member of
a consolidated group within the meaning of Treasury Regulation Section
1.1502-1(h) of which the Seller is the common parent.
 
(s)  Neither any Company nor any Tax Affiliate is subject to accumulated
earnings tax penalty or has received any written notification regarding a
personal holding company tax.
 
(t)  None of the Companies has net operating losses or other tax attributes
presently subject to limitation under Sections 382, 383 or 384 of the Code, or
the separate return limitation year limitations of the federal consolidated
return regulations (other than limitations imposed as a result of the
transactions contemplated pursuant to this Agreement).
 
(u)  Any representation or warranty in this Section 4.11 with respect to a Tax
Affiliate (other than the Seller or any Company) shall be limited to any Taxes
for which any Company may be liable for any reason and any other adverse Tax
consequences to any Company.
 
(v)  The representations and warranties set forth in this Section 4.11 shall
survive until the expiration of the applicable statute of limitations.
 
4.12  Intellectual Property Rights»
 
. The Companies do not own any Registered Intellectual Property Rights or own
any material Intellectual Property Rights. Except as set forth in Section 6.7,
the Companies own or have the right to use or otherwise employ all Intellectual
Property Rights necessary for the operation of their business as presently
conducted or proposed to be conducted, including, but not limited to, the right
of each Company to use its corporate name. To the Knowledge of Seller, no
complaints, either formal or informal, have been made alleging that any Company
has infringed or is infringing or has violated or is violating any Intellectual
Property Rights of a third party. To the Knowledge of Seller, none of the
Companies are infringing or violating, and the operation of their business does
not infringe or violate, any Intellectual Property Rights of another.
 
4.13  Material Contracts.
 
(a)  Schedule 4.13 lists the following Contracts currently in effect to which
any Company is a party or subject or by which it is bound (the “Material
Contracts”):
 
-25-

--------------------------------------------------------------------------------


 
(i)  each employment, agency, collective bargaining or consulting Contract;
 
(ii)  each Contract (A) with any Insider, (B) between or among any Insiders
relating in any way to any Company, or (C) with any employee of any Company;
 
(iii)  each Contract concerning a partnership or joint venture;
 
(iv)  each operating or royalty agreement;
 
(v)  each Capital Lease, lease of real or personal property, surface use
agreement, right-of-way, easement, layback, subsidence or overstrip agreement;
 
(vi)  each agreement relating to Water Rights;
 
(vii)  each Contract or group of related Contracts with the same party for the
purchase of products or services with a undelivered balance in excess of
$100,000;
 
(viii)  each Contract or group of related Contracts with the same party for the
sale of products or services with an undelivered balance in excess of $100,000;
 
(ix)  each Contract for the sale of any capital assets;
 
(x)  each Contract for capital expenditures in excess of $100,000;
 
(xi)  each Contract relating to the borrowing of money or to mortgaging,
pledging or otherwise placing an Encumbrance on any of the assets of any
Company;
 
(xii)  each written warranty, guaranty, indemnity or other similar undertaking
with respect to contractual performance extended by any Company;
 
(xiii)  each written warranty, guaranty, indemnity or other similar undertaking
extended by Guarantor or any of its Subsidiaries with respect to any obligation
of any Company or any Contract to which any Company is a party or subject or by
which it is bound;
 
(xiv)  each Contract relating to any bond or other surety arrangement or letter
of credit maintained or required to be maintained by any Company;
 
(xv)  each Contract that contains or provides for an express undertaking by any
Company to be responsible for consequential damages;
 
(xvi)  each Contract containing exclusivity, non-competition or non-solicitation
provisions or that would otherwise prohibit any Company from freely engaging in
business anywhere in the world or prohibiting the solicitation of the employees
or contractors of any other entity;
 
(xvii)  each Contract providing for the development of any products, Software or
Intellectual Property Rights or the delivery of any services by, for or with any
third party;
 
-26-

--------------------------------------------------------------------------------


 
(xviii)  each Contract pertaining to confidentiality or non-disclosure;
 
(xix)  each Contract terminable by any other party upon a change of control of
any Company or upon the failure of any Company to satisfy financial or
performance criteria specified in such Contract;
 
(xx)  each stock purchase, stock option and stock incentive plan (other than a
Plan);
 
(xxi)  each power of attorney that is currently in effect; and
 
(xxii)  each other Contract of any Company not entered into in the Ordinary
Course of Business or that is material to the business, financial condition,
results of operations or prospects of the Companies taken as a whole.
 
(b)  Each Material Contract is valid and binding, currently in force and
enforceable in accordance with its terms, subject to the Remedies Exception.
Each Company has performed all material obligations required to be performed by
it in connection with each Material Contract. To the Knowledge of Seller, none
of the Companies has received any notice of any claim of default by it under or
termination of any Material Contract. None of the Companies has any present
expectation or intention of not fully performing any obligation pursuant to any
Material Contract, and there is no breach, anticipated breach or default by a
Company or, to the Knowledge of Seller, any other party to any Material
Contract. To the Knowledge of Seller, there is no renegotiation of, attempt to
renegotiate or outstanding right to renegotiate any material terms of any
Material Contract and no Person has made written demand for such renegotiation.
Each Company currently has the ability to perform each Material Contract for the
sale of products or services, in accordance with the terms thereof.
 
4.14  Litigation. Except as set forth on Schedule 4.14, no Litigation is pending
or, to the Knowledge of Seller, threatened against any Company and to the
Knowledge of Seller there is no fact or set of facts that is, or if discovered
by a third party would be, reasonably likely to result in any Litigation against
any Company. None of the Companies is subject to any outstanding Governmental
Order.
 
4.15  Insurance.
 
(a)  Schedule 4.15 lists each insurance policy in effect with respect to each
Company and its business. Such insurance (i) is in full force and effect, (ii)
is sufficient for compliance with all requirements of applicable Law and of any
Material Contract to which any Company is subject and (iii) is valid and
enforceable.
 
(b)  Schedule 4.15 lists by year for the current policy year and each of the two
preceding policy years a summary of the loss experience under each policy
involving any claim in excess of $100,000. Schedule 4.15 also describes the loss
experience for all claims in excess of $100,000 that were self-insured,
including the aggregate cost of such claims.
 
4.16  Compliance with Laws; Governmental Authorizations.
 
-27-

--------------------------------------------------------------------------------


 
(a)  Each Company has complied with all applicable Laws and Governmental Orders
in all material respects with respect to the conduct of its business. None of
the Companies is relying on any exemption from or deferral of any Law,
Governmental Order or Governmental Authorization that would not be available to
it after the Closing.
 
(b)  Each Company has in full force and effect all material Governmental
Authorizations necessary to conduct its business as currently conducted and own
and operate its properties. To the Knowledge of Seller, no fact exists and no
event has occurred that is reasonably likely to result in the revocation or
withdrawal of any such Governmental Authorization. Schedule 4.16(b) lists each
Governmental Authorization held by any Company. Except as set forth on Schedule
4.16(b), each Company is currently in compliance in all material respects with
all Governmental Authorizations applicable to it. To the Knowledge of Seller,
each Governmental Authorization will be valid and in full force and effect upon
consummation of the transactions contemplated by this Agreement and none of the
Companies is in violation or default under any such Government Authorization (or
with notice or lapse of time or both, could reasonably be anticipated to be in
violation or default under any such Government Authorization). 
 
(c)  None of the representations and warranties set forth in this Section 4.16
shall apply to Environmental Laws.
 
4.17  Environmental Matters.
 
(a)  As used in this Section 4.17, the following terms have the following
meanings:
 
(i)  “Environmental Costs” means any and all costs and expenditures, including
any fees and expenses of attorneys and of environmental consultants or engineers
incurred in connection with investigating, defending, remediating or otherwise
responding to any Release of Hazardous Materials, any violation or alleged
violation of Environmental Law, any fees, fines, penalties or charges associated
with any Governmental Authorization, or any actions necessary to comply with any
Environmental Law.
 
(ii)  “Environmental Law” means any Law, Governmental Authorization or
Governmental Order relating to pollution, contamination, Hazardous Materials or
protection of the environment.
 
(iii)  “Hazardous Materials” means any dangerous, toxic or hazardous pollutant,
contaminant, chemical, waste, material or substance as defined in or governed by
any Law relating to such substance or otherwise relating to the environment or
human health or safety, including any waste, material, substance, pollutant or
contaminant that might cause any injury to human health or safety or to the
environment or might subject the owner or operator of the Property to any
Environmental Costs or liability under any Environmental Law.
 
(iv)  “List” means the United States Environmental Protection Agency’s National
Priorities List (NPL) of Hazardous Substance Sites or CERCLA Information System
(CERCLIS) or any similar list maintained by the Nevada Department of
Environmental Protection with respect to sites from which there has been a
Release of Hazardous Materials, including without limitation the Nevada Division
of Environmental Protection Corrective Actions/Leaking Underground Storage Tank
Project Tracking List.
 
-28-

--------------------------------------------------------------------------------


 
(v)  “Property” means real property currently owned, leased, controlled or
occupied by any Company. 
 
(vi)  “Regulatory Action” means any Litigation with respect to any Company
brought or instigated by any Governmental Entity in connection with any
Environmental Costs, Release of Hazardous Materials or any Environmental Law.
 
(vii)  “Release” means the spilling, leaking, disposing, discharging, emitting,
depositing, ejecting, leaching, escaping or any other release or threatened
release, however defined, whether intentional or unintentional, of any Hazardous
Material.
 
(viii)  “Third-Party Environmental Claim” means any Litigation (other than a
Regulatory Action) based on negligence, trespass, strict liability, nuisance,
toxic tort or any other cause of action or theory relating to any Environmental
Costs, Release of Hazardous Materials or any violation of Environmental Law.
 
(b)  No Third-Party Environmental Claim or Regulatory Action has been taken, is
pending or is, to the Knowledge of Seller, threatened against any Company.
 
(c)  No Property is listed on a List.
 
(d)  To the Knowledge of Seller, all transfer, transportation or disposal of
Hazardous Materials by any Company to properties not owned, leased or operated
by any Company has been in compliance with applicable Environmental Law. None of
the Companies has transported or arranged for the transportation of any
Hazardous Materials to any location that is (i) listed on a List, (ii) to the
Knowledge of Seller, listed for possible inclusion on any List or (iii) the
subject of any Regulatory Action or Third-Party Environmental Claim. Set forth
on Schedule 4.17(d) is a list of all sites to which any of the Companies has
sent or with which it has arranged for the disposal of Hazardous Materials.
 
(e)  So long as Seller has owned the Companies (and to the Knowledge of Seller,
prior thereto), no Property has ever been used as a landfill, dump or other
disposal, storage, transfer, handling or treatment area for Hazardous Materials,
or as a gasoline service station or a facility for selling, dispensing, storing,
transferring, disposing or handling petroleum and/or petroleum products, other
than as permitted in valid plans of operation, mine plans or other Governmental
Authorizations pertaining to the Companies’ activities and operations.
 
(f)  Except as set forth on Schedule 4.17(f), there has not been any Release of
any Hazardous Material on, under, about, from or in connection with the
Property, including the presence of any Hazardous Materials that have come to be
located on or under the Property from another location, for so long as Seller
has owned the Companies (and, to the Knowledge of Seller, prior thereto), other
than in compliance with applicable Environmental Laws, except for naturally
occurring Releases of Hazardous Materials and for amounts below levels of
regulatory enforcement of any Governmental Entity having jurisdiction.
 
-29-

--------------------------------------------------------------------------------


 
(g)  So long as Seller has owned the Companies (and to the Knowledge of Seller,
prior thereto), the Property at all times has been used and operated in all
material respects in compliance with all applicable Environmental Law.
 
(h)  Except as set forth on Schedule 4.17(h)(1), each Company has obtained all
Governmental Authorizations relating to the Environmental Law necessary for
operations of the Companies as currently conducted. All such Governmental
Authorizations are listed on Schedule 4.17(h)(2). All material Governmental
Authorizations relating to Environmental Laws will be valid and in full force
and effect upon consummation of the transactions contemplated by this Agreement.
Except as set forth on Schedule 4.17(h)(2), no Environmental Law imposes any
obligation upon any Company arising out of or as a condition to any transaction
contemplated by this Agreement, including any requirement to modify or to
transfer any Governmental Authorization, any requirement to file any notice or
other submission with any Governmental Entity, the filing of any notice,
acknowledgment or covenant in any land records, or the modification of or
provision of notice under any agreement, consent order or consent decree. Each
Company has filed all reports and notifications required to be filed under and
pursuant to all applicable Environmental Law, except as set forth on Schedule
4.17(h)(1).
 
(i)  No Hazardous Materials have been generated, treated, contained, handled,
located, used, manufactured, processed, buried, incinerated, deposited or stored
on, under or about any part of the Property , other than in compliance with
applicable Environmental Law, and except for naturally occurring Releases of
Hazardous Materials and for amounts below levels of regulatory enforcement of
any Governmental Entity having jurisdiction. To the Knowledge of Seller, the
Property contains no asbestos, urea formaldehyde, radon at levels above natural
background, PCBs or pesticides, in concentrations above applicable health-based
regulatory levels established pursuant to Environmental Law. So long as Seller
has owned the Companies (and to the Knowledge of Seller prior thereto), no
underground storage tanks have been located on, under or about the Property
and/or subsequently removed or filled. If any aboveground storage tanks exist
on, under or about the Property, such storage tanks have been duly registered
with all appropriate Governmental Entities as required and are otherwise in
compliance with all applicable Environmental Law.
 
(j)  All material environmental reports, plans and investigations that
Guarantor, Seller, any Company or any of their respective Subsidiaries has
prepared, obtained or ordered, or has in its possession or control, with respect
to any Company, or the Property are listed on Schedule 4.17(j) and were
prepared, obtained or ordered in the Ordinary Course of Business. Seller makes
no representation or warranty as to the accuracy, reliability or completeness of
any such report, plan or investigation, and the Buyer Parties shall rely on the
same at their sole risk.
 
(k)  No Encumbrance has been attached or filed against any Company in favor of
any Person for (i) any liability under or violation of any applicable
Environmental Law, (ii) any Release of Hazardous Materials or (iii) any
imposition of Environmental Costs.
 
4.18  Employees.
 
-30-

--------------------------------------------------------------------------------


 
(a)  Schedule 4.18(a) lists each employee of each Company as of the date of this
Agreement, states the total number of employees and indicates for each such
employee, and in the aggregate, full-time, part-time and temporary status.
 
(b)  Schedule 4.18(b) lists each salaried employee of any Company as of the date
of this Agreement and shows for each such employee annual salary, any other
compensation payable (including compensation payable pursuant to bonus,
incentive, deferred compensation or commission arrangements), date of employment
and position. To the Knowledge of Seller, no executive employee of any Company
and no group of employees of any Company has any current plans to terminate his,
her or their employment. Each Company has materially complied at all times with
all applicable Laws relating to employment and employment practices and those
relating to the calculation and payment of wages (including overtime pay,
maximum hours of work and child labor restrictions), equal employment
opportunity (including Laws prohibiting discrimination and/or harassment or
requiring accommodation on the basis of race, color, national origin, religion,
gender, disability, age, sexual orientation or otherwise), affirmative action
and other hiring practices, occupational safety and health, workers’
compensation, unemployment compensation, the payment of social security and
other Taxes, and unfair labor practices under the National Labor Relations Act
or applicable state law. To the Knowledge of the Seller, the Companies’ labor
relations are satisfactory. There are no workers’ compensation claims pending
against any Company, or, to the Knowledge of Seller, any facts that would give
rise to such a claim. No employee of any Company is subject to any secrecy or
noncompetition agreement or any other agreement or restriction of any kind that
would impede in any way the ability of such employee to carry out fully all
activities of such employee in furtherance of the business of the Companies.
 
(c)  To the Knowledge of Seller, no employee of any Company holds a temporary
work authorization, including H-1B, L-1, F-1 or J-1 visas or work authorizations
(the “Work Permits”), or is required by Law to hold a Work Permit. To the
Knowledge of Seller, no employee of any Company is (a) a non-immigrant employee
whose status would terminate or otherwise be affected by the transactions
contemplated by this Agreement, or (b) an alien who is authorized to work in the
United States in non-immigrant status. For each employee of any Company hired
after November 6, 1986, such Company has retained an Immigration and
Naturalization Service Form I-9 completed in accordance with applicable Law.
 
(d)  The employment of any terminated former employee of any Company has been
terminated in accordance with any applicable Contract terms and applicable Law,
and none of the Companies has any liability under any Contract or applicable Law
toward any such terminated employee.
 
(e)  The transactions contemplated by this Agreement will not cause any Company
to incur or suffer any liability relating to, or obligation to pay, severance,
termination, commission, bonus or other payment to any Person.
 
(f)  None of the Companies has made any loans (except advances for business
travel, lodging or other expenses in the Ordinary Course of Business) to any
employee of any Company.
 
-31-

--------------------------------------------------------------------------------


 
(g)  Except as disclosed in Schedule 4.18(g), within the last five years, none
of the Companies has experienced and, to the Knowledge of Seller, there has not
been threatened, any strike, work stoppage, slowdown, lockout, picketing,
leafleting, boycott, other labor dispute, union organization attempt, demand for
recognition from a labor organization or petition for representation under the
National Labor Relations Act or applicable state law. Except as disclosed in
Schedule 4.18(g), no grievance, demand for arbitration or arbitration proceeding
arising out of or under any collective bargaining agreement is pending or, to
the Knowledge of Seller, threatened. Except as disclosed in Schedule 4.18(g), no
Litigation is pending or, to the Knowledge of Seller, threatened respecting or
involving any applicant for employment, any current employee or any former
employee, or any class of the foregoing, including:
 
(i)  the Equal Employment Opportunity Commission or any other corresponding
state or local fair employment practices agency relating to any claim or charge
of discrimination or harassment in employment;
 
(ii)  the United States Department of Labor or any other corresponding state or
local agency relating to any claim or charge concerning hours of work, wages or
employment practices;
 
(iii)  the Mine Safety and Health Administration, the Occupational Safety and
Health Administration or any other corresponding state or local agency relating
to any claim or charge concerning employee safety or health;
 
(iv)  the Office of Federal Contract Compliance or any corresponding state
agency; and
 
(v)  the National Labor Relations Board or any corresponding state agency,
whether relating to any unfair labor practice or any question concerning
representation,
 
and there is no fact or set of facts that is, or if discovered by a third party
would be, reasonably likely to result in any such Litigation.
 
(h)  No employee of any Company is covered by any collective bargaining
agreement, and no collective bargaining agreement is being negotiated.
 
(i)  Each of the Companies has paid in full to all employees all wages,
salaries, bonuses and commissions due and payable to such employees and has
fully reserved in its books of account all amounts for wages, salaries, bonuses
and commissions due but not yet payable to such employees.
 
(j)  There has been no lay-off of employees or work reduction program undertaken
by or on behalf of any Company since March 31, 2005, and no such program has
been adopted by any Company or publicly announced.
 
4.19  Employee Benefits.
 
(a)  Schedule 4.19 lists all Plans by name and provides a brief description
identifying (i) the type of Plan, (ii) the sponsorship of the Plan, (iii) the
participating employers in the Plan and (iv) any one or more of the following
characteristics that may apply to such Plan: (A) defined contribution plan as
defined in Section 3(34) of ERISA or Section 414(i) of the Code, (B) plan that
is or is intended to be tax qualified under Section 401(a) or 403(a) of the
Code, (C) employee welfare benefit plan as defined in Section 3(1) of ERISA, (D)
plan providing benefits after separation from service or termination of
employment. None of the Companies has any of the following, none of which shall
be deemed a “Plan” for purposes of this Section 4.19: (i) a defined benefit plan
as defined in Section 3(35) of ERISA or Section 414(j) of the Code, (ii) a plan
that is or is intended to be an employee stock ownership plan as defined in
Section 4975(c)(7) of the Code (and whether or not such plan has entered into an
exempt loan), (iii) a nonqualified deferred compensation arrangement, (iv) a
multiemployer plan as defined in Section 3(37) of ERISA or Section 414(f) of the
Code, (v) a multiple employer plan maintained by more than one employer as
defined in Section 413(c) of the Code, (vi) a plan that owns any Company or
other employer securities as an investment, (vii) a plan that provides benefits
(or provides increased benefits or vesting) as a result of a change in control
of any Company, (viii) a plan that is maintained pursuant to collective
bargaining, or (ix) a plan that is funded, in whole or in part, through a
voluntary employees’ beneficiary association exempt from Tax under Section
501(c)(9) of the Code.
 
-32-

--------------------------------------------------------------------------------


 
(b)  Neither the Companies nor any other trade or business, whether or not
incorporated, that is, along with the Companies, treated as a single employer
under sections 414(b), (c) or (m) of the Code maintains, administers,
contributes to, or has any liability with respect to an defined benefit pension
plan subject to Title IV of ERISA.
 
(c)  (i) except as set forth in Schedule 4.19(c), all Plans intended to be Tax
qualified under Section 401(a) or Section 403(a) of the Code are so qualified,
(ii) all trusts established in connection with Plans intended to be Tax exempt
under Section 501(a) or (c) of the Code are so Tax exempt, (iii) to the extent
required either as a matter of Law or to obtain the intended Tax treatment and
Tax benefits, all Plans comply in all material respects with the requirements of
ERISA and the Code, (iv) all Plans have been administered in accordance with the
documents and instruments governing the Plans, (v) all reports and filings with
Governmental Entities (including the Department of Labor, the IRS and the SEC)
required in connection with each Plan have been timely made, and (vi) all
disclosures and notices required by Law or Plan provisions to be given to
participants and beneficiaries in connection with each Plan have been properly
and timely made.
 
(d)  (i) all contributions, premium payments and other payments required to be
made in connection with the Plans have been made, (ii) a proper accrual has been
made on the books of account of the Companies for all contributions, premium
payments and other payments due in the current fiscal year and not paid on or
before the Closing Date, and (iii) no contribution, premium payment or other
payment has been made in support of any Plan that is in excess of the allowable
deduction for federal income Tax purposes for the year with respect to which the
contribution was made (whether under Section 162, Section 280G, Section 404,
Section 419, Section 419A of the Code or otherwise).
 
(e)  The consummation of the transactions contemplated by this Agreement will
not (i) cause any Plan to increase benefits payable to any participant or
beneficiary, (ii) entitle any current or former employee of any Company to
severance pay, unemployment compensation or any other payment, benefit or award
or (iii) accelerate or modify the time of payment or vesting, or increase the
amount of any benefit, award or compensation due any such employee.
 
-33-

--------------------------------------------------------------------------------


 
(f)  (i) No Litigation is pending with regard to any Plan other than routine
uncontested claims for benefits, (ii) no Plan is currently under examination or
audit by the Department of Labor, the IRS or the Pension Benefit Guaranty
Corporation, and (iii) with respect to the Plans, each Company has no liability
(either directly or as a result of indemnification) for (and the transactions
contemplated by this Agreement will not cause any liability for): (A) any excise
Taxes under Section 4971 through Section 4980B, Section 4999, Section 5000 or
any other Section of the Code, (B) any penalty under Section 502(i), Section
502(l), Part 6 of Title I or any other provision of ERISA or (C) any excise
Taxes, penalties, damages or equitable relief as a result of any prohibited
transaction, breach of fiduciary duty or other violation under ERISA or any
other applicable Law, (iv) all accruals required under FAS 106 and FAS 112 have
been properly accrued on the March Financial Statements, (v) no condition,
agreement or Plan provision limits the right of any Company to amend, cut back
or terminate any Plan (except to the extent such limitation arises under ERISA)
and (vi) none of the Companies has any liability for life insurance, death or
medical benefits after separation from employment other than (A) death benefits
under the Plans and (B) health care continuation benefits described in Section
4980B of the Code.
 
(g)  All persons who perform services to operate the Companies are common law
employees of Florida Canyon and the Closing will not result in the termination
of employment of any such employees. Neither the Companies nor the Buyer will
have any liability under any Plan, except to the extent that (1) certain assets
and liabilities of the Apollo Gold, Inc. Employee Savings Plan are transferred
to a new plan established by the Companies, pursuant to item 3 of Schedule 7.3,
(2) certain portions of the Apollo Gold, Inc. Cafeteria Plan are spun-off to the
Companies, pursuant to item 6 of Schedule 7.3, and (3) certain claims incurred
under the Apollo Gold Employee Health Benefit Plan on or before the Closing Date
will be paid by the Buyer or the Companies, pursuant to item 2 of Schedule 7.3,
and (4) claims under Section 4980B of the Code with respect to M & A Qualified
Beneficiaries, as defined under Section 54.4980B-9 of the Treasury Regulations,
that are submitted to Seller after midnight of the Closing Date, all of which
will be paid by the Companies and the Buyer.
 
4.20  Suppliers. Schedule 4.20 lists the 10 largest suppliers of the Companies
on a consolidated basis for each of the last two fiscal years and for the
interim period ended on the March Balance Sheet Date and sets forth opposite the
name of each such supplier the approximate dollar amount of purchases by the
Companies attributable to such supplier for each such period, and whether such
supplier is a sole source of supply for the Companies. To the Knowledge of
Seller, no supplier listed on Schedule 4.20 has stated that it will stop or
decrease the rate of business done with any Company.
 
4.21  Affiliate Transactions. No Insider or employee has any Contract with any
Company (other than Contracts listed in Schedule 4.13), any loan to or from any
Company or any interest in any assets (whether real, personal or mixed, tangible
or intangible) used in or pertaining to the business of any Company. To the
Knowledge of Seller, no Insider has any direct or indirect interest in any
competitor, supplier or vendor of any Company or in any Person from whom or to
whom any Company leases any property, or in any other Person with whom any
Company otherwise transacts business of any nature.
 
-34-

--------------------------------------------------------------------------------


 
4.22  Brokerage. No Person will be entitled to receive any brokerage commission,
finder’s fee, fee for financial advisory services or similar compensation in
connection with the transactions contemplated by this Agreement based on any
Contract made by or on behalf of any Company for which any Buyer Party or any
Company is or could become liable or obligated.
 
4.23  Availability of Documents. Seller has delivered to Buyer Parties correct
and complete copies of the documents referred to in the Disclosure Schedule or
in this Agreement.
 
4.24  Disclosure.
 
(a)  This Agreement, the exhibits, the Disclosure Schedule, the 2004 Financial
Statements or the March Financial Statements do not contain any untrue statement
or omit any material fact necessary to make the statements contained herein or
therein, in light of the circumstances in which they were made, not misleading.
 
(b)  Except as set forth in this Agreement or the Disclosure Schedule, to the
Knowledge of Seller, there is no fact that has specific application to any
Company (other than general economic or industry conditions) and that may
materially adversely affect the assets, business, prospects, financial condition
or results of operations of any Company.
 
4.25  Disclaimer of Certain Representations or Warranties. THE PARTIES
ACKNOWLEDGE AND AGREE THAT EXCEPT AS SPECIFICALLY PROVIDED IN THIS AGREEMENT,
NONE OF SELLER, GUARANTOR OR THE COMPANIES MAKE ANY REPRESENTATIONS OR
WARRANTIES, EXPRESS OR IMPLIED, (AND EACH OF SELLER, GUARANTOR, AND THE
COMPANIES HEREBY DISCLAIM ANY SUCH REPRESENTATIONS OR WARRANTIES) WITH RESPECT
TO THE MERCHANTABILITY OR SUITABILITY FOR A PARTICULAR PURPOSE OF ANY OF THE
EQUIPMENT, FIXTURES, SUPPLIES OR OTHER PERSONAL PROPERTY OWNED BY THE COMPANIES.
 
V.   Representations and Warranties of Buyer Parties
 
Buyer Parties, jointly and severally, represent and warrant to Seller that (i)
as of the date of this Agreement, and (ii) except as described in any Buyer
Permitted Update, as of the Closing Date (as though made then and as though the
Closing Date were substituted for the date of this Agreement):
 
5.1  Incorporation; Power and Authority. Each Buyer Party is a corporation duly
organized, validly existing and in good standing under the Laws of its
jurisdiction of organization, with all necessary power and authority to execute,
deliver and perform this Agreement and, in the case of Buyer, the Transition
Services Agreement.
 
5.2  Valid and Binding Agreement. The execution, delivery and performance of
this Agreement and the Transition Services Agreement by any Buyer Party have
been duly and validly authorized by all necessary corporate action. This
Agreement has been duly executed and delivered by each Buyer Party and
constitutes the valid and binding obligation of such Buyer Party, enforceable
against it in accordance with its terms, subject to the Remedies Exception. The
Transition Services Agreement, when executed and delivered by Buyer, will
constitute the valid and binding obligation of Buyer, enforceable against Buyer
in accordance with its terms, subject to the Remedies Exception.
 
-35-

--------------------------------------------------------------------------------


 
5.3  No Breach; Consents. The execution, delivery and performance of this
Agreement and the Transition Services Agreement by any Buyer Party will not (a)
contravene any provision of the Organizational Documents of such Buyer Party;
(b) violate or conflict with any Law, Governmental Order or Governmental
Authority; (c) conflict with, result in any breach of any of the provisions of,
constitute a default (or any event that would, with the passage of time or the
giving of notice or both, constitute a default) under, result in a violation of,
increase the burdens under, result in the termination, amendment, suspension,
modification, abandonment or acceleration of payment (or any right to terminate)
or require a Consent, including any Consent under any Contract or Governmental
Authorization that is either binding upon or enforceable against such Buyer
Party; or (d) require any Governmental Authorization.
 
5.4  No Other Representations; Suitability.Buyer is an “accredited investor”, as
defined in Rule 501(a) under the Securities Act, and has such knowledge in
financial and business affairs as to be capable of evaluating the merits and
risks of its investment and is able to bear the economic risk of loss of its
investment. The Buyer Parties acknowledge that Seller has given Buyer access to
the documents and facilities of the Companies. The Buyer Parties acknowledge
that neither Seller nor Guarantor make any representation or warranty with
respect to the accuracy, reliability or completeness of the conclusions set
forth in any projections, estimates or budgets delivered to or made available to
Buyer regarding the future revenues, future results of operations (or any
component thereof), future cash flows or future financial condition (or any
component thereof) of any Company or the future business and operations of any
Company.
 
5.5  Brokerage. No Person will be entitled to receive any brokerage commission,
finder’s fee, fee for financial advisory services or similar compensation in
connection with the transactions contemplated by this Agreement based on any
Contract made by or on behalf of any Buyer Party for which Seller or Guarantor
is or could become liable or obligated.
 
5.6  Investment Intent. Buyer is acquiring the Florida Canyon Shares, the
Standard Shares and the Exploration Shares for its own account for investment
purposes, and not with a view to the distribution thereof.
 
5.7  Financial Condition. Buyer is, and immediately after giving effect to the
transactions contemplated under this Agreement will be, able to pay its debts
and obligations as they mature and come due.
 
5.8  Financing. Buyer Parties have sufficient cash, available lines of credit or
other sources of immediately available funds to enable it to make payment of the
Purchase Price.
 
5.9  Litigation. There is no action, suit or proceeding pending or, to the Buyer
Parties’ knowledge, threatened against or affecting either Buyer Party at law or
in equity, or before any Governmental Entity, which seeks to delay or question
the validity of this Agreement or the transactions contemplated hereby or would
otherwise have a material adverse effect on either Buyer Party.
 
-36-

--------------------------------------------------------------------------------


 
VI.   Agreements of Seller and Guarantor
 
Seller and Guarantor, jointly and severally, agree with Buyer Parties that:
 
6.1  Conduct of the Business. Seller and Guarantor will cause each Company to
observe the following provisions to and including the Closing Date:
 
(a)  each Company will conduct its business only in, and none of the Companies
will take any action except in, the Ordinary Course of Business and in
accordance with applicable Law, except with the prior written consent of Parent;
 
(b)  none of the Companies will amend or modify any Material Contract or enter
into any Contract that would have been a Material Contract if such Contract had
been in effect on the date of this Agreement, except with the prior written
consent of Parent;
 
(c)  each Company will (i) use its reasonable efforts to preserve its assets,
business organization and goodwill, keep available the services of its officers,
employees and consultants and maintain satisfactory relationships with vendors,
suppliers and others having business relationships with it, (ii), subject to
applicable Laws, confer on a regular and frequent basis with representatives of
Buyer Parties to report operational matters and the general status of ongoing
operations as requested by Buyer Parties and (iii) not take any action that
would render, or that reasonably may be expected to render, any representation
or warranty made by Seller or Guarantor in this Agreement untrue at the Closing
as though then made and as though the Closing Date had been substituted for the
date of this Agreement in such representation or warranty, including any actions
referred to in Section 4.8;
 
(d)  except with the prior written consent of Parent or in the Ordinary Course
of Business, none of the Companies will use extraordinary selling efforts that
would have the effect of accelerating sales prior to the time reasonably
expected, through offering of discounts, shipment of goods prior to anticipated
shipping dates or otherwise;
 
(e)  except with the prior written consent of Parent, which shall not be
unreasonably withheld, none of the Companies will (i) make or rescind any
express or deemed election or take any other discretionary position relating to
Taxes except in accordance with past practice, (ii) amend any Return, (iii)
settle or compromise any Litigation relating to Taxes or (iv) change any of its
methods of reporting income or deductions for federal or state income Tax
purposes from those employed in the preparation of the last filed federal or
state income Tax Returns;
 
(f)  none of the Companies will change any of its methods of accounting in
effect on the March Balance Sheet Date, other than changes required by Law or by
GAAP or consented to in writing by Parent;
 
-37-

--------------------------------------------------------------------------------


 
(g)  except with the prior written consent of Parent, none of the Companies will
cancel or terminate any of its current insurance policies or reclamation or
surety bonds, or allow any of the coverage thereunder to lapse, unless
simultaneously with such termination, cancellation or lapse replacement policies
providing coverage equal to or greater than the coverage under the canceled,
terminated or lapsed policies for substantially similar premiums are in full
force and effect;
 
(h)  except in the Ordinary Course of Business, none of the Companies will repay
any indebtedness to Guarantor or any of its Subsidiaries, or will declare, set
aside or pay any cash dividends on or make any other cash distributions in
respect of any capital stock; and
 
(i)  except with the prior written consent of Parent, none of the Companies will
declare, set aside or pay any non-cash dividends on or make any other non-cash
distributions (whether in stock, equity securities or property) in respect of
any capital stock or split, combine or reclassify any capital stock or issue or
authorize the issuance of any securities in respect of, in lieu of or in
substitution for any capital stock.
 
6.2  Notice of Developments. Seller and Guarantor will promptly notify Buyer
Parties of any emergency or other change in the Ordinary Course of Business of
any Company or the commencement or threat of Litigation pertaining in any way to
any Company or its business or the transactions contemplated by this Agreement.
Seller and Guarantor will promptly notify Buyer Parties in writing if Seller or
Guarantor should discover that any representation or warranty made by Seller or
Guarantor in this Agreement was when made, has subsequently become or will be on
the Closing Date untrue in any respect. No disclosure pursuant to this Section
6.2 will be deemed to amend or supplement the Disclosure Schedule or to prevent
or cure any inaccuracy, misrepresentation, breach of warranty or breach of
agreement, unless:
 
(a)  the disclosure is made in writing at least five calendar days prior to the
earlier of the Closing Date or December 1, 2005;
 
(b)  the disclosure is identified by Seller as an exception to a specific
representation or warranty set forth in Article III or IV, or as a modification
of a specific section of the Disclosure Schedule;
 
(c)  the disclosure contains the same level of detail as would have been
required to be included in the Disclosure Schedule delivered on the date of this
Agreement, had such fact or matter been disclosed therein;
 
(d)  none of the Knowledge Employees had actual knowledge of such fact or matter
on or prior to the date of this Agreement or would have acquired any such
knowledge upon reasonable inquiry and investigation; and
 
(e)  the fact or matter did not result from any willful or intentional failure
to disclose by Seller, Guarantor or any Affiliate thereof (a disclosure that
satisfies all such requirements, a “Seller Permitted Update”).
 
-38-

--------------------------------------------------------------------------------


 
6.3  Pre-Closing Access. Through the Closing Date, Seller and Guarantor will
cause each Company to afford to Buyer Parties and their authorized
representatives full access at all reasonable times and upon reasonable notice
to the facilities, offices, properties, technology, processes, books, business
and financial records, officers, employees, business plans, budgets, and
projections, vendors, suppliers and other information of each Company, and
otherwise provide such assistance as may be reasonably requested by Buyer
Parties in order that Buyer Parties have a full opportunity to make such
investigation and evaluation as they reasonably desire to make of the business
and affairs of each Company. In addition, Seller and Guarantor will cause each
Company to cooperate fully (including providing introductions where necessary)
with Buyer Parties to enable Buyer Parties to contact third parties, including
employees, suppliers and vendors of each Company, and to communicate with
employees of each Company. Subject to Laws, Buyer Parties will have full access
to the personnel records (including performance appraisals, disciplinary
actions, grievances and medical records) of each Company for the purpose of
preparing for and conducting interviews with Active Employees. Seller and
Guarantor will provide or cause each Company to provide such Plan documents and
summary plan descriptions, employee data or other information as may be
reasonably required to carry out the arrangements described in Schedule 7.3. At
the request of Buyer Parties, Seller and Guarantor will consent and cause the
Companies to consent to Deloitte & Touche LLP making its workpapers available to
or at the direction of the Buyer Parties.
 
6.4  Waivers; Payment of Indebtedness. To assure that Buyer Parties obtain the
full benefit of this Agreement:
 
(a)  Seller and Guarantor will cause all indebtedness of the Companies to
Seller, Guarantor or any of their respective Subsidiaries (except for any
indebtedness from one Company to another Company), including, but not limited
to, the amounts included in the “INTERCOMPANY PAYABLE (Home Office)” line item
on the Companies’ March Balance Sheet, to be canceled or paid, without recourse
to any assets of the Companies and without any adverse Tax consequences to any
of the Companies or Buyer Parties, prior to the Closing;
 
(b)  Seller and Guarantor will cause Seller, Guarantor and any Person controlled
by Seller or Guarantor to repay, in full, prior to the Closing, all indebtedness
owed to any Company by such Person;
 
(c)  effective as of the Closing Date, Seller and Guarantor waive any claim they
might have against any Company, whether arising out of this Agreement or
otherwise, and irrevocably offer to terminate any Contract between Seller,
Guarantor or any of their respective Subsidiaries and any Company at no cost to
any Company; and
 
(d)  Seller and Guarantor waive any claim they might have against any Company by
virtue of the representations and warranties pertaining to such Company under
this Agreement.
 
6.5  Conditions. Seller and Guarantor will use their reasonable efforts to cause
the conditions set forth in Section 8.1 to be satisfied and to consummate the
transactions contemplated by this Agreement as soon as reasonably possible and
in any event prior to the Closing Date.
 
-39-

--------------------------------------------------------------------------------


 
6.6  No Sale. Seller will not sell, pledge, transfer or otherwise place any
Encumbrance on any Florida Canyon Shares, Standard Shares or Exploration Shares
prior to the Closing. Seller and Guarantor will cause the Companies not to issue
or agree to issue any share of capital stock, option, warrant, call,
subscription, convertible security or similar right to obtain an equity security
of any Company prior to the Closing.
 
6.7  Closing and Post-Closing Deliveries and Access. After the Closing Date,
Seller and Guarantor will afford to Buyer Parties and the Companies, their
accountants and counsel, during normal business hours, upon reasonable request,
full access to the books and records of Seller and Guarantor pertaining to each
Company. Seller and Guarantor shall deliver to the Companies, by the Closing
Date, in electronic form all material databases, files and other materials
maintained by Seller and Guarantor in electronic form that relate to the
Companies and their business; provided, that Seller and Guarantor shall be
permitted to segregate the portion of any material databases, files and other
materials that relate to the Companies and their business, and deliver only such
portion to the Companies. Seller and Guarantor certify that, to the Knowledge of
Seller, the Companies own or license all equipment and software necessary to
access, modify, print and otherwise use such materials in their electronic form.
Notwithstanding the foregoing, Buyer Parties acknowledge that after the Closing
Date the Companies (i) will not be connected to or able to use the email system
or other communications networks of Seller and Guarantor, (ii) will not be
included in Seller’s or Guarantor’s website, nor will Seller or Guarantor create
an independent website for the Companies, and (iii) may not have a license to
the Software listed on Schedule 6.7. Seller and Guarantor will use their
reasonable efforts to assist Buyer in obtaining, effective on or prior to the
Closing Date, on its own behalf or on behalf of the Companies, licenses to the
Software listed on Schedule 6.7. Seller and Guarantor shall deliver to the
Companies, by the Closing Date, all material files and other documents in the
possession or control of Seller and Guarantor in hard copy that relate to the
Companies or their business; provided, that Seller and Guarantor shall be
permitted to segregate the portion of any material files and other documents
that relate to the Companies and their business, and deliver only such portion
to the Companies. At the request of Buyer Parties or the Companies, Seller and
Guarantor will consent to Deloitte & Touche LLP making its notepapers available
to or at the direction of the Buyer Parties or the Companies.
 
6.8  Litigation Support. In the event and for so long as any Buyer Party, any
Company is actively contesting or defending against any Litigation in connection
with any fact, situation, circumstance, status, condition, activity, practice,
plan, occurrence, event, incident, action, failure to act or transaction
existing or occurring on or prior to the Closing Date involving any Company,
Seller and Guarantor will cooperate in the contest or defense, make available
their personnel and provide such testimony and access to their books and records
as may be necessary in connection with the contest or defense, at the cost and
expense of Buyer Parties (unless and to the extent any Buyer Party is entitled
to indemnification therefor under Article X or Article XI).
 
6.9  Nondisparagement. Neither Seller nor Guarantor, nor any of their respective
Affiliates, will take any action that is designed or intended to have the effect
of discouraging any lessor, licensor, vendor, supplier or other business
associate of any Company from maintaining the same business relationship with
the Companies after the Closing as it maintained with the Companies prior to the
Closing. Seller and Guarantor will refer all inquiries relating to the business
of the Companies to Buyer Parties from and after the Closing.
 
-40-

--------------------------------------------------------------------------------


 
6.10  Confidentiality.
 
(a)  Seller, Guarantor and their respective Affiliates will keep confidential
and protect, and will not divulge, allow access to or use in any way, (i)
Intellectual Property Rights, including product specifications, formulae,
compositions, processes, designs, sketches, photographs, graphs, drawings,
samples, inventions and ideas, past, current and planned research and
development, current and planned manufacturing and distribution methods and
processes, market studies, business plans, Software, database technologies,
systems, structures, architectures and data (and related processes, formulae,
compositions, improvements, devices, know-how, inventions, discoveries,
concepts, ideas, designs, methods and information), (ii) any and all information
concerning the business and affairs (including historical financial statements,
financial projections and budgets, historical and projected sales, capital
spending budgets and plans, the names and backgrounds of key personnel,
personnel training and techniques and materials), however documented, and (iii)
any and all notes, analyses, compilations, studies, summaries and other material
containing or based, in whole or in part, on any information included in the
foregoing (“Confidential Information”) of any Company, unless required by Laws,
Governmental Orders, policies, or rules of stock exchanges on which the shares
of Guarantor are listed, in which event, if legally permissible, Seller or
Guarantor shall promptly provide written notice to Buyer Parties to allow Buyer
Parties or any Company to seek (and if only Seller or Guarantor is legally
permitted to seek, they will, if requested by Buyer Parties seek) (at the
expense of Buyer Parties or any Company) a protective order with respect to such
information. Seller and Guarantor acknowledge that such Confidential Information
constitutes a unique and valuable asset of each Company and represents a
substantial investment of time and expense by such Company, and that any
disclosure or other use of such Confidential Information other than for the sole
benefit of such Company would be wrongful and would cause irreparable harm to
such Company. Seller and Guarantor will deliver promptly to Buyer Parties or
destroy, at the request and option of Buyer Parties, all tangible and intangible
embodiments (and all copies) of such Confidential Information that are in the
possession of Seller, Guarantor or their respective Affiliates, provided that
such request of Buyer Parties may only relate to embodiments that are ten (10)
years or older from the date of request. The foregoing obligations of
confidentiality will not apply to any Confidential Information that is or
subsequently becomes generally publicly known, other than as a direct or
indirect result of the breach of this Agreement by Seller or Guarantor.
 
(b)  Seller and Guarantor acknowledge that Buyer Parties have required that
Seller and Guarantor make the agreements in this Section 6.10 as a condition to
Buyer’s purchase of the Florida Canyon Shares, the Standard Shares and the
Exploration Shares and consummation of the transactions contemplated by this
Agreement. Seller and Guarantor agree that the agreements contained in this
Section 6.10 are reasonable and necessary to protect the legitimate interests of
Buyer Parties and that any violation or breach of this Section 6.10 will result
in irreparable injury to Buyer Parties for which no adequate remedy would exist
at law. Accordingly, in addition to any relief at law that may be available to
any Buyer Party for such violation or breach and regardless of any other
provision contained in this Agreement, each Buyer Party will be entitled to
injunctive and other equitable relief restraining such violation or breach
(without any requirement that any Buyer Party provide any bond or other
security).
 
-41-

--------------------------------------------------------------------------------


 
(c)  In the event that Seller or Guarantor is requested or required (by oral
question or request for information or documents in any legal proceeding,
interrogatory, subpoena, civil investigative demand or similar process) to
disclose any Confidential Information, it will notify Buyer Parties promptly of
the request or requirement so that Buyer Parties may seek an appropriate
protective order or waive compliance with the provisions of this Section 6.10.
If, in the absence of a protective order or the receipt of a waiver from Buyer
Parties, Seller or Guarantor is, on the advice of counsel, compelled to disclose
any Confidential Information to any tribunal or else stand liable for contempt,
Seller or Guarantor may disclose the Confidential Information to the tribunal;
provided, however, that the disclosing Seller or Guarantor will use its
reasonable efforts to obtain, at the request of any Buyer Party, an order or
other assurance that confidential treatment will be accorded to such portion of
the Confidential Information required to be disclosed as the Buyer Party
designates.
 
6.11  Assignment of Confidentiality Agreements.Effective upon the Closing,
Seller and Guarantor will assign to each Company all of Seller’s and Guarantor’s
right, title and interest in and to any confidentiality agreement (but only to
the extent any such agreement may by its terms be assigned to a third party) to
which Seller or Guarantor or the agent of Seller or Guarantor may be a party
pertaining to the confidentiality of information relating to such Company or the
hiring of employees of such Company. Seller and Guarantor will request the
return or destruction of information covered by any such agreement (regardless
of whether such agreement is assignable) within two business days of the date of
this Agreement to the broadest extent permitted by such confidentiality
agreement.
 
6.12  Transfer of Apollo Gold Exploration Property. Prior to Closing, Seller
will execute, deliver and file for recording in the office of the Pershing
County, Nevada, Recorder an instrument or instruments of grant, transfer, and
assignment (a) conveying to Exploration all right, title and interest in and to
the mining claims and leases listed on Part 1 of Schedule 6.12 and (b) conveying
to Standard all right, title and interest in and to the Fee Property listed on
Part 2 of Schedule 6.12 (the “Exploration Property Transfers”). With respect to
any unpatented mining claims owned by Seller and conveyed to Exploration, Seller
shall also prior to the Closing file a notice of transfer of interest with the
Nevada State Office of the Bureau of Land Management.
 
6.13  Employee Matters. If prior to Closing, any Person holding the position of
general manager of the mine, or any position reporting directly to the general
manager of the mine, resigns, provides notice of resignation, or is terminated,
Seller and Guarantor will use their reasonable efforts to cause substitutes
acceptable to Buyer Parties and Seller to be hired and to commence employment on
or prior to the Closing Date on terms acceptable to Buyer Parties and Seller.
 
6.14  Claims Against Company Personnel. On and after the Closing Date, Seller
and Guarantor will not, and will cause their Affiliates not to, make any claim
or take any other action that would cause any Person to be entitled to be
indemnified by any Company, or to receive expenses from any Company, under any
Indemnification Agreement or under the certificate of incorporation or bylaws of
any Company with respect to any event or matter that occurs prior to the
Closing.
 
-42-

--------------------------------------------------------------------------------


 
6.15  No Shareholder Approval. Seller and Guarantor will not, and will cause
their Affiliates not to, take any action that would cause the approval of
Guarantor’s shareholders to be required in order to consummate the transactions
contemplated herein.
 
VII.   Further Agreements
 
7.1  Conditions. Buyer Parties will not take any action that would render, or
that reasonably may be expected to render, any representation or warranty made
by Buyer Parties in this Agreement untrue at the Closing as though then made and
as though the Closing Date had been substituted for the date of this Agreement
in such representation or warranty. Buyer Parties will use their reasonable
efforts to cause the conditions set forth in Section 8.2 to be satisfied and to
consummate the transactions contemplated by this Agreement as soon as reasonably
possible and in any event prior to the Closing Date.
 
7.2  Buyer Permitted Updates. Buyer Parties will promptly notify Seller or
Guarantor in writing if Buyer Parties should discover that any representation or
warranty made by Buyer Parties in this Agreement was when made, has subsequently
become or will be on the Closing Date untrue in any respect. No disclosure
pursuant to this Section 7.2 will be deemed to cure any inaccuracy,
misrepresentation, breach of warranty or breach of agreement, unless:
 
(a)  the disclosure is made in writing at least five calendar days prior to the
earlier of the Closing Date or December 1, 2005;
 
(b)  the disclosure is identified by Buyer Parties as an exception to a specific
representation or warranty set forth in Article V;
 
(c)  the disclosure contains the same level of detail as would have been
required to be included in the Disclosure Schedule on the date of this
Agreement, had such fact or matter been an exception to Seller’s and Guarantor’s
representations or warranties;
 
(d)  no officer of Parent had actual knowledge of such fact or matter on or
prior to the date of this Agreement or would have acquired any knowledge upon
reasonable inquiry and investigation; and
 
(e)  the fact or matter did not result from any willful or intentional failure
to disclose by Buyer Parties or any Affiliate thereof (a disclosure that
satisfies all such requirements, a “Buyer Permitted Update”).
 
7.3  Employment; Employee Benefits. Employees of each Company will continue as
employees on the Closing Date, subject to the right to terminate the employment
of such employees in accordance with law. In addition, each party agrees to the
terms and conditions set forth on Schedule 7.3 with respect to certain
employment and employee benefits matters.
 
7.4  Insurance. Buyer Parties will use their reasonable efforts to secure and
obtain, on or prior to the Closing Date, insurance applicable to the Companies
and their business, to be effective commencing on the Closing Date, on
commercially reasonable terms, that is sufficient for compliance with all
requirements of applicable Law and of any Material Contract to which any Company
is subject and that insures against risks of the kind and in amounts for which
the Companies were insured prior to Closing (the “Required Insurance”). Seller
and Guarantor will use reasonable efforts to assist Buyer Parties in obtaining
the Required Insurance.
 
-43-

--------------------------------------------------------------------------------


 
7.5  Bonding. Buyer Parties will use their reasonable efforts to obtain, on or
prior to the Closing Date, assurances acceptable to each of the Buyer Parties,
Seller and Guarantor, in their reasonable discretion, that the Companies’
existing reclamation bonds and other surety, which are listed on Schedule 7.5,
will remain in full force and effect (at no post-Closing cost to Seller and
Guarantor) after the Closing or will be replaced, effective as of the Closing
Date, on terms acceptable to each of the Buyer Parties, in their reasonable
discretion, and to the appropriate Governmental Entities (such bonds or surety,
as so continued or replaced, the “Required Surety”). Seller and Guarantor will
use reasonable efforts to assist Buyer Parties in obtaining the Required Surety.
 
7.6  Releases from Guarantees. Buyer Parties will use their reasonable efforts
to obtain, on or prior to the Closing Date, evidence acceptable to Seller and
Guarantor in their sole discretion that effective on the Closing Date, Seller
and Guarantor shall be released from their obligations under all of the
guarantees of the Companies’ obligations to which either Seller or Guarantor are
a party, as listed on Schedule 7.6 (the “Required Releases”). Seller and
Guarantor will use reasonable efforts to assist the Buyer Parties in obtaining
the Required Releases.
 
7.7  Non-Hire.
 
(a)  Except with Buyer’s consent, such consent not to be unreasonably withheld
or delayed, during the period that commences on the date of this Agreement and
ends on the first anniversary of the Closing Date, Seller and Guarantor will
not, and will cause each of their Affiliates not to, employ (or attempt to
employ or interfere with any employment relationship with) any employee of any
Company.
 
(b)  Except with Seller’s or Guarantor’s consent, such consent not to be
unreasonably withheld or delayed, during the period that commences on the date
of this Agreement and ends on the first anniversary of the Closing Date, Buyer
Parties will not, and will cause each of their Affiliates not to, employ (or
attempt to employ or interfere with any employment relationship with) any
employee of Seller, Guarantor or any Affiliate thereof.
 
7.8  Use of Seller’s and Guarantor’s Names. As soon as practicable after the
Closing but in no event later than 30 days after the Closing, Buyer Parties
shall remove or cause to be removed the names, marks and identifications used by
the Companies and all variations and derivatives thereof and logos relating
thereto from all of the Companies’ assets, including, without limitation, all
documentation or records prepared after the Closing Date, to the extent they
include the word “Apollo Gold” or “Apollo,” including, without limitation,
Apollo Gold Exploration. At no time shall Buyer Parties utilize any of the
foregoing names or any other tradename or trademark of the Seller or Guarantor
in connection with their ownership and operation of the Companies.
 
7.9  Post-Closing Access. After the Closing Date, Buyer Parties will cause each
Company to afford to Seller and Guarantor, their accountants and counsel, during
normal business hours, upon reasonable request, full access to the books and
records of the Companies in order that Seller and Guarantor have a full
opportunity to make such investigation and evaluation as they reasonably desire
to review, prepare and audit financial statements of or related to each Company
or the Seller or Guarantor for periods prior to the Closing Date. Buyer Parties
will cause each Company to retain all financial statements and records,
including, but not limited to, all records related to Taxes for a period of
seven (7) years from the Closing Date.
 
-44-

--------------------------------------------------------------------------------


 
7.10  Filings; Other Action. Subject to the terms and conditions herein
provided, the Buyer Parties, Seller and Guarantor shall and shall cause any
appropriate other party to: (a) use all reasonable efforts to cooperate with one
another in (i) determining which filings are required to be made prior to the
Closing with, and which consents, approvals, permits, or authorizations are
required to be obtained prior to the Closing from, any Governmental Entity, in
connection with the execution and delivery of this Agreement and the
consummation of the transactions contemplated hereby, and (ii) timely making all
such filings and timely seeking all such consents, approvals, permits, or
authorizations; and (b) use all reasonable efforts to take, or cause to be
taken, all other action and do, or cause to be done, all other things necessary,
proper, or appropriate to consummate and make effective the transactions
contemplated by this Agreement.
 
7.11  APO 19. The parties acknowledge that Florida Canyon has applied for Bureau
of Land Management (BLM) approval of Amended Plan of Operations no. 19 (APO 19),
the approval of which could, but is not guaranteed to, reduce Florida Canyon's
ultimate reclamation liability. Buyer Parties acknowledge that (i) the BLM
Winnemucca Field Office personnel have informed Florida Canyon's staff verbally
that their review and approval of APO 19 must await the execution of a Long Term
Care Agreement and Irrevocable Trust, as provided in prior correspondence with
the BLM concerning prior amendments to the Plan of Operations, (ii) the BLM is
currently reviewing a draft of the agreement creating the trust account, (iii)
approximately $300,000 of the funds to be placed in the trust for long term care
are being held by the BLM until these agreements are complete and fully
executed, and (iv) an additional $140,000-$150,000 will need to be paid into the
trust by Florida Canyon at the time of execution of the trust agreement.
 
7.12  Standard Leach Pad Leak. Prior to the Closing Date, Seller and Guarantor
will, and will cause the Companies to, use their reasonable efforts to locate
and repair, if possible, and mitigate, in the manner described in Schedule 7.12,
the Standard mine leach pad leak disclosed as Item 4 in Schedule 4.17(f).
 
VIII.   Conditions to Closing
 
8.1  Conditions to Buyer’s Obligations. The obligation of Buyer to take the
actions required to be taken by it at the Closing is subject to the satisfaction
or waiver, in whole or in part, in Buyer’s sole discretion (but any waiver under
Section 8.1(a) will only waive Buyer Parties’ rights of indemnification under
this Agreement with respect to the portion of any Loss that exceeds 2.5% of the
Purchase Price), of each of the following conditions at or prior to the Closing:
 
-45-

--------------------------------------------------------------------------------


 
(a)  The representations and warranties set forth in Articles III and IV that
are not subject to materiality or Material Adverse Effect qualifications will be
true and correct in all material respects at and as of the Closing Date as
though then made and as though the Closing Date had been substituted for the
date of this Agreement in such representations and warranties, except that any
representation or warranty expressly made as of a specified date will only need
to have been true on and as of such date, and the representations and warranties
set forth in Articles III and IV that are subject to materiality or Material
Adverse Effect qualifications will be true and correct in all respects at and as
of the Closing Date as though then made and as though the Closing Date had been
substituted for the date of this Agreement in such representations and
warranties, except that any representation or warranty expressly made as of a
specified date will only need to have been true on and as of such date (without
taking into account any supplemental disclosures after the date of this
Agreement by Seller, Guarantor or any Company, except for the Seller Permitted
Updates, if any);
 
(b)  Seller and Guarantor will have performed and complied with each of their
agreements contained in this Agreement in all material respects;
 
(c)  The Required Insurance, Required Surety and Required Releases will have
been obtained and be in full force and effect and such actions as Buyer Parties’
counsel may reasonably require will have been taken in connection therewith;
 
(d)  Buyer Parties will have obtained each Governmental Authorization required
to operate the business of the Companies in substantially the same manner and no
less favorable than it was operated prior to the Closing Date;
 
(e)  Buyer Parties will have received evidence reasonably satisfactory to them
that no Litigation is pending or threatened (i) challenging or seeking to
prevent or delay consummation of any of the transactions contemplated by this
Agreement, (ii) asserting the illegality of or seeking to render unenforceable
any material provision of this Agreement, the Transition Services Agreement, the
Subscription Agreement, the Registration Rights Agreement or the Further
Subscription Documents, (iii) seeking to prohibit direct or indirect ownership,
combination or operation by Buyer Parties of any portion of the business or
assets of any Company, or to compel any Buyer Party or any Company to dispose
of, or to hold separately, or to make any change in any portion of the business
or assets of any Buyer Party or of any Company, as a result of the transactions
contemplated by this Agreement, or incur any burden, (iv) seeking to require
direct or indirect transfer or sale by any Buyer Party of, or to impose material
limitations on the ability of any Buyer Party to exercise full rights of
ownership of, any of the Florida Canyon Shares, Standard Shares or Exploration
Shares or (v) imposing or seeking to impose material damages or sanctions
directly arising out of the transactions contemplated by this Agreement on any
Buyer Party or any Company or any of their respective officers or directors;
 
(f)  No Law or Governmental Order will have been enacted, entered, enforced,
promulgated, issued or deemed applicable to the transactions contemplated by
this Agreement by any Governmental Entity that would reasonably be expected to
result, directly or indirectly, in any of the consequences referred to in
Section 8.1(e);
 
-46-

--------------------------------------------------------------------------------


 
(g)  After the date of this Agreement, no Material Adverse Effect will have
occurred;
 
(h)  No Person will have asserted or threatened that, other than as set forth in
the Disclosure Schedule, such Person (i) is the owner of, or has the right to
acquire or to obtain ownership of, any capital stock of, or any other voting,
equity or ownership interest in, any Company or (ii) is entitled to all or any
portion of the Purchase Price; 
 
(i)  Buyer Parties will not have discovered any fact or circumstance existing as
of the date of this Agreement not disclosed on the Disclosure Schedule that has
a Material Adverse Effect;
 
(j)  The Seller will have delivered each of the agreements, certificates,
instruments and other documents that it is obligated to deliver pursuant to
Section 2.4(b)(i), and such agreements so delivered will be in full force and
effect;
 
(k)  None of the Companies will have been, or threatened to be, materially
adversely affected in any way as a result of fire, explosion, disaster,
accident, labor dispute, any action by any Governmental Entity, flood, act of
war, terrorism, civil disturbance or act of nature;
 
(l)  The Companies shall be appropriately staffed, consistent with the level of
staffing in place on the date of this Agreement;
 
(m)  Buyer Parties will have received reasonably satisfactory evidence of the
execution and delivery to Seller or Guarantor of releases of all Encumbrances
listed on Schedule 8.1(m), and there shall be no other Encumbrances on the Real
Property, other than Permitted Encumbrances and Encumbrances listed on Schedule
4.9;
 
(n)  Buyer Parties will have received certificates dated as of a date not
earlier than the third Business Day prior to the Closing as to the good standing
of each Company, executed by the appropriate officials of the State of Delaware,
the State of Nevada and each other jurisdiction in which such Company is
licensed or qualified to do business as a foreign corporation as specified in
Schedule 4.1;
 
(o)  Buyer Parties will have received an estoppel certificate from Muller
Investments on terms acceptable to Buyer Parties, in their sole discretion;
 
(p)  Seller and Guarantor shall have caused the restricted certificate of
deposit listed on the March Balance Sheet for Florida Canyon, or the benefit
thereof, to be transferred or assigned to Florida Canyon, and provided Buyer
Parties with evidence satisfactory to Buyer Parties to such effect;
 
(q)  Seller will have executed, delivered and recorded the Exploration Property
Transfers;
 
-47-

--------------------------------------------------------------------------------


 
(r)  Buyer Parties will have received an audited balance sheet as of March 31,
2005 of each Company (the “Audited Balance Sheets”), prepared in accordance with
GAAP applied on a basis consistent with the preparation of the March Financial
Statements, except that the Audited Balance Sheets need not contain footnotes.
Buyer Parties shall reimburse Seller at the Closing for the costs and fees
incurred by Seller or Guarantor in connection with the preparation of the
Audited Balance Sheets; and
 
(s)  Each Indemnification Agreement that includes, as a party thereto, any
Person that is an employee, officer or director of Guarantor or any of its
Subsidiaries as of the date of this Agreement shall have been amended to provide
that the Companies have no further obligations under such Indemnification
Agreement and are no longer parties thereto.
 
8.2  Conditions to Seller’s Obligations. The obligation of Seller to take the
actions required to be taken by it at the Closing is subject to the satisfaction
or waiver, in whole or in part, in Seller’s discretion, of each of the following
conditions at or prior to the Closing:
 
(a)  The representations and warranties set forth in Article V that are not
subject to materiality qualifications will be true and correct in all material
respects at and as of the Closing Date as though then made and as though the
Closing Date had been substituted for the date of this Agreement in such
representations and warranties, except that any representation or warranty
expressly made as of a specified date will only need to have been true on and as
of such date, and the representations and warranties set forth in Article V that
are subject to materiality qualifications will be true and correct in all
respects at and as of the Closing Date as though then made and as though the
Closing Date had been substituted for the date of this Agreement in such
representations and warranties, except that any representation or warranty
expressly made as of a specified date will only need to have been true on and as
of such date (without taking into account any supplemental disclosures after the
date of this Agreement by any Buyer Party, except for the Buyer Permitted
Updates, if any);
 
(b)  Buyer Parties will have performed and complied with each of their
agreements contained in this Agreement in all material respects;
 
(c)  The Required Insurance, Required Surety and Required Releases will have
been obtained and be in full force and effect and such actions as Seller and
Guarantor’s counsel may reasonably require will have been taken in connection
therewith;
 
(d)  No Law or Governmental Order will have been enacted, entered, enforced,
promulgated, issued or deemed applicable to the transactions contemplated by
this Agreement by any Governmental Entity that prohibits the Closing;
 
(e)  Seller and Guarantor will have received evidence reasonably satisfactory to
them that no Litigation is pending or threatened (i) challenging or seeking to
prevent or delay consummation of any of the transactions contemplated by this
Agreement, (ii) asserting the illegality of or seeking to render unenforceable
any material provision of this Agreement or the Transition Services Agreement,
(iii) seeking to prohibit direct or indirect ownership, combination or operation
by Buyer Parties of any portion of the business or assets of any Company, or
(iv) imposing or seeking to impose material damages or sanctions directly
arising out of the transactions contemplated by this Agreement on Seller,
Guarantor or any Company or any of their respective officers or directors;
 
-48-

--------------------------------------------------------------------------------


 
(f)  Buyer Parties shall have received all Governmental Authorizations necessary
for each of them to consummate all of the transactions contemplated by this
Agreement; and
 
(g)  Buyer will have delivered each of the certificates, instruments and other
documents that it is obligated to deliver pursuant to Section 2.4(b)(ii).
 
IX.   Termination
 
9.1  Termination. This Agreement may be terminated prior to the Closing:
 
(a)  by the mutual written consent of Buyer Parties, Seller and Guarantor;
 
(b)  by Seller and Guarantor, if
 
(i)  Buyer Parties deliver a Buyer Permitted Update disclosing any fact or
matter that, if not disclosed in such Buyer Permitted Update, would have
constituted a breach of any representation or warranty of Buyer Parties
contained in this Agreement in any material respect;
 
(ii)  Buyer Parties have or will have breached any representation, warranty or
agreement contained in this Agreement in any material respect; provided,
however, that, if such breach is curable by Buyer Parties through the exercise
of their reasonable efforts and Buyer Parties continue to exercise such
reasonable efforts, Seller and Guarantor may not terminate this Agreement under
this Section 9.1(b)(ii) unless such breach is not cured in a manner satisfactory
to Seller and Guarantor in their reasonable discretion within the Buyer Cure
Period. The “Buyer Cure Period” shall mean the period beginning on the date on
which Seller and Guarantor deliver to Buyer Parties written notice setting forth
in reasonable detail the circumstances giving rise to such breach and ending on
the earlier of the 30th day thereafter, or December 1, 2005;
 
(iii)  the transactions contemplated by this Agreement will not have been
consummated on or before December 1, 2005; provided, that Seller and Guarantor
will not be entitled to terminate this Agreement pursuant to this Section
9.1(b)(iii) if Seller’s and Guarantor’s failure to comply fully with their
obligations under this Agreement has prevented the consummation of the
transactions contemplated by this Agreement;
 
(iv)  a Law or Governmental Order will have been enacted, entered, enforced,
promulgated, issued or deemed applicable to the transactions contemplated by
this Agreement by any Governmental Entity that prohibits the Closing; or
 
-49-

--------------------------------------------------------------------------------


 
(v)  any of the conditions set forth in Section 8.2 will have become impossible
to satisfy;
 
(c)  by Buyer Parties, if
 
(i)  Seller or Guarantor deliver a Seller Permitted Update disclosing any fact
or matter that, if not disclosed in such Seller Permitted Update, would have
constituted a breach of any Seller or Guarantor representation or warranty
contained in this Agreement in any material respect;
 
(ii)  Seller or Guarantor has or will have breached any representation, warranty
or agreement contained in this Agreement in any material respect; provided,
however, that, if such breach is curable by Seller or Guarantor through the
exercise of its reasonable efforts and Seller or Guarantor continues to exercise
such reasonable efforts, Buyer Parties may not terminate this Agreement under
this Section 9.1(c)(ii) unless such breach is not cured in a manner satisfactory
to Buyer Parties in their reasonable discretion within the Seller Cure Period.
The “Seller Cure Period” shall mean the date on which Buyer Parties deliver to
Seller or Guarantor written notice setting forth in reasonable detail the
circumstances giving rise to such breach the period beginning on and ending on
the earlier to occur of the 30th day thereafter or December 1, 2005;
 
(iii)  the transactions contemplated by this Agreement will not have been
consummated on or before December 1, 2005; provided, that Buyer Parties will not
be entitled to terminate this Agreement pursuant to this Section 9.1(c)(iii) if
any Buyer Party’s failure to comply fully with its obligations under this
Agreement has prevented the consummation of the transactions contemplated by
this Agreement;
 
(iv)  a Law or Governmental Order will have been enacted, entered, enforced,
promulgated, issued or deemed applicable to the transactions contemplated by
this Agreement by any Governmental Entity that would reasonably be expected to
result directly or indirectly, in any of the consequences referred to in Section
8.1(e);
 
(v)  after the date of this Agreement, a Material Adverse Effect will have
occurred;
 
(vi)  any of the conditions set forth in Section 8.1 will have become impossible
to satisfy;
 
(vii)  any Buyer Party will have discovered any fact or circumstance existing as
of the date of this Agreement that has not been previously disclosed on the
Disclosure Schedule that has a Material Adverse Effect;
 
-50-

--------------------------------------------------------------------------------


 
(viii)  Buyer Parties make a decision to terminate this Agreement pursuant to
Section 2.3; or
 
(ix)  any Company will have been, or will have been threatened to be, materially
adversely affected in any way as a result of fire, explosion, disaster,
accident, labor dispute, any action by any Governmental Entity, flood, act of
war, terrorism, civil disturbance or act of nature.
 
9.2  Effect of Termination.
 
(a)  If Seller and Guarantor terminate this Agreement pursuant to Section
9.1(b)(i), such termination shall be the exclusive remedy of Seller and
Guarantor with respect to any fact or matter disclosed on the Buyer Permitted
Update preceding such termination, absent fraud or willful misconduct by a Buyer
Party.
 
(b)  If Buyer Parties terminate this Agreement pursuant to Section 9.1(c)(i),
such termination shall be the exclusive remedy of Buyer Parties with respect to
any fact or matter disclosed on the Seller Permitted Update preceding such
termination, absent fraud or willful misconduct by Seller or Guarantor.
 
(c)  If Buyer Parties terminate this Agreement pursuant to Section 9.1(c)(ii),
Seller and Guarantor shall, within 10 calendar days thereafter, reimburse Buyer
Parties for Buyer Parties’ reasonable documented out-of-pocket expenses in
connection with the transactions contemplated by this Agreement, up to an
aggregate of 2.5% of the Purchase Price, which payment shall be the exclusive
remedy of Buyer Parties with respect to such termination, absent fraud or
willful misconduct by Seller or Guarantor.
 
(d)  If Buyer Parties terminate this Agreement pursuant to Section 9.1(c)(viii),
such termination shall be the exclusive remedy of Buyer Parties under this
Agreement, absent fraud or willful misconduct by Seller or Guarantor.
 
(e)  Except as provided in Sections 9.2(a), 9.2(b), 9.2(c) and 9.2(d), the right
of termination under Section 9.1 is in addition to any other rights Buyer
Parties or Seller may have under this Agreement or otherwise, and the exercise
of a right of termination will not be an election of remedies and will not
preclude an action for breach of this Agreement. If this Agreement is
terminated, all continuing obligations of the parties under this Agreement will
terminate except that Section 9.2(c), Article XII, the Confidentiality Agreement
and the Promissory Note will survive indefinitely unless sooner terminated or
modified by the parties in writing.
 
X.   Indemnification
 
10.1  Indemnification by Seller and Guarantor.
 
(a)  Seller and Guarantor will, jointly and severally, indemnify in full each of
Buyer, Parent, the Companies (collectively, for purposes of this Section 10.1
only, “Buyer”) and hold it harmless against any Loss, whether or not actually
incurred prior to the applicable date referred to in Section 10.1(d), arising
from, relating to or constituting (i) any breach or inaccuracy in any of the
representations and warranties of Seller and Guarantor contained in this
Agreement or in the Disclosure Schedule (as modified by any Seller Permitted
Updates) as the same may be brought down to the Closing Date or any closing
certificate delivered by or on behalf of Seller or Guarantor pursuant to this
Agreement (the calculation of Loss resulting from any such breach or inaccuracy
to be determined without regard to any qualification for “materially”, “in all
material respects” or similar qualification), (ii) failure of Seller or
Guarantor to assume, pay and discharge the obligations of the Companies pursuant
to Section 6.4(a), (iii) any liability under the WARN Act or any similar state
or local Law that may result from an “Employment Loss,” as defined by 29 U.S.C.
2101(a)(6), caused by any action of any Company prior to the Closing; (iv) any
Plan established or maintained by any Company prior to the Closing Date, Seller
or Guarantor; (v) any Litigation instituted by Loretta Apodaca; (vi) any claim
arising under any of the Indemnification Agreements; (vii) the circumstances
described on Schedule 4.19(c); (viii) the matters described in Schedule 4.14
under subheadings A.2 and A.3, (ix) any unenforceability of the D&O Letters, (x)
the Standard mine leach pad leak disclosed as Item 4 in Schedule 4.17(f), up to
a maximum of $500,000, or (xi) any breach of any of the agreements or covenants
of Seller or Guarantor contained in this Agreement (collectively, “Buyer
Losses”).
 
-51-

--------------------------------------------------------------------------------


 
(b)  Seller and Guarantor will indemnify Buyer for Buyer Losses arising pursuant
to Section 10.1(a) only if the aggregate amount of all Buyer Losses attributable
to Section 10.1(a) exceeds $200,000 (the “Basket Amount”), in which case Seller
will be liable for the aggregate amount of all Buyer Losses (provided that the
foregoing limitation shall not apply to any Loss arising from Litigation
instituted by Loretta Apodaca, any claim arising under any of the
Indemnification Agreements, any unenforceability of the D&O Letters or the
circumstances described on Schedule 4.19(c), and the Standard mine leach pad
leak disclosed as Item 4 in Schedule 4.17(f)).
 
(c)  Seller and Guarantor’s collective liability will not exceed the Purchase
Price for Buyer Losses arising pursuant to Section 10.1(a) or any Loss arising
pursuant to Section 10.3(a).
 
(d)  If Buyer has a claim for indemnification under this Section 10.1, Buyer
must deliver to Seller or Guarantor one or more written notices of Buyer Losses
(each a “Buyer Claim”) within twenty-two (22) months after the Closing Date,
except for Buyer Losses (i) arising from a breach or inaccuracy in the
representations and warranties made in Section 4.17, for which Buyer must
deliver a Buyer Claim prior to the second anniversary of the Closing Date, or
(ii) arising from a breach or inaccuracy in the representations and warranties
made in Section 3.1 or Section 4.11, any Loss arising from any Litigation
instituted by Loretta Apodaca, any Loss arising from any claim arising under any
of the Indemnification Agreements, any Loss arising from the matters described
in Schedule 4.14 under subheadings A.2 and A.3 or any breach of any of the
agreements by Seller or Guarantor contained in this Agreement, for which Buyer
must deliver a Buyer Claim prior to two months after the expiration of the
applicable statute of limitations. Seller and Guarantor will have no liability
under this Section 10.1 unless the written notices required by the preceding
sentence are given by the date specified. Any Buyer Claim will state in
reasonable detail the basis for such Buyer Losses to the extent then known by
Buyer and the nature of the Buyer Loss for which indemnification is sought, and
it may state the amount of the Buyer Loss claimed. If such Buyer Claim (or an
amended Buyer Claim) states the amount of the Buyer Loss claimed and Seller or
Guarantor notifies Buyer that Seller or Guarantor does not dispute the claim
described in such notice or fails to notify Buyer within 20 Business Days after
delivery of such notice by Buyer whether Seller or Guarantor disputes the claim
described in such notice, the Buyer Loss in the amount specified in Buyer’s
notice will be admitted by Seller and Guarantor (an “Admitted Claim”), and
Seller and Guarantor will pay the amount of such Buyer Loss to Buyer. If Seller
or Guarantor has timely disputed the liability of Seller or Guarantor with
respect to a Buyer Claim (or an amended Buyer Claim) stating the amount of a
Buyer Loss claimed, Seller and/or Guarantor, as applicable, and Buyer will
proceed in good faith to negotiate a resolution of such dispute. If a claim for
indemnification has not been resolved within 30 calendar days after delivery of
the Seller’s or Guarantor’s notice, Buyer may seek judicial recourse. If a Buyer
Claim does not state the amount of the Buyer Loss claimed, such omission will
not preclude Buyer from recovering from Seller or Guarantor the amount of the
Buyer Loss described in such Buyer Claim if any such amount is subsequently
provided in an amended Buyer Claim (although in that event, Seller and Guarantor
will have the right to dispute the claim in accordance with the provisions of
this Section 10.1(d)). In order to assert its right to indemnification under
this Article X, Buyer will not be required to provide any notice except as
provided in this Section 10.1(d).
 
-52-

--------------------------------------------------------------------------------


 
(e)  Seller and Guarantor will pay the amount of any Buyer Loss to Buyer within
10 Business Days following a determination of Seller’s or Guarantor’s liability
for and the amount of a Buyer Loss (whether such determination is made pursuant
to the procedures set forth in this Section 10.1, by agreement between Buyer and
Seller or Guarantor, by arbitration award or by final adjudication).
 
10.2  Indemnification by Buyer Parties.
 
(a)  Buyer Parties will, jointly and severally, indemnify in full Seller and
Guarantor (collectively, for purposes of this Section 10.2 only, “Seller”) and
hold it harmless against any Loss, whether or not actually incurred prior to the
date referred to in Section 10.2(d), arising from, relating to or constituting
(i) any breach or inaccuracy in any of the representations and warranties of
Buyer (as modified by any Buyer Permitted Updates) contained in this Agreement
or in any closing certificate delivered by or on behalf of Buyer pursuant to
this Agreement (the calculation of Loss resulting from any such breach or
inaccuracy to be determined without regard to any qualification as to
“materiality”, “in all material respects” or similar qualification), or (ii) any
breach of any of the agreements or covenants of Buyer contained in this
Agreement (“Seller Losses”).
 
(b)  Buyer Parties will indemnify Seller for the Seller Losses pursuant to
Section 10.2(a) only if the aggregate amount of all Seller Losses attributable
to Section 10.2(a) exceeds $200,000 (the “Seller’s Basket Amount”), in which
case Buyer will be liable for the aggregate amount of all Seller Losses. 
 
(c)  The Buyer Parties’ liability will not exceed the Purchase Price for Seller
Losses attributable to Section 10.2(a) or any Loss arising pursuant to Section
10.4(a).
 
(d)  If Seller has a claim for indemnification under this Section 10.2, Seller
must deliver to Buyer or Parent one or more written notices of Seller Losses
within twenty-two (22) months after the Closing Date, except for Seller Losses
arising from any breach of any of the agreements by Buyer Parties contained in
this Agreement, for which Seller must deliver such written notice prior to two
months after the expiration of the applicable statute of limitations. The Buyer
Parties will have no liability under this Section 10.2 unless the written
notices required by the preceding sentence are given by the date specified. Any
written notice will state in reasonable detail the basis for such Seller Losses
to the extent then known by Seller and the nature of Seller Losses for which
indemnification is sought, and it may state the amount of Seller Losses claimed.
If such written notice (or an amended notice) states the amount of Seller Losses
claimed and either Buyer or Parent notifies Seller that the Buyer Parties do not
dispute the claim described in such notice or fails to notify Seller within 20
Business Days after delivery of such notice by Seller whether the Buyer Parties
dispute the claim described in such notice, Seller Losses in the amount
specified in Seller’s notice will be admitted by the Buyer Parties, and either
Buyer or Parent will pay the amount of such Seller Losses to Seller. If the
Buyer Parties have timely disputed their liability with respect to such claim,
Buyer and Seller will proceed in good faith to negotiate a resolution of such
dispute. If a claim for indemnification has not been resolved within 30 calendar
days after delivery of Buyer’s notice, the Seller may seek judicial recourse. If
a written notice does not state the amount of Seller Losses claimed, such
omission will not preclude Seller from recovering from Buyer the amount of
Seller Losses with respect to the claim described in such notice if any such
amount is promptly provided once determined (although in that event, the Buyer
Parties will have the right to dispute the claim in accordance with the
provisions of this Section 10.2(d)). In order to assert its right to
indemnification under this Article X, Seller will not be required to provide any
notice except as provided in this Section 10.2(d).
 
-53-

--------------------------------------------------------------------------------


 
(e)  The Buyer Parties will pay the amount of any Seller Losses to Seller within
10 Business Days following a determination of the Buyer Parties’ liability for
and the amount of the Seller Losses (whether such determination is made pursuant
to the procedures set forth in this Section 10.2, by agreement between Seller
and Buyer, by arbitration award or by final adjudication).
 
10.3  Third-Party Actions Against Buyer Parties.
 
(a)  Seller and Guarantor will, jointly and severally, indemnify, defend and
hold harmless each of Parent, Buyer, the Companies and their officers,
directors, employees, agents, shareholders and Affiliates (collectively, the
“Buyer Indemnified Parties”) against any Loss (i) for which Seller and Guarantor
have agreed to indemnify Buyer Parties pursuant to Section 10.1(a) or (ii)
arising out of the actions or inactions of Seller or Guarantor after the
Closing, in each case arising from any Litigation instituted by any third party
(any such third party action or proceeding being referred to as a “Buyer
Third-Party Action”). A Buyer Indemnified Party will give Seller or Guarantor
prompt written notice of the commencement of a Buyer Third-Party Action. The
complaint or other papers pursuant to which the third party commenced such Buyer
Third-Party Action will be attached to such written notice. The failure to give
prompt written notice will not affect any Buyer Indemnified Party’s right to
indemnification unless such failure has materially and adversely affected
Seller’s or Guarantor’s ability to defend successfully such Buyer Third-Party
Action.
 
(b)  Seller and Guarantor will contest and defend such Buyer Third-Party Action
on behalf of any Buyer Indemnified Party that requests that they do so. Notice
of the intention to so contest and defend will be given by Seller or Guarantor
to the requesting Buyer Indemnified Party within 20 Business Days after the
Buyer Indemnified Party’s notice of such Buyer Third-Party Action (but, in all
events, at least five Business Days prior to the date that a response to such
Buyer Third-Party Action is due to be filed). Such contest and defense will be
conducted by reputable attorneys retained by Seller or Guarantor. A Buyer
Indemnified Party will be entitled at any time, at its own cost and expense, to
participate in such contest and defense and to be represented by attorneys of
its own choosing. If the Buyer Indemnified Party elects to participate in such
defense, the Buyer Indemnified Party will cooperate with Seller and Guarantor in
the conduct of such defense. A Buyer Indemnified Party will cooperate with
Seller and Guarantor to the extent reasonably requested by Seller and Guarantor
in the contest and defense of such Buyer Third-Party Action, including providing
reasonable access (upon reasonable notice) to the books, records and employees
of the Buyer Indemnified Party if relevant to the defense of such Buyer
Third-Party Action; provided, that such cooperation will not unduly disrupt the
operations of the business of the Buyer Indemnified Party or cause the Buyer
Indemnified Party to waive any statutory or common law privileges, breach any
confidentiality obligations owed to third parties or otherwise cause any
confidential information of such Buyer Indemnified Party to become public.
 
-54-

--------------------------------------------------------------------------------


 
(c)  If any Buyer Indemnified Party does not request that Seller contest and
defend a Buyer Third-Party Action, or if after such request Seller and Guarantor
do not contest and defend a Buyer Third-Party Action or if any Buyer Indemnified
Party reasonably determines that Seller and Guarantor are not adequately
representing or, because of a conflict of interest, may not adequately represent
any interests of the Buyer Indemnified Party at any time after requesting Seller
or Guarantor to do so, such Buyer Indemnified Party will be entitled to conduct
its own defense and to be represented by attorneys of its own choosing, all at
Seller’s and Guarantor’s cost and expense. Seller and Guarantor will pay as
incurred (no later than 25 days after presentation) the fees and expenses of the
counsel retained by such Buyer Indemnified Party pursuant to this Section
10.3(c).
 
(d)  Neither a Buyer Indemnified Party nor Seller or Guarantor may concede,
settle or compromise any Buyer Third-Party Action without the consent of the
other party, which consents will not be unreasonably withheld or delayed.
Notwithstanding the foregoing, (i) if a Buyer Third-Party Action seeks the
issuance of an injunction, the specific election of an obligation or similar
remedy or (ii) if the subject matter of a Buyer Third-Party Action relates to
the ongoing business of any Buyer Indemnified Party, which Buyer Third-Party
Action, if decided against any Buyer Indemnified Party, would materially
adversely affect the ongoing business or reputation of any Buyer Indemnified
Party, the Buyer Indemnified Party alone will be entitled to settle such Buyer
Third-Party Action in the first instance and, if the Buyer Indemnified Party
does not settle such Buyer Third-Party Action, Seller and Guarantor will then
have the right to contest and defend (but not settle) such Buyer Third-Party
Action.
 
10.4  Third-Party Actions Against Seller and Guarantor.
 
(a)  Buyer Parties will, jointly and severally, indemnify, defend and hold
harmless each of Seller, Guarantor and their officers, directors, employees,
agents, shareholders and Affiliates (collectively, the “Seller Indemnified
Parties”) against any Loss (i) for which Buyer Parties have agreed to indemnify
Seller and Guarantor pursuant to Section 10.2(a) or (ii) arising out of the
actions or inactions of the Buyer Parties or the Companies after the Closing, in
each case arising from any Litigation instituted by any third party (any such
third party action or proceeding being referred to as a “Seller Third-Party
Action”). A Seller Indemnified Party will give Buyer prompt written notice of
the commencement of a Seller Third-Party Action. The complaint or other papers
pursuant to which the third party commenced such Seller Third-Party Action will
be attached to such written notice. The failure to give prompt written notice
will not affect any Seller Indemnified Party’s right to indemnification unless
such failure has materially and adversely affected Buyer’s or Parent’s ability
to defend successfully such Seller Third-Party Action.
 
-55-

--------------------------------------------------------------------------------


 
(b)  Buyer and Parent will contest and defend such Seller Third-Party Action on
behalf of any Seller Indemnified Party that requests that they do so. Notice of
the intention to so contest and defend will be given by Buyer or Parent to the
requesting Seller Indemnified Party within 20 Business Days after the Seller
Indemnified Party’s notice of such Seller Third-Party Action (but, in all
events, at least five Business Days prior to the date that a response to such
Seller Third-Party Action is due to be filed). Such contest and defense will be
conducted by reputable attorneys retained by Buyer or Parent. A Seller
Indemnified Party will be entitled at any time, at its own cost and expense, to
participate in such contest and defense and to be represented by attorneys of
its own choosing. If the Seller Indemnified Party elects to participate in such
defense, the Seller Indemnified Party will cooperate with Buyer and Parent in
the conduct of such defense. A Seller Indemnified Party will cooperate with
Buyer and Parent to the extent reasonably requested by Buyer and Parent in the
contest and defense of such Seller Third-Party Action, including providing
reasonable access (upon reasonable notice) to the books, records and employees
of the Seller Indemnified Party if relevant to the defense of such Seller
Third-Party Action; provided, that such cooperation will not unduly disrupt the
operations of the business of the Seller Indemnified Party or cause the Seller
Indemnified Party to waive any statutory or common law privileges, breach any
confidentiality obligations owed to third parties or otherwise cause any
confidential information of such Seller Indemnified Party to become public.
 
(c)  If any Seller Indemnified Party does not request that Buyer contest and
defend a Seller Third-Party Action, or if after such request Buyer and Parent do
not contest and defend a Seller Third-Party Action or if any Seller Indemnified
Party reasonably determines that Buyer and Parent are not adequately
representing or, because of a conflict of interest, may not adequately represent
any interests of the Seller Indemnified Party at any time after requesting Buyer
or Parent to do so, such Seller Indemnified Party will be entitled to conduct
its own defense and to be represented by attorneys of its own choosing, all at
Buyer’s and Parent’s cost and expense. Buyer and Parent will pay as incurred (no
later than 25 days after presentation) the fees and expenses of the counsel
retained by such Seller Indemnified Party pursuant to this Section 10.4(c).
 
(d)  Neither a Seller Indemnified Party nor Buyer or Parent may concede, settle
or compromise any Seller Third-Party Action without the consent of the other
party, which consents will not be unreasonably withheld or delayed.
Notwithstanding the foregoing, (i) if a Seller Third-Party Action seeks the
issuance of an injunction, the specific election of an obligation or similar
remedy or (ii) if the subject matter of a Seller Third-Party Action relates to
the ongoing business of any Seller Indemnified Party, which Seller Third-Party
Action, if decided against any Seller Indemnified Party, would materially
adversely affect the ongoing business or reputation of any Seller Indemnified
Party, the Seller Indemnified Party alone will be entitled to settle such Seller
Third-Party Action in the first instance and, if the Seller Indemnified Party
does not settle such Seller Third-Party Action, Buyer and Parent will then have
the right to contest and defend (but not settle) such Seller Third-Party Action.
 
-56-

--------------------------------------------------------------------------------


 
10.5  Sole and Exclusive Remedy. Prior to or in connection with the Closing, the
parties will have available to them all remedies available at law or in equity,
including specific performance or other equitable remedies except as expressly
limited elsewhere in this Agreement. After the Closing, the rights set forth in
Sections 10.1 and 10.2, Article XI and, to the extent applicable, Sections 10.3
and 10.4 will be the exclusive remedy for breach or inaccuracy of any of the
representations and warranties contained in Article III through V of this
Agreement and will be in lieu of contract remedies, but the parties otherwise
will have available to them all other remedies available at law or in equity.
Notwithstanding the foregoing, nothing in this Agreement will prevent any party
from bringing an action based upon fraud or willful misconduct by the other
party in connection with this Agreement. In the event such action is brought,
the prevailing party’s attorneys’ fees and costs will be paid by the
nonprevailing party.
 
10.6  Tax Adjustment. Any payment under this Article X, Section 11.9 or Section
11.10 will be, for Tax purposes, to the extent permitted by Law, an adjustment
to the Purchase Price. Each such payment shall be calculated on a net after tax
basis, taking into account (i) any Tax savings actually realized by Buyer in the
year of receipt of the payment resulting from the payment and (ii) any Tax
liability actually imposed on Buyer in the year of receipt of the payment
resulting from receipt of the payment.
 
XI.   Allocation of Taxes; Tax Return
 
11.1  Allocation of Tax Liabilities.
 
(a)  Seller will be responsible for all Taxes of the Companies regardless of
when due and payable, (i) with respect to all Tax periods ending on or prior to
the Closing Date and (ii) with respect to all Tax periods beginning before the
Closing Date and ending after the Closing Date, but only with respect to the
portion of such period up to and including the Closing Date.
 
(b)  Buyer will be responsible for all Taxes of the Companies, regardless of
when due and payable, (i) with respect to all Tax periods beginning after the
Closing Date, (ii) with respect to all Tax periods beginning before the Closing
Date and ending after the Closing Date, but only with respect to the portion of
such period commencing after the Closing Date.
 
11.2  Tax Return.
 
(a)  Seller will include the income or loss of the Companies for all Tax periods
ending on or before the Closing Date on Seller’s timely filed income Returns and
will file all such Returns when due (including extensions). Seller shall include
the income of the Companies (including any deferred items triggered into income
by Treasury Regulation Section 1.1502-13 and any excess loss account taken into
income by Treasury Regulation Section 1.1502-19 or comparable provisions of
state and local income Tax regulations) on Seller’s consolidated federal income
Tax Returns and comparable consolidated or combined state income Tax Returns for
all periods through the Closing Date and pay any federal, state, and local
income Taxes attributable to such income. Seller will cause to be prepared, and
will cause to be filed when due (including any extensions), all other Returns of
the Companies for all Tax periods ending on or before the Closing Date for which
Return have not been filed as of such date. Where such other Return must be
filed by the Companies, upon the request of Seller, Buyer will cause such Return
to be filed when due (including any extensions). Seller will submit copies of
all such Returns (in the case of consolidated Return, the consolidating portion
thereof applicable to the Companies) to Buyer at least 30 days prior to the due
date, as it may be extended, for Buyer’s review and approval. Seller will cause
all such Returns to be accurate and complete in accordance with applicable Laws
and to be prepared on a basis consistent with the Returns filed by or on behalf
of the Companies for the preceding Tax periods. Seller will not elect to retain
any net operating loss carryovers or capital loss carryovers of the Companies.
 
-57-

--------------------------------------------------------------------------------


 
(b)  Buyer will prepare and file when due (including any extensions) all Returns
of the Companies for Tax periods ending after the Closing Date; provided,
however, that Seller will have the right to review and approve prior to filing
all Returns for any Tax period that includes the Closing Date or any period
prior to the Closing Date. Buyer will cause all such Returns to be accurate and
complete in accordance with applicable Laws and to the extent permitted under
applicable Tax law, to be prepared on a basis consistent with the Returns filed
by or on behalf of the Companies for the preceding Tax periods.
 
11.3  Income and Loss Allocation. For purposes of this Article XI, in the case
of any Taxes that are imposed on a periodic basis and are payable for a Tax
period that includes (but does not end on) the Closing Date, the portion of such
Tax related to the Tax period ending on the Closing Date will (i) in the case of
Taxes other than Taxes based upon or related to income, sales, gross receipts,
wages, capital expenditures, expenses or any similar Tax base, be deemed to be
the amount of such Tax for the entire period multiplied by a fraction, the
numerator of which is the number of days in the Tax period ending on the Closing
Date and the denominator of which is the number of days in the entire Tax period
and (ii) in the case of any Tax based upon or related to income, sales, gross
receipts, wages, capital expenditures, expenses or any similar Tax base, be
deemed equal to the amount that would be payable if the relevant Tax period had
ended on the Closing Date. All determinations necessary to give effect to the
foregoing allocations will be made in a manner consistent with prior practice of
the Companies.
 
11.4  Cooperation. After the Closing Date, Buyer and Seller will make available
to the other, as reasonably requested, all information, records or documents
(including state apportionment information) relating to Tax liabilities or
potential Tax liabilities of any Company with respect to (i) Tax periods ending
on or prior to the Closing Date and (ii) Tax periods beginning before the
Closing Date and ending after the Closing Date, but only with respect to the
portion of such period up to and including the Closing Date. Buyer and Seller
will preserve all such information, records and documents until the expiration
of any applicable statute of limitations thereof. Buyer will prepare and provide
to Seller any information or documents reasonably requested by Seller for
Seller’s use in preparing or reviewing the Returns referred to in Section 11.2.
At the request of Buyer, Seller shall promptly provide Buyer with information
relevant to determining whether it is advisable for Buyer to request that
elections be made under Section 338(h)(10) of the Code as discussed in Section
11.8. Notwithstanding any other provision hereof, each party will bear its own
expenses in complying with the foregoing provisions.
 
-58-

--------------------------------------------------------------------------------


 
11.5  Audits. Each party will promptly notify the other in writing upon receipt
by such party (or any of its Tax Affiliates) of notice of any pending or
threatened Tax liabilities of the Companies for any (i) Tax period ending on or
before the Closing Date or (ii) Tax Period ending after the Closing Date but
which includes the Closing Date. Seller will have the sole right to represent
the interests of the Companies in any Tax audit or administrative or court
proceeding for Tax periods ending on or prior to the Closing Date and to employ
counsel of its choice at its expense, and Buyer and Seller agree to cooperate in
the defense of any claim in such proceeding; provided, however, Seller shall not
settle any such audit or administrative or court proceeding in a manner that
would materially and adversely affect any Company after the Closing Date without
the Buyer’s prior written consent which consent shall not be unreasonably
withheld or delayed. Seller will have the right to participate at its expense in
representing the interests of the Companies in any Tax audit or administrative
or court proceeding for any Tax period ending after the Closing Date, if and to
the extent that such period includes any Tax Period before the Closing Date, and
to employ counsel of its choice at its expense. Seller and Buyer agree to
cooperate in the defense of any claim in such proceeding. Buyer shall not settle
any audit or administrative or court proceeding in a manner that would
materially and adversely affect the Seller without the Seller’s prior written
consent, which consent may not be unreasonably withheld or delayed.
 
11.6  Tax Refunds.
 
(a)  All refunds of Taxes relating to any Company received by Seller or any of
its Tax Affiliates with respect to Tax periods or partial periods ending on or
before the Closing Date will be for the account of Seller. At Seller’s request
Buyer will take such action as reasonably requested by Seller to obtain such
refunds, provided such action will not materially adversely affect any Company,
the Buyer or the Parent. Buyer will pay over to Seller any such refunds that
Buyer may receive immediately upon receipt of such request.
 
(b)  All other refunds of Taxes with respect to any Company will be for the
account of Buyer. At Buyer’s request, Seller will take such action as reasonably
requested by Buyer to obtain such refunds, provided such action will not
materially adversely affect the Seller, and will pay over to Buyer any such
refunds immediately upon receipt thereof.
 
11.7  Tax Sharing Agreements. All tax sharing agreements between Seller, on the
one hand, and any Company, on the other hand, will be terminated as of the
Closing Date after normal operations but before any “deemed sale of assets”
under Section 338(h)(10).
 
11.8  Section 338(h)(10) Election.
 
(a)  At the written request of Buyer on or before seven (7) months after the
Closing Date, Seller will join, in an appropriate and timely manner, with Buyer
in making one or more elections under Section 338(h)(10) of the Code (and any
comparable elections under state or local law) with respect to the acquisition
of the Companies by Buyer. If Buyer requests that a Section 338(h)(10) election
be made, Buyer and Seller will: (a) cooperate fully with each other in the
making of any such election including the filing of all required IRS forms and
related forms under state and local Law and (b) endeavor in good faith to agree
on an allocation of the Purchase Price among the assets of the Companies for
purposes of Section 338 of the Code prior to the Closing Date to be evidenced by
a written schedule signed and dated by Buyer and Seller, and Buyer and Seller
will each file their Tax Return in a manner consistent with such allocation.
 
-59-

--------------------------------------------------------------------------------


 
(b)  Seller will pay all Taxes attributable to the making of any Section
338(h)(10) election, including any federal, state, local or foreign Tax
attributable to an election under federal, state, local or foreign law similar
to the election available under Section 338(h)(10) of the Code.
 
(c)  If Buyer requests that a Section 338(h)(10) election be made, Buyer will
initially prepare a complete set of IRS Forms 8023 (and any comparable forms
required to be filed under state, local or foreign tax law) and any additional
data or materials required to be attached to Form 8023 pursuant to the Treasury
Regulations promulgated under Section 338 of the Code (“Section 338 Forms”).
Buyer will deliver such forms to Seller for review no later than 60 days prior
to the date the Section 338 Forms are required to be filed. In the event Seller
reasonably objects to the manner in which the Section 338 Forms have been
prepared, Seller will notify Buyer within 15 days of receipt of the Section 338
Forms of such objection, and the parties will endeavor within the next 15 days
to resolve such dispute in good faith. If the parties are unable to resolve such
dispute within such 15-day period, Buyer and Seller will submit such dispute to
an independent accounting firm of recognized national standing (the “Allocation
Arbiter”) selected by Buyer or Seller, which firm will not be the regular
accounting firm of Buyer or Seller. Promptly, but not later than 15 days after
its acceptance of appointment under this Agreement, the Allocation Arbiter will
determine (based solely on representations of Buyer and Seller and not by
independent review) only those matters in dispute and will render a written
report as to the disputed matters and the resulting preparation of the Section
338 Forms will be conclusive and binding upon the parties.
 
11.9  Tax Indemnification of Seller and Guarantor. From and after the Closing
Date, Seller and Guarantor, jointly and severally, shall protect, defend,
indemnify and hold harmless Parent, Buyer and the Companies from any and all
Taxes which are imposed on the Companies in respect of their income, business,
property or operations or for which the Companies may otherwise be liable (A)
for any period or partial period ending on or prior to the Closing Date, (B)
resulting by reason of the several liability of the Companies pursuant to
Treasury Regulations Section 1.1502-6 or any analogous state, local or foreign
law or regulation or by reason of any Company having been a member of any
consolidated, combined or unitary group on or prior to the Closing Date, (C)
attributable to any deferred income triggered into income by Treasury Regulation
Section 1.1502-13, any excess loss accounts taken into income under Treasury
Regulation Section 1.1502-19 and other similar items resulting from the
Companies ceasing to be a member of any affiliated group (within the meaning of
Code Section 1504(a)), (D) in respect of any period ending after the Closing
Date, attributable to events, transactions, sales, deposits, services or rentals
occurring, received or performed in a period ending on or prior to the Closing
Date, (E) in respect of any period ending after the Closing Date attributable to
any change in accounting method employed by the Companies during any of its
previous taxable years, (F) attributable to any discharge of indebtedness that
may result from any capital contributions by the Seller (or an affiliate of the
Seller) to the Companies, or cancellation, of any intercompany indebtedness owed
by the Companies to Seller (or an Affiliate of Seller), and (G) resulting from
the breach of the Seller’s covenants regarding Tax matters, including, without
limitation those set forth in this Article XI.
 
-60-

--------------------------------------------------------------------------------


 
11.10  Tax Indemnification of Buyer. From and after the Closing Date, Buyer
shall protect, defend, indemnify and hold harmless the Seller from any and all
Taxes which are imposed on the Companies in respect of their income, business,
property or operations or for which the Companies may otherwise be liable: (A)
for any period or partial period beginning after the Closing Date and (B)
resulting from the breach of the Buyer’s covenants regarding Tax matters,
including, without limitation those set forth in this Article XI; provided,
however, Buyer shall not indemnify Seller with respect to any Taxes for which
Seller or Guarantor are otherwise responsible under this Agreement.
 
XII.   General
 
12.1  Press Releases and Announcements.
 
(a)  Neither Seller and Guarantor, on the one hand, nor Buyer Parties, on the
other hand, shall make any public disclosure or announcement relating to this
Agreement or the transactions contemplated by this Agreement without the prior
written consent of the other. Notwithstanding the foregoing, Seller and
Guarantor, on the one hand, or Buyer Parties, on the other hand, may make any
public disclosure required by the United States or Canadian securities
commissions or stock exchanges on which their shares are traded, or equivalent
Japanese authorities, provided that the parties required to make any such
disclosure shall use reasonable efforts to provide the other parties with two
Business Days’ prior notice. Buyer Parties will have the right to be present for
any in-person announcement by any Company.
 
(b)  Effective as of the Closing Date, the terms of the Confidentiality
Agreement will cease to apply to confidential information relating to the
Companies and their business, but such terms will otherwise remain in effect
with respect to any confidential information relating to Guarantor’s and
Seller’s other properties, Subsidiaries or Affiliates, and their respective
businesses, and not relating to the Companies and their business.
 
12.2  Expenses. Except as otherwise expressly provided for in this Agreement,
Seller and Guarantor, on the one hand, and Buyer Parties, on the other hand,
will each pay all expenses incurred by each of them (and, in the case of Seller
and Guarantor, the expenses incurred by the Companies) in connection with the
transactions contemplated by this Agreement, including legal, accounting,
investment banking and consulting fees and expenses incurred in negotiating,
executing and delivering this Agreement and the other agreements, exhibits,
documents and instruments contemplated by this Agreement (whether the
transactions contemplated by this Agreement are consummated or not). Seller and
Guarantor agree that none of the Companies has borne or will bear any of
Seller’s or Guarantor’s expenses in connection with the transactions
contemplated by this Agreement.
 
12.3  Amendment and Waiver. This Agreement may not be amended, a provision of
this Agreement or any default, misrepresentation or breach of warranty or
agreement under this Agreement may not be waived, and a consent may not be
rendered, except in a writing executed by the party against which such action is
sought to be enforced. Neither the failure nor any delay by any Person in
exercising any right, power or privilege under this Agreement will operate as a
waiver of such right, power or privilege, and no single or partial exercise of
any such right, power or privilege will preclude any other or further exercise
of such right, power or privilege or the exercise of any other right, power or
privilege. In addition, no course of dealing between or among any Persons having
any interest in this Agreement will be deemed effective to modify or amend any
part of this Agreement or any rights or obligations of any Person under or by
reason of this Agreement. The rights and remedies of the parties to this
Agreement are cumulative and not alternative.
 
-61-

--------------------------------------------------------------------------------


 
12.4  Notices. All notices, demands and other communications to be given or
delivered under or by reason of the provisions of this Agreement will be in
writing and will be deemed to have been given (i) when delivered if personally
delivered by hand (with written confirmation of receipt), (ii) when received if
sent by a nationally recognized overnight courier service (receipt requested),
(iii) five Business Days after being mailed, if sent by first class mail, return
receipt requested, or (iv) when receipt is acknowledged by an affirmative act of
the party receiving notice, if sent by facsimile, telecopy or other electronic
transmission device (provided that such an acknowledgement does not include an
acknowledgment generated automatically by a facsimile or telecopy machine or
other electronic transmission device). Notices, demands and communications to
Buyer Parties, Seller and Guarantor will, unless another address is specified in
writing, be sent to the address indicated below:
 
If to any Buyer Party:
 
Jipangu Inc.
3-6-9- Kita-Shinagawa
Shinagawa-ku
Tokyo 140-0001
Japan
Attn: President
Facsimile No. +813 3474-4679
 
With a copy to:
 
Dorsey & Whitney LLP
1420 Fifth Avenue, Suite 3400
Seattle, Washington
USA 98101
Attn: Randal R. Jones
Facsimile No. (206) 903-8820
 
and with a copy to:
 
Davis & Company LLP
Suite 2800 Park Place
666 Burrard Street
Vancouver, British Columbia
Canada V6C 2Z7
Attn: John M. Sibley
Facsimile No. (604) 605-3725
 

 
-62-

--------------------------------------------------------------------------------


 
 
If to Seller or Guarantor:
 
Apollo Gold Corporation
5655 South Yosemite Street
Suite 200
Greenwood Village, Colorado
USA 80111-3220
Attn: President
Facsimile No. (720) 482-0957
 
With a copy to:
 
Davis, Graham & Stubbs LLP
1550 Seventeenth Street
Suite 500
Denver, Colorado
USA 80202
Attn: Deborah Friedman
Facsimile No. (303) 893-1379
 
and with a copy to:
 
Fogler Rubinoff LLP
95 Wellington Street West, Suite 1200
Toronto-Dominion Centre
Toronto, Ontario M5J 2Z9
Canada
Attn: Michael Hobart
Facsimile No. (416) 941-8852
 

12.5  Assignment. Neither this Agreement nor any of the rights, interests or
obligations under this Agreement may be assigned by any party to this Agreement
without the prior written consent of the other parties to this Agreement, except
that Buyer may assign any of its rights under this Agreement to one or more
Subsidiaries of Parent, so long as Buyer remains responsible for the performance
of all of its obligations under this Agreement. Subject to the foregoing, this
Agreement and all of the provisions of this Agreement will be binding upon and
inure to the benefit of the parties to this Agreement and their respective
successors and permitted assigns.
 
12.6  No Third-Party Beneficiaries. Nothing expressed or referred to in this
Agreement confers any rights or remedies upon any Person that is not a party or
permitted assign of a party to this Agreement.
 
12.7  No Partnership and No Corporate Opportunity. Nothing in this Agreement
creates, or is intended to create, any partnership, joint venture relationship,
fiduciary relationship or relationship of confidence and trust between or among
the Buyer Parties, Seller and Guarantor. Each party shall have the right to
engage in, and receive full benefits from, any independent business activities
or operations, whether or not competitive with the business activities or
operations of the other parties or the Companies, without consulting with, or
obligation to, any of the other parties. The doctrines of corporate opportunity
or business opportunity that sometimes apply to persons engaged in a joint
venture or having a fiduciary relationship or a relationship of confidence and
trust shall not apply in the case of any of the parties to this Agreement.
 
-63-

--------------------------------------------------------------------------------


 
12.8  Severability. Whenever possible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under applicable Law,
but if any provision of this Agreement is held to be prohibited by or invalid
under applicable Law, such provision will be ineffective only to the extent of
such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Agreement.
 
12.9  Complete Agreement. This Agreement, the Confidentiality Agreement, the
Promissory Note and, when executed and delivered, the Transition Services
Agreement contain the complete agreement between the parties and supersede any
prior understandings, agreements or representations by or between the parties,
written or oral.
 
12.10  Schedules. In the event of any inconsistency between the statements in
this Agreement and statements in the Disclosure Schedule, the statements in this
Agreement will control and the statements in the Disclosure Schedule will be
disregarded.
 
12.11  Signatures; Counterparts. This Agreement may be executed in one or more
counterparts, any one of which need not contain the signatures of more than one
party, but all such counterparts taken together will constitute one and the same
instrument. A facsimile signature will be considered an original signature.
 
12.12  Governing Law. THE DOMESTIC LAW, WITHOUT REGARD TO CONFLICTS OF LAWS
PRINCIPLES, OF THE STATE OF DELAWARE WILL GOVERN ALL QUESTIONS CONCERNING THE
CONSTRUCTION, VALIDITY AND INTERPRETATION OF THIS AGREEMENT AND THE PERFORMANCE
OF THE OBLIGATIONS IMPOSED BY THIS AGREEMENT.
 
12.13  Specific Performance. Each of the parties acknowledges and agrees that
the subject matter of this Agreement, including the business, assets and
properties of the Companies, is unique, that the other parties would be damaged
irreparably in the event any of the provisions of this Agreement are not
performed in accordance with their specific terms or otherwise are breached, and
that the remedies at law would not be adequate to compensate such other parties
not in default or in breach. Accordingly, each of the parties agrees that the
other parties will be entitled to an injunction or injunctions to prevent
breaches of the provisions of this Agreement and to enforce specifically this
Agreement and the terms and provisions of this Agreement in addition to any
other remedy to which they may be entitled, at law or in equity (without any
requirement that any Buyer Party provide any bond or other security). The
parties waive any defense that a remedy at law is adequate and any requirement
to post bond or provide similar security in connection with actions instituted
for injunctive relief or specific performance of this Agreement.
 
-64-

--------------------------------------------------------------------------------


 
12.14  Jurisdiction. Subject to the procedures specified in Article II, each of
the parties submits to the exclusive jurisdiction of any state or federal court
sitting in Wilmington, Delaware, in any action or proceeding arising out of or
relating to this Agreement and agrees that all claims in respect of the action
or proceeding may be heard and determined in any such court. Each party also
agrees not to bring any action or proceeding arising out of or relating to this
Agreement in any other court. Each of the parties waives any defense of
inconvenient forum to the maintenance of any action or proceeding so brought and
waives any bond, surety or other security that might be required of any other
party with respect to any such action or proceeding. Each party appoints The
Corporation Trust Company (the “Process Agent”) as its agent to receive on its
behalf service of copies of the summons and complaint and any other process that
might be served in the action or proceeding. Any party may make service on any
other party by sending or delivering a copy of the process (i) to the party to
be served or (ii) to the party to be served in care of the Process Agent at the
following address: Corporation Trust Center, 1209 Orange Street, Wilmington,
Delaware 19801. The parties agree that either or both of them may file a copy of
this paragraph with any court as written evidence of the knowing, voluntary and
bargained agreement between the parties irrevocably to waive any objections to
venue or to convenience of forum.
 
12.15  Waiver of Jury Trial. EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY
CONTROVERSY THAT MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED
AND DIFFICULT ISSUES, AND THEREFORE IT IRREVOCABLY AND UNCONDITIONALLY WAIVES
ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY
OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT. EACH PARTY CERTIFIES AND ACKNOWLEDGES THAT (I)
NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, (II) IT UNDERSTANDS AND HAS
CONSIDERED THE IMPLICATIONS OF SUCH WAIVER, (III) IT MAKES SUCH WAIVER
VOLUNTARILY AND (IV) IT HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG
OTHER THINGS, THE MUTUAL WAIVER AND CERTIFICATIONS IN THIS SECTION 12.15.
 
12.16  Construction. The parties and their respective counsel have participated
jointly in the negotiation and drafting of this Agreement. In addition, each of
the parties acknowledges that it is sophisticated and has been advised by
experienced counsel and, to the extent it deemed necessary, other advisors in
connection with the negotiation and drafting of this Agreement. In the event an
ambiguity or question of intent or interpretation arises, this Agreement will be
construed as if drafted jointly by the parties and no presumption or burden of
proof will arise favoring or disfavoring any party by virtue of the authorship
of any of the provisions of this Agreement. The parties intend that each
representation, warranty and agreement contained in this Agreement will have
independent significance. If any party has breached any representation, warranty
or agreement in any respect, the fact that there exists another representation,
warranty or agreement relating to the same subject matter (regardless of the
relative levels of specificity) that the party has not breached will not detract
from or mitigate the fact that the party is in breach of the first
representation, warranty or agreement. Any reference to any Law will be deemed
to refer to all rules and regulations promulgated thereunder, unless the context
requires otherwise. The headings preceding the text of articles and sections
included in this Agreement and the headings to the schedules and exhibits are
for convenience only and are not be deemed part of this Agreement or given
effect in interpreting this Agreement. References to sections, articles,
schedules or exhibits are to the sections, articles, schedules and exhibits
contained in, referred to or attached to this Agreement, unless otherwise
specified. The word “including” means “including without limitation.” A
statement that an action has not occurred in the past means that it is also not
presently occurring. When any party may take any permissive action, including
the granting of a consent, the waiver of any provision of this Agreement or
otherwise, whether to take such action is in its sole and absolute discretion.
The use of the masculine, feminine or neuter gender or the singular or plural
form of words will not limit any provisions of this Agreement. A statement that
an item is listed, disclosed or described means that it is correctly listed,
disclosed or described, and a statement that a copy of an item has been
delivered means a true and correct copy of the item has been delivered.
 
-65-

--------------------------------------------------------------------------------


 
12.17  Currency. All references in this Agreement to “$” are references to
United States dollars.
 
12.18  Time of Essence. With regard to all dates and time periods set forth or
referred to in this Agreement, time is of the essence.
 
12.19  Consequential or Special Damages. IN NO EVENT SHALL ANY PARTY HERETO BE
LIABLE FOR ANY LOST PROFITS, BUSINESS INTERRUPTION OR FOR ANY INDIRECT,
INCIDENTAL, SPECIAL, CONSEQUENTIAL, EXEMPLARY OR PUNITIVE DAMAGES ARISING OUT OF
OR RELATING TO THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT, EVEN IF ADVISED
OF THE POSSIBILITY OF SUCH DAMAGES.
 

-66-

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, Buyer Parties, Seller and Guarantor have executed this Stock
Purchase Agreement as of the date first above written.
 
BUYER:
 
JIPANGU INTERNATIONAL INC.
 
 
By:   /s/ Tamisuke Matsufuji

--------------------------------------------------------------------------------

Name:   Tamisuke Matsufuji
Title:     President and CEO
 
 
 
PARENT:
 
JIPANGU INC.
 
 
By:   /s/ Tamisuke Matsufuji

--------------------------------------------------------------------------------

Name:   Tamisuke Matsufuji
Title:     President and CEO
SELLER:
 
APOLLO GOLD, INC.
 
 
By:   /s/ R. David Russell

--------------------------------------------------------------------------------

Name:   R. David Russell
Title:     President and CEO
 
 
 
GUARANTOR:
 
APOLLO GOLD CORPORATION
 
 
By:   /s/ R. David Russell

--------------------------------------------------------------------------------

Name:   R. David Russell
Title:     President and CEO





-67-

--------------------------------------------------------------------------------


 
DISCLOSURE SCHEDULE
 
 
TO
 
 
STOCK PURCHASE AGREEMENT
 
among
 
Jipangu Inc.,
 
Jipangu International Inc.,
 
Apollo Gold, Inc.
 
and
 
Apollo Gold Corporation
 
made as of
 
October 17, 2005
 

 

--------------------------------------------------------------------------------




STOCK PURCHASE AGREEMENT


Schedule 4.1
Jurisdictions of Organization, Qualification and Other Corporate Matters
 
EXPLORATION
         
Name of Company:
 
Apollo Gold Exploration, Inc.
US Federal ID No. (EIN):
 
03-0447036
Jurisdiction of Organization:
 
Delaware (File No. 3528958)
Form as a Legal Entity:
 
Corporation
Jurisdiction(s) in Which Qualified:
 
Nevada (Corp. No. C13297-2002)
     
FLORIDA CANYON
         
Name of Company:
 
Florida Canyon Mining, Inc.
US Federal ID No. (EIN):
 
91-1225980
Jurisdiction of Organization:
 
Delaware (File No. 2979963)
Form as a Legal Entity:
 
Corporation
Jurisdiction(s) in Which Qualified:
 
Nevada (Corp. No. C3475-1999)
     
STANDARD
         
Name of Company:
 
Standard Gold Mining, Inc.
US Federal ID No. (EIN):
 
04-3688394
Jurisdiction of Organization:
 
Delaware (File No. 3539532)
Form as a Legal Entity:
 
Corporation
Jurisdiction(s) in Which Qualified:
 
Nevada (Corp. No. C17070-2002)






--------------------------------------------------------------------------------




STOCK PURCHASE AGREEMENT


Schedule 4.8(q)
Material Adverse Effect and Other Changes
 
Encumbrances valued at $50,000 or more individually or $100,000 or more in the
aggregate discharged or satisfied other than current liabilities paid in the
Ordinary Course of Business:




Model
 
Description
 
Serial Number
785B
 
USED Caterpillar OFF-HIGHWAY TRUCK
 
6HK00491
785B
 
USED Caterpillar OFF-HIGHWAY TRUCK
 
6HK00493
785B
 
USED Caterpillar OFF-HIGHWAY TRUCK
 
6HK00494
834B
 
USED Caterpillar WHEEL TRACTOR
 
92Z00622
994
 
USED Caterpillar WHEEL LOADER
 
9YF00147
990F
 
USED Caterpillar WHEEL LOADER
 
7HK00066




--------------------------------------------------------------------------------




STOCK PURCHASE AGREEMENT


Schedule 4.9(a)(v)
Buildings, Plants, Etc.




Building Name
 
Size (sq ft)
 
Height
Truck Shop & Warehouse
 
20,250
 
2-story
Main Administration Office
 
7,200
 
1-story
Main Exploration Office
 
2,500
 
1-story
Exploration Office Trailer
 
1,500
 
1-story
Exploration Storage Trailer #1
 
540
 
1-story
Core Shed
 
650
 
1-story
Exploration Storage Trailer #2
 
405
 
1-story
Leach Crew Office Trailer
 
675
 
1-story
Acid Wash/Carbon Regeneration Process Building
 
1350
 
2-story
Assay Lab/A Columns Plant/Welding Shop/Refinery
 
7500
 
2-story
Small Vehicle Repair Shop (Abandoned)
 
4050
 
2-story
Crusher Office
 
950
 
1-story
Small Vehicle Repair Quonset Hut
 
2560
 
1-story
Crusher Parts Storage
 
4140
 
1-story
Shed
 
132
 
1-story
Crusher Trailer Office #1
 
660
 
1-story
Crusher Trailer Office #2
 
660
 
1-story










--------------------------------------------------------------------------------




STOCK PURCHASE AGREEMENT


Schedule 4.9(a)(vi)
Equipment


Equipment Valued at US$ 5,000 or More
MAJOR & SUPPORT EQUIPMENT
     

 
Equip #
 
Description
 
Serial No.
 
Encumbered Under Cat Installment Sale Contract Number
 
Cat Lease
3105
 
777B WATER TRUCK
 
4YC01348
       
3107
 
KENWORTH WATER TRUCK
 
512431
       
3108
 
777B WATER TRUCK
 
4YC00200
               
3151
 
785B HAUL TRUCK
 
6HK00489
 
2274
   
3152
 
785B HAUL TRUCK
 
6HK00490
 
2274
   
3154
 
785B HAUL TRUCK
 
6HK00492
 
2274
   
3157
 
785B HAUL TRUCK
 
6HK00495
 
2274
   
3158
 
785B HAUL TRUCK
 
6HK00496
 
2274
   
3159
 
785B HAUL TRUCK
 
6HK00497
 
2274
   
3160
 
785B HAUL TRUCK
 
6HK00498
 
2274
   
3161
 
785B HAUL TRUCK
 
6HK00499
 
2274
   
3162
 
785B HAUL TRUCK
 
6HK00500
 
2274
   
3211
 
992C LOADER CERTIFIED-OLD PIN #49Z01414
 
49Z75287 (Old 49Z01414)
             
3213
 
992D LOADER
 
7MJ00456
 
2274
   
3215
 
992G
 
ADZ00453
         
7290
3301
 
D9R CAT DOZER
 
7TL00509
 
2274
   
3302
 
D9R CAT DOZER
 
7TL00510
 
2274
   
3304
 
D10N CAT DOZER
 
3SK00994
 
2274
   
3308
 
690 TIGER RUBBER TIRE DOZER
 
05A10987 / 7MJ00528
 
2274
   
3401
 
245 DRILL
 
732096
       
3402
 
245 DRILL
 
732097
       
3404
 
DRILLTECH C40 KSH CRAWLER DRILL
 
731749
       
3406
 
D25KS DRILTECH DRILL
 
731904
       
3407
 
D245 DRILLTECH DRILL
 
732107
       
3516
 
16G CAT MOTOR GRADER
 
93U03265
             
3517
 
16H CAT MOTOR GRADER
 
6ZJ0044
 
2274
       
3623
 
FORD L8000 TIRE TRUCK
 
1FDZW82A6KVA077562K
       
3625
 
DP100 FORK LIFT
 
3DP0040
       
3627
 
INTERNATIONAL DUMPTRUCK
 
1HTLDTVR4GHA25995
       
3631
 
4O TON LINKBELT CRANE
 
5310-290
       
3636
 
WATER STAND/COMPRESSOR
           
3700
 
LUBE TRUCK
 
1NKDX6TXRJ616249
       

 

--------------------------------------------------------------------------------


 
MAJOR & SUPPORT EQUIPMENT (cont.)
   

 
Equip #
Description
 
Serial No.
 
Encumbered Under Cat Installment Sale Contract Number
 
Cat Lease
3701
KW LUBE TRUCK
 
INKDX6TX4RJ616251
       
3702
 
FUEL TRUCK
 
INKDX6TX4RJ616253
       
3703
 
SMALL LUBE TRUCK
 
1FDXR8ZAXLVA01054
       
3704
 
SMALL SERVICE TRUCK
 
1FDLF47G6SEA69251
       
3705
 
SERVICE TRUCK & WELDER # 705
 
1FDXF80E3SVA81388
       
3706
 
WELDING TRUCK & WELDER # 706
 
1FDXF80E3TVA20124
       
3707
 
GMC BOX VAN
 
J8DC4B1K2P7009389
       
3708
 
SERVICE TRUCK
 
1FDXK74C2PVA17719
       
3709
 
ATLAS COPCO XAS 90 COMPRESSOR
 
YA3-04T084-00225943
       
3710
 
CT85 CAT GENERATOR SET
 
2020881
       
3711
 
MAXI-LIGHT LIGHT PLANT
 
951101
       
3711-3721
 
MAXI-LIGHT LIGHT PLANTS
           
3712
 
MAXI-LIGHT LIGHT PLANT
 
951102
       
3713
 
MAXI-LIGHT LIGHT PLANT
 
951103
       
3714
 
MAXI-LIGHT LIGHT PLANT
 
951104
       
3715
 
MAXI-LIGHT LIGHT PLANT
 
951105
       
3716
 
MAXI-LIGHT LIGHT PLANT
 
951106
       
3717
 
MAXI-LIGHT LIGHT PLANT
 
951107
       
3718
 
MAXI-LIGHT LIGHT PLANT
 
951108
       
3719
 
MAXI-LIGHT LIGHT PLANT
 
870815
       
3721
 
MAXI-LIGHT LIGHT PLANT
 
900704
       
3725
 
HOTSY STATIONARY STEAM CLEANER
           
3726
 
HOTSY STEAM CLEANER
 
H328891095
       
3727
 
L90B VOLVO LOADER
 
L90V61570
       
3729
 
CAT 330L EXCAVATOR
 
5YM00357
       
3730
 
1990 MACK SERVICE TRUCK
 
VIN#VG6M114B8MB200663
       
3731
 
1999 FREIGHTLINER SERVICE TRUCK
 
1FV3GJAC6XHA41016
       
3732
 
1989 PETERBUILT & LOWBOY
 
1XP5089X5KD287786
       
3737
 
T800 MACK - LUBE TRUCK
 
J740694
       
3740
 
CAT GEN SET
 
24Z03244
       
3741
 
CAT GEN SET
           
3751
 
CAT GEN SET -- TRAILER MOUNTED (SPARE)
 
8028002
       
3752
 
DW2 DEWATERING GENERATOR
 
2015455
       
3753
 
DW3 DEWATERING PUMP
 
8221983 1442/99
       
3754
 
Blue dewatering pump
 
PUMP SN1013568 GORMAN RUPP
       
3755
 
MILLER 600 TRAILER MT. WELDER
 
96053 TRAILER /KG195896 WELDER
       
3756
 
SULL AIR ES-6 COMPRESSOR
 
E8388. 1234567890
       
3757
 
GEN SET AT OLD MAINTENANCE SHOP
           
3758
 
40D-WELDER--TRAILER MOUNT
 
KF970706
       
3759
 
KONE SHOP CRANE
 
56654
       
3760
 
QUINCY AIR COMPRESOR
 
91261J
       

 
 

--------------------------------------------------------------------------------


 
LIGHT VEHICLE EQUIPMENT

 
Equipment No.
 
Description
 
Serial No.
906
 
2001 F250 FORD LARIAT-MINE OPS SPV
 
AFTNF21L41EA87544
928
 
CRUSHER MAINTENANCE WELDING TRUCK
 
1FDKF37M7JKB30196
1004
 
2005 CHEVY 3/4 TON - JIM LINDSEY
 
1GCHK24U55E330068
1005
 
2005 GMC 3/4 TON MARTY PRICE
 
1GTHK24U05E332665



ANCILLARY EQUIPMENT
   

 
Equipment No.
 
Description
 
Serial No.
 
In Service
             
801-CRANE
 
90 TON CRANE
 
47979
 
Y
801-TRUCK
 
90 TO CRANE CARRIER
 
47979
 
Y
802
 
NATIONAL BOOM TRUCK- CRUSHER
 
1FDZT74D2HVA58062
 
Y
804
 
580 K BACKHOE
 
JJG0009342
 
Y
805
 
AIR COMPRESSOR AT CRUSHER
 
007-87001410
 
Y
808
 
GEN SET AT PLANT
 
3312224
 
Y
810
 
DETROIT DIESEL POWERED GENSET
 
23-D-67
 
Y
812
 
D4 CAT DOZER
 
8PB02881
 
Y
816
 
HYDRO BLASTER AT CRUSHER
 
900406
 
Y
821
 
CAT FORK LIFT - LAB
 
3351026
 
Y
822
 
CAT FORK LIFT- CRUSHER
 
2PJ00421
 
Y
823
 
580 C CASE BACKHOE
 
9007575
 
Y
824
 
VACUUM TRUCK
 
94-05-5206
 
Y
833
 
GEN SET AT PLANT
 
66BO8951
 
Y
834
 
SKID STEER LOADER- CRUSHER
 
871319
 
Y
835
 
GPL40 FORK LIFT / WAREHOUSE
 
ICM00845
 
Y
836
 
GEN SET AT THE PLANT
 
5TD00824
 
Y
837
 
BUCKET TRUCK INTERNATIONAL S1900 1981
 
9208055956
 
Y
842
 
1980 FREIGHTLINER WATER TRUCK 183632
 
CB113HP183632
 
Y
843
 
V80E FORK LIFT
 
37W08364
 
Y
844
 
BOBCAT- CRUSHER
 
510127817
 
Y

 
 

--------------------------------------------------------------------------------


 
ANCILLARY EQUIPMENT
   

 
Equipment No.
 
Description
 
Serial No.
 
In Service
             
801-CRANE
 
90 TON CRANE
 
47979
 
Y
801-TRUCK
 
90 TO CRANE CARRIER
 
47979
 
Y
802
 
NATIONAL BOOM TRUCK- CRUSHER
 
1FDZT74D2HVA58062
 
Y
804
 
580 K BACKHOE
 
JJG0009342
 
Y
805
 
AIR COMPRESSOR AT CRUSHER
 
007-87001410
 
Y
808
 
GEN SET AT PLANT
 
3312224
 
Y
810
 
DETROIT DIESEL POWERED GENSET
 
23-D-67
 
Y
812
 
D4 CAT DOZER
 
8PB02881
 
Y
816
 
HYDRO BLASTER AT CRUSHER
 
900406
 
Y
821
 
CAT FORK LIFT - LAB
 
3351026
 
Y
822
 
CAT FORK LIFT- CRUSHER
 
2PJ00421
 
Y
823
 
580 C CASE BACKHOE
 
9007575
 
Y
824
 
VACUUM TRUCK
 
94-05-5206
 
Y
833
 
GEN SET AT PLANT
 
66BO8951
 
Y
834
 
SKID STEER LOADER- CRUSHER
 
871319
 
Y
835
 
GPL40 FORK LIFT / WAREHOUSE
 
ICM00845
 
Y
836
 
GEN SET AT THE PLANT
 
5TD00824
 
Y
837
 
BUCKET TRUCK INTERNATIONAL S1900 1981
 
9208055956
 
Y
842
 
1980 FREIGHTLINER WATER TRUCK 183632
 
CB113HP183632
 
Y
843
 
V80E FORK LIFT
 
37W08364
 
Y
844
 
BOBCAT- CRUSHER
 
510127817
 
Y



 

--------------------------------------------------------------------------------




STOCK PURCHASE AGREEMENT


Schedule 4.9(g)
Machinery, Equipment, Etc. Required to Operate Business


Caterpillar Corporation (“Cat”) and Cashman Equipment Inc. are testing an
experimental model of a Cat 992X  Experimental Loader with Serial Number
Z4X00151 owned by Cat and on loan to Florida Canyon and Standard. The loader
will remain on the premises as long as Cat requires the testing or at the
discretion of Florida Canyon’s and Standard’s management. Operating costs
relative to this loader are paid by Florida Canyon and Standard in the ordinary
course of business. The inclusion of this loader on this Schedule 4.9(g) shall
not be read to imply that the Companies do not own other loaders sufficient to
comply with the representation and warranty set forth in Section 4.9(g) of the
Agreement.







--------------------------------------------------------------------------------




STOCK PURCHASE AGREEMENT


Schedule 4.11(g)
Income Tax Returns


U.S. Federal


Seller and the Companies filed U.S. Income Tax returns for the following
periods:


01/01/2002 - 12/31/2002
01/01/2003 - 12/31/2003
These returns have not been audited and are not currently the subject of an
audit.


State 


Florida Canyon filed Nevada State Net Proceeds of Minerals Tax Returns for the
following periods:


01/01/2001 - 12/31/2001
01/01/2002 - 12/31/2002
01/01/2003 - 12/31/2003
01/01/2004 - 12/31/2004
These returns have not been audited and are not currently the subject of an
audit.


Standard filed Nevada State Net Proceeds of Minerals Tax Returns for the
following periods:


01/01/2004 - 12/31/2004
This return has not been audited and is not currently the subject of an audit.


Foreign


Seller filed Form T2s in Canada for the following periods:


01/01/2002 - 6/24/2002
06/25/2002 - 12/31/2002
01/01/2003 - 12/31/2003 as amended by Amended T2.
01/01/2004 - 12/31/2004


Seller filed Form CT23s in Canada for the following periods:


01/01/2002 - 06/24/2002
06/25/2002 - 12/31/2002
01/01/2003 - 12/31/2003


 

--------------------------------------------------------------------------------




STOCK PURCHASE AGREEMENT


Schedule 4.16(b)
Governmental Authorizations




Governmental Authorizations


License/Permit
 
Entity
 
Governmental Level
Business License
 
Florida Canyon
 
State of Nevada Dept of Taxation
Business License
 
Standard
 
State of Nevada Dept of Taxation
Business License
 
Exploration
 
State of Nevada Dept of Taxation
Business License
 
Florida Canyon
 
County of Pershing
Business License
 
Standard
 
County of Pershing
Business License
 
Exploration
 
County of Pershing

 
The Governmental Authorizations relating to the Environmental Law necessary for
operations of the Companies as currently conducted are set forth in
Schedule 4.17(h)(2).


 

--------------------------------------------------------------------------------




STOCK PURCHASE AGREEMENT


Schedule 4.17(h)(2)
Governmental Authorizations Relating to Environmental Law
Environmental Permits
 
FLORIDA CANYON MINE
Permit/Approval Name
Granting Agency
Expiration Date
Name of Permittee
Approval of Plan of Operations, Rights-of-Way Permits
Bureau of Land Management
Plan Of Operations/2008
Florida Canyon Mining Inc
Small Quantity Hazardous Waste Generator
U.S. Environmental Protection Agency
None
Florida Canyon Mining Inc
Explosives Permit
Bureau of Alcohol, Tobacco and Firearms
Held by contractor
 
Surface Disturbance and Class II Air Quality Operating Permit
Nevada Bureau of Air Quality
Air Pollution Control / Aug, 2009
Florida Canyon Mining Inc
Water Pollution Control Permit
Nevada Bureau of Mining Regulation and Reclamation
Mining, Mineral Processing, Ancillary Activities incl landfill/ life of mine
Florida Canyon Mining Inc
Reclamation Permit
Nevada Bureau of Mining Regulation and Reclamation
Reclamation & Cost Estimate/life of project
Florida Canyon Mining Inc
Permit to Appropriate Water and to Construct Impoundments
Nevada Division of Water Resources
Pump and use water/various and multiple
Florida Canyon Mining Inc
Industrial Artificial Ponds
Nevada Division of Wildlife
Operate an artificial industrial pond/ May 2008
Florida Canyon Mining Inc
Solid Waste Mining Site Class III Waiver
Nevada Bureau of Waste Management
Included in WPC and Reclaim Permits
Florida Canyon Mining Inc
General Discharge Permit (Stormwater, Septic Tank Systems)
Nevada Bureau of Water Pollution Control
Stormwater/Sept 2010
Florida Canyon Mining Inc
Hazardous Materials Storage Permit
Nevada State Fire Marshall
Hazardous Materials Storage/February 28, 2006
Florida Canyon Mining Inc
Liquefied Petroleum Gas License
Nevada Liquefied Petroleum Gas Board
Operate Propane tans/December 2005
Florida Canyon Mining Inc
Domestic Water Supply
Nevada Bureau of Health Protection Services
Provide safe drinking water/Life of Project
Florida Canyon Mining Inc
Special Use Permit (Buildings and Structures)
Pershing County Planning & Bldg. Dept.
Building Occupancy/Life of project
Florida Canyon Mining Inc






--------------------------------------------------------------------------------


 


STANDARD MINE
Permit/ Approval Name
Granting Agency
Type/Expiration Date
Name of Permittee
Approval of Plan of Operations, Rights-of-Way Permits
Bureau of Land Management
Powerline Easement/ Life of Mine
Standard Gold Mining Inc.
Small Quantity Hazardous Waste Generator
U.S. Environmental Protection Agency
Small Quantity Generator
Florida Canyon Mining Inc
Explosives Permit
Bureau of Alcohol, Tobacco and Firearms
Held by contractor
 
Surface Disturbance and Class II Air Quality Operating Permit
Nevada Bureau of Air Quality
Air Pollution Control / Nov 1, 2009
Standard Gold Mining Inc.
Water Pollution Control Permit
Nevada Bureau of Mining Regulation and Reclamation
Mining, Mineral Processing, Ancillary activities/Life of project with 5-year
updates/renewals
Standard Gold Mining Inc.
Reclamation Permit
Nevada Bureau of Mining Regulation and Reclamation
Reclamation and Cost Estimate/Life of project
Standard Gold Mining Inc.
Permit to Appropriate Water and to Construct Impoundments
Nevada Division of Water Resources
Dams and Wells/ Various lives
Standard Gold Mining Inc.
Industrial Artificial Ponds
Nevada Division of Wildlife
Industrial Artificial Ponds/July 31, 2008
Standard Gold Mining Inc.
Solid Waste Mining Site Class III Waiver
Nevada Bureau of Waste Management
Municipal Solid Waste Landfill (Not activated)
 
General Discharge Permit (Stormwater)
Nevada Bureau of Water Pollution Control
Stormwater General; Discharge Permit/July, 24, 2008
Standard Gold Mining Inc.
Hazardous Materials Storage Permit
Nevada State Fire Marshall
Nevada Hazardous Materials Storage Permit/Febr. 28, 2006
Standard Gold Mining Inc.



 

--------------------------------------------------------------------------------




STOCK PURCHASE AGREEMENT


Schedule 4.19(a)
Benefit Plans




1.    Apollo Gold Employee Health Benefit Plan
 
i.    Type: welfare benefit plan.
 
ii.    Sponsorship: Apollo Gold.
 
iii.    Participating Employer: Apollo Gold.
 
iv.    (C) employee welfare benefit plan as defined in Section 3(1) of ERISA.
 
2.    Apollo Gold, Inc. Cafeteria Plan
 
i.    Type: Health Care Reimbursement Plan and Health Insurance Benefit
components are welfare benefit plans; Dependent Care Assistance Program
component is a fringe benefit plan.
 
ii.    Sponsorship: Apollo Gold.
 
iii.    Participating Employer: Apollo Gold.
 

 
iv.
Health Care Reimbursement Plan and Health Insurance Benefit - (C) employee
welfare benefit plan as defined in Section 3(1) of ERISA .

 
3. Apollo Gold Group Term Life Insurance
 

 
i.
Type: welfare benefit plan.

 
ii.    Sponsorship: Apollo Gold.
 
iii.    Participating Employer: Apollo Gold.
 

 
iv.
(C) employee welfare benefit plan as defined in Section 3(1) of ERISA .

 
4.    Apollo Gold Group Long Term Disability Insurance
 

 
i.
Type: welfare benefit plan.

 
ii.    Sponsorship: Apollo Gold.
 
iii.    Participating Employer: Apollo Gold.
 

 
iv.
(C) employee welfare benefit plan as defined in Section 3(1) of ERISA.

 

--------------------------------------------------------------------------------


 
5.    Apollo Gold, Inc. Employee Savings Plan
 

 
i.
Type: pension benefit plan.

 
ii.    Sponsorship: Apollo Gold.
 
iii.    Participating Employer: Apollo Gold.
 

 
iv.
(B) plan that is or is intended to be tax qualified under Section 401(a) or
403(a) of the Code, and (C) defined contribution plan as defined in Section
3(34) of ERISA or Section 414(i) of the Code.

 
6.    Apollo Gold Stock Option Incentive Plan
 

 
i.
Type: stock option plan.

 
ii.    Sponsorship: Apollo Gold.
 
iii.    Participating Employer: Apollo Gold.
 

 
iv.
N/A

 


 



--------------------------------------------------------------------------------




STOCK PURCHASE AGREEMENT


Schedule 6.7
Software Licenses






Florida Canyon Mining, Inc.


Gemcom Geological software
Whittle software
Accpac Financial software
AutoCad - 2 licenses
Jerome communications interface software - refinery
N Star - new drive and man gate software
VIMS PC ver 2003a - Caterpillar software
Electronic Technician 2005a-01
Org plus for Windows - 1 copy
Worthit Fixed Assets ver 4.10
Veritas Ver 9.00 rev 4367
Veritas Ver 10.0 rev 5484



--------------------------------------------------------------------------------




STOCK PURCHASE AGREEMENT


Schedule 7.3
Employment Terms and Conditions


This Schedule 7.3 contains the covenants and agreements of the parties with
respect to employee benefits, as set forth below. References to Seller also mean
the Guarantor.
 

1.  
Seller will take all actions necessary to cause the Companies and the Companies’
employees to cease to participate in each Plan, as of midnight on the Closing
Date, provided, however, (a) that any Company employee who is disabled on the
Closing Date will remain eligible for any benefits for which the individual is
eligible, or may become eligible in the future upon satisfying any elimination
period, under any short-term or long-term disability plan of Seller and (b)
employees with accounts under the Apollo Gold Inc. Employee Savings Plan
(“Seller’s 401(k) Plan”) will remain as inactive participants in such plan until
the transfer of assets and liabilities contemplated in Paragraph 3.

 

2.  
Seller shall use its best efforts to assist the Buyer and the Companies in
establishing new employee benefit programs to be maintained by the Companies for
the benefit of employees of the Companies, including without limitation
providing appropriate information and documentation to insurance companies and
other providers. Seller shall deliver to the Companies as of the Closing Date
all personnel files and records relating to the employees of the Companies as of
the Closing Date, and which are not already held by the Companies. Buyer (with
the assistance of Seller as necessary) will take all actions necessary to
establish, effective as of 12:01 a.m. on the day immediately following the
Closing Date (or as soon thereafter as is administratively feasible in the case
of a new 401(k) plan), benefits for the employees of the Companies similar to
benefits provided under the Plans as set forth on Schedule 4.19(a) (but not
including a stock option incentive plan). Nothing in this Agreement shall be
construed as requiring any employee benefit plans to continue to be maintained
by the Companies for any specified period after Closing. After Closing, Seller
will have no liability under any plan established by the Companies pursuant to
this Paragraph 3. For the avoidance of doubt, Seller will pay the cost of
coverage for Florida Canyon employees and dependents on or before midnight of
the Closing Date. Seller will also pay all claims under Seller’s health plan
that are incurred by Florida Canyon employees and dependents and submitted by
the Seller's health plan to the Seller for payment on or before midnight of the
Closing Date. Buyer (or the Companies) will pay the cost of coverage for Florida
Canyon employees and dependents after midnight of the Closing Date. Buyer (or
the Companies) will also pay all eligible claims under Seller’s health plan (but
only regarding Florida Canyon employees and dependents) that are submitted by
the Seller’s health plan to the Seller for payment after midnight of the Closing
Date, irrespective of when such claims were incurred.

 

3.  
Seller will take all actions necessary to cause a spin-off of the portion of
Seller’s 401(k) Plan covering employees of the Companies (along with any
outstanding loans) to a new 401(k) Plan to be established by the Companies, such
spin-off to occur as soon as administratively feasible after Closing.

 

--------------------------------------------------------------------------------


 

4.  
Buyer (or the Companies) will take all actions necessary to continue to provide
continuation coverage, as required under Code Section 4980B, Part 6 of Title I
of ERISA or any similar state law (collectively, “COBRA”), following the Closing
Date to any former employee of any of the Companies (or dependent of any
employee or former employee of any of the Companies) whose “qualifying event”
occurred on or before the Closing Date at a time when the individual was covered
by such Plan. Seller will provide Buyer with a list of all persons currently or
formerly associated with Florida Canyon who have elected continuation coverage
under COBRA under the Seller’s health plan, and who are still in their available
continuation period, as well as a list of all such persons whose qualifying
event has occurred before Closing, and who are in their COBRA election period,
but who have not yet made such election. All the foregoing persons referred to
as COBRA Continuees. Seller will also provide Buyer with copies of all notices
previously sent to the COBRA Continuees, and copies of all elections made by
such COBRA Continuees, and such other information and documentation that Buyer
may request in order to administer COBRA for the COBRA Continuees after Closing.
Seller will provide the foregoing information to Buyer at least seven (7) days
prior to Closing, and will update such information on the date of Closing, as
applicable.

 

5.  
Seller will take all actions necessary to provide workers compensation coverage
following the Closing Date to any employee or former employee of any Company
which is attributable to any injury or illness that occurred or commenced on or
prior to the Closing Date, excluding, however, the matters described in
Schedule 4.14 under subheadings A.2 and A.3, for which Seller will indemnify
Buyer (or the Companies) as provided in Article X of the stock purchase
agreement.

 

6.  
Seller will take all actions necessary to cause a spin-off of the portion of the
Apollo Gold, Inc. Cafeteria Plan (“Seller’s Cafeteria Plan”) covering employees
of the Companies to a new Cafeteria Plan to be established by the Companies.
Participant elections made prior to the Closing Date will continue to be
effective on and after the Closing Date. Reimbursements made to participants
under the Seller’s Cafeteria Plan from January 1, 2005 until the Closing Date
will be carried forward. Seller will transfer to Buyer an amount equal to
participant contributions to the Seller’s Cafeteria Plan from January 1, 2005
until the Closing Date, less participant reimbursements during such period.

 

7.  
This Schedule 7.3 shall not create any third party beneficiary rights nor shall
it inure to the benefit of nor shall it be enforceable by any employee nor any
person representing the interests of employees.

 





--------------------------------------------------------------------------------




STOCK PURCHASE AGREEMENT


Schedule 7.5
Required Surety



 
1.
Personal Bond (BLM Bond No. NVB000328) issued by Exploration in the outstanding
penal sum of $1,343.00 fbo United States Bureau of Land Management (“BLM”)
providing financial assurance with respect to activities undertaken under
Exploration’s Pirate Gold exploration permit, secured by Irrevocable Standby
Letter of Credit No. SSB-SB-2004/0228 issued by Sterling Savings Bank (“SSB”) in
the face amount of $1,343.00 for the account of Exploration as account party and
for the benefit of (fbo) the BLM, all as amended and in effect and as further
described in BLM’s determination letter accepting such bond dated July 16, 2005.




 
2.
Personal Bond (BLM Bond No. NVB000207) issued by Exploration in the outstanding
penal sum of $7,336.00 fbo the BLM providing financial assurance with respect to
activities undertaken under Exploration’s Nugget Fields exploration permit,
secured by Irrevocable Standby Letter of Credit No. SSB-SB-2004/0229 issued by
SSB in the face amount of $7,336.00 for the account of Exploration, as account
party, and fbo the BLM, all as amended and in effect and as further described in
BLM’s determination letter accepting such bond dated July 27, 2005.




 
3.
Personal Bond (BLM Bond No. NVB000514) issued by Standard in the outstanding
penal sum of $138,600.00 fbo the BLM providing financial assurance with respect
to activities undertaken under Standard exploration permit, secured by
Irrevocable Standby Letter of Credit No. SSB-SB-2004/0232 issued by SSB in the
face amount of $138,600.00 for the account of Standard, as account party, and
fbo the BLM, all as amended and in effect and as further described in BLM’s
determination letter accepting such bond dated August 2, 2005.




 
4.
Personal Bond (BLM Bond No. NV0561) issued by Florida Canyon in the outstanding
penal sum of $3,527,270.00 fbo the BLM providing financial assurance with
respect to activities undertaken under Florida Canyon’s plan of operations,
secured by Irrevocable Standby Letter of Credit No. SSB-SB-2004/0233 issued by
SSB in the face amount of $3,527,270.00 for the account of Florida Canyon and
fbo the BLM, all as amended and in effect and as further described in BLM’s
determination letter accepting such bond dated May 20, 2005.




 
5.
Surety Bond No. 6067172 (BLM Bond No. NV0672) in the outstanding penal sum of
$520,000.00 issued by Safeco Insurance Company of America (“Safeco”), as surety,
for the account of Florida Canyon, as principal, for the benefit of the BLM, as
beneficiary, providing financial assurance with respect to activities undertaken
under Florida Canyon’s plan of operations, as amended and in effect and as
further described in BLM’s determination letter accepting such bond dated May
20, 2005.

 

--------------------------------------------------------------------------------


 

 
6.
Surety Bond No. 5806498 (BLM Bond No. NV0250) in the outstanding penal sum of
$16,936,130 issued by Safeco, as surety, for the account of Florida Canyon, as
principal, and for the benefit of the BLM, as beneficiary, as amended and in
effect, providing financial assurance with respect to certain activities
undertaken under Florida Canyon’s plan of operations, as further described in
BLM’s determination letter accepting such bond dated May 20, 2005. Such bond
provides financial assurances, notwithstanding its cancellation, within the area
disturbed on August 15, 1999, in accordance with: (i) Florida Canyon’s confirmed
plan of reorganization in the proceedings styled In re Pegasus Gold Corporation;
and related entities, Debtors, United States Bankruptcy Court for the District
of Nevada, Case Nos. BK-N-98-30088 GWZ through BK-N-98-30105 GWZ, inclusive, and
(ii) the judgment affirmed by the proceedings styled United States of America,
State of Nevada, and Florida Canyon Mining, Inc., Appellees v. Safeco Insurance
Company of America, Appellant, in the United States Court of Appeals for the
Ninth Circuit, No. 02-15737 (on Appeal from the United States District Court for
the District of Nevada, No. CV-N-99-361-DWH (RAM), the consolidated case caption
assigned by the United States District Court following consolidation with
proceedings removed to that court from the Western District of Washington
initially styled Safeco Insurance Company of America v. Florida Canyon Mining,
Inc., United States District Court for the Western District of Washington, Case
No. C99 0766Z).




 
7.
Reclamation Surety Bond No. ESD 732 5041 in the outstanding penal sum of
$4,501,531 issued by American Home Assurance Company (“AIG”), as surety, for the
account of Standard, as principal, and for the benefit of the State of Nevada
Department of Conservation and Natural Resources, Division of Environmental
Protection (“NDEP”), as beneficiary, as amended and in effect, providing
financial assurances for activities undertaken under Standard’s Phase I plan of
operations, as further described in NDEP’s determination letter accepting such
bond dated July 20, 2004.




 
8.
Safeco Bond No. 5798124 in the penal sum of $120,000 issued by Safeco, as
surety, nominally for the account of Pegasus Gold Corporation, as account party,
for the benefit of the State of Nevada, as beneficiary, as amended, assumed by
Florida Canyon and in effect notwithstanding such bond’s cancellation, providing
financial assurances in connection with Certificate of Authority No. 215 with
respect to Florida Canyon’s pre-June 30, 1999, self insured worker’s
compensation program.




 
9.
Personal Bond (BLM Bond No. unknown) issued by Florida Canyon’s predecessor by
reorganization in the penal sum of $18,119.00 fbo the BLM providing financial
assurance with respect to activities undertaken by Florida Canyon, secured by a
cash deposit made by Florida Canyon’s predecessor by reorganization directly to
BLM in the amount of $18,119.00.




--------------------------------------------------------------------------------


 
EXHIBIT A
 
PROMISSORY NOTE
 
$2,500,000
October 17, 2005
 
Denver, Colorado
   

FOR VALUE RECEIVED, the undersigned (“Maker”) promises to pay to the order of
Jipangu Inc., a Japan corporation (“Holder”), on June 1, 2006, the principal sum
of Two Million Five Hundred Thousand Dollars ($2,500,000), plus interest thereon
from December 1, 2005 at a rate of seven and three tenths percent (7.3%) per
annum through payment in full; provided, that any amount of principal and
interest which is not paid when due shall bear interest at the default rate of
twelve percent (12%) per annum from the day when due through payment in full.
 
All interest shall be calculated on the basis of a year of 365 days, for the
actual number of days (including the first day but excluding the last day)
elapsed. Payments shall be made in funds current and available in Tokyo, Japan,
in lawful money of the United States of America, at such place as Holder may
specify from time to time.
 
Upon the occurrence of any one of the following events, all obligations of Maker
hereunder shall become immediately due and payable without any action by Holder:
 
(i) Maker or any of its subsidiaries makes an assignment for the benefit of
creditors, or applies for or consents to the appointment of a receiver or
trustee for it or for a substantial part of its property or business, or such a
receiver or trustee shall otherwise be appointed;
 
(ii) bankruptcy, insolvency, reorganization or liquidation proceedings or other
proceedings or relief under any bankruptcy law or any law for the relief of
debtors shall be instituted by or against Maker or any of its subsidiaries; or
 
(iii) Maker or any of its subsidiaries defaults in any payment to any third
party or parties in an aggregate amount in excess of $500,000 or otherwise
defaults or fails to perform in any agreement in a manner resulting in a right
by any third party or parties to accelerate the maturity of any indebtedness of
Maker or any of its subsidiaries in an amount in excess of $500,000;
 
Maker agrees to pay all costs and expenses which Holder may incur by reason of
any default, including without limitation reasonable collection costs and
attorneys’ fees with respect to legal services relating to any default and to a
determination of any rights or remedies of Holder under this Note or under any
other instrument or document made by Maker with or in favor of Holder, and
reasonable attorneys’ fees relating to any actions or proceedings which Holder
may institute or in which Holder may appear or participate and in any reviews of
and appeals therefrom.
 
Maker waives demand, presentment for payment, protest, notice of protest, and
notice of nonpayment. Maker further agrees that any modification or extension of
the terms of payment of this Note made by Holder shall not diminish or impair
Maker’s liability for the payment hereunder and that none of the terms or
provisions hereof may be waived, altered, modified or amended except as Holder
may consent thereto in a writing duly signed by Holder. Holder may delay or
forgo enforcing any of its rights or remedies under this Note without losing
them.
 
THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED ACCORDING TO THE LAWS OF THE STATE
OF COLORADO WITHOUT RESPECT TO CONFLICT OF LAW PRINCIPLES. IF A LAWSUIT IS
COMMENCED IN CONNECTION WITH THIS NOTE, MAKER AGREES THAT EXCLUSIVE JURISDICTION
AND VENUE FOR ANY SUCH ACTION SHALL LIE IN DENVER, COLORADO, AND MAKER AGREES,
UPON HOLDER’S REQUEST, TO SUBMIT TO THE PERSONAL JURISDICTION OF THE STATE AND
FEDERAL COURTS THEREIN.
 


Apollo Gold Corporation, a Yukon corporation
 
By: 

--------------------------------------------------------------------------------

Print Name:  
Print Title:    
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT B
TRANSITION SERVICES AGREEMENT
 
This TRANSITION SERVICES AGREEMENT (this “Agreement”) is effective as of _____,
2005 (the “Effective Date”), and is entered into among Jipangu International
Inc., a Delaware corporation (“Buyer”), Jipangu Inc., a Japanese corporation
(“Buyer Parent”), Florida Canyon Mining, Inc., a Delaware corporation, Standard
Gold Mining, Inc., a Delaware corporation, and Apollo Gold Exploration, Inc., a
Delaware corporation (Florida Canyon Mining, Inc., Standard Gold Mining, Inc.
and Apollo Gold Exploration, Inc. collectively, the “Companies”), and Apollo
Gold Corporation, a Yukon corporation (“Seller”).
 
WHEREAS, Seller, Buyer, and Buyer Parent have entered into a Stock Purchase
Agreement, dated as of October 17, 2005 (the “Purchase Agreement”), pursuant to
which Seller’s wholly-owned subsidiary, Apollo Gold, Inc., a Delaware
corporation (“AGI”), has agreed to sell, and Buyer Parent, through its
subsidiary Buyer, has agreed to purchase, all of the outstanding capital stock
of the Companies;
 
WHEREAS, in connection with the transactions contemplated by the Purchase
Agreement, Seller has agreed to enter into this Agreement with the Companies,
Buyer, and Buyer Parent to provide certain transition services to the Companies
on the terms and conditions set forth in this Agreement.
 
NOW, THEREFORE, in consideration of the mutual representations, warranties, and
agreements contained in this Agreement, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties agree as follows:
 
1.  Definitions. Any term used herein that is not defined in this Agreement but
is defined in the Purchase Agreement has the meaning ascribed to it in the
Purchase Agreement.
 
2.  Transition Services. Seller will provide the transition services described
below (the “Transition Services”) to the Companies during the term of this
Agreement:
 
(a)  Seller Services. On the terms and subject to the conditions of this
Agreement, Seller will provide the services to the Companies listed on Schedule
A, in substantially the same scope, nature and manner as was provided to the
Companies (or to AGI with respect to the Companies) immediately prior to the
Effective Date.
 
(b)  Third Party Services. On the terms and subject to the conditions of this
Agreement, Seller will use commercially reasonable efforts to assist the
Companies in procuring the services listed on Schedule B to be provided to the
Companies, in substantially the same scope, nature and manner as was provided to
the Companies (or to AGI with respect to the Companies) immediately prior to the
Effective Date by the providers that provided such services to the Companies (or
to AGI with respect to the Companies) immediately prior to the Effective Date
(“Third Party Services”). The Companies and the Buyer acknowledge that the
provision of Third Party Services may require the consent of the relevant
providers. If the Companies, with Seller’s assistance, are unable to obtain such
consent with respect to a particular Third Party Service, then the Seller, at no
additional cost to Seller, will use commercially reasonable efforts to assist
the Companies in arranging for an alternative person or an alternative
methodology to provide the Third Party Service.
 

--------------------------------------------------------------------------------


 
(c)  Other Services. During the term of this Agreement, and subject to
availability of Seller’s resources, Seller will provide to the Companies any
other transition services not referenced in subsection (a) or (b) above of a
nature that is consistent with the services Seller provided to the Companies (or
to AGI with respect to the Companies) prior to the Effective Date, at levels
consistent with the past operation of the Companies (or of AGI with respect to
the Companies) and reasonably requested by the Companies. Seller shall render
such additional Transition Services following the parties’ agreeing in writing
to the services to be provided with reasonably sufficient detail. Any fee to be
charged by Seller for any services provided pursuant to this Section 2(c) will
be equal to the costs and allocations Seller previously charged to the Companies
for such Transition Services prior to the Effective Date, and including without
limitation allocable overhead and Seller’s out-of-pocket expenses incurred
consistent with past practice (“Seller’s Costs”). At the Buyer’s or the
Companies’ request, Seller will furnish the Buyer or the Companies, as the case
may be, with reasonable supporting documentation evidencing Seller’s Costs
hereunder. 
 
(d)  Increased Staffing. If Seller is required to increase staffing, acquire
equipment or to make any investments or capital expenditures in order to
increase the level of use of any Transition Service provided as a result of a
request by the Companies to increase the level of use provided by Seller, Seller
shall inform the Companies in writing of the need for such increases in staffing
level, acquisitions of equipment, investments or capital expenditure required
before any such costs or expenses are incurred. Upon the receipt of such notice,
the Companies may (i) withdraw their request for the increase in the level of
use provided by Seller, (ii) in the case of equipment or other tangible assets,
make the required equipment and assets available for Seller’s use during the
provision of the Transition Services at no expense to Seller, or (iii) agree to
Seller’s increased staffing, acquisition of equipment or investment or capital
expenditure. Upon mutual written agreement under subsection (iii), as to any
such increase in staffing level, acquisition of equipment, investment or capital
expenditure required, the Companies shall reimburse Seller for the actual
increased costs and expenses incurred by Seller allocable to the Transition
Services. If the Companies do not agree to reimburse Seller for the actual
increased costs and expenses to be incurred, Seller shall have no obligation to
increase the level of such Transition Service.
 
(e)  Segregation of Data or Systems. If any costs and expenses are required to
segregate data or systems of the Companies from data or systems of Seller prior
to termination of this Agreement, the Companies shall reimburse Seller for the
costs and expenses of such segregation; provided, however, that Seller shall not
undertake any such segregation without providing to the Companies a written
estimate of the costs of such segregation and obtaining the prior written
consent of the Companies thereto.
 
(f)  No Modification of Seller’s Software or Equipment. Except as agreed in
writing by the parties, Seller shall not be required to perform any Transition
Service requiring the use of, and shall not be required to install or use, any
software or equipment modified or provided by the Companies. Seller shall not be
required to modify or change any of Seller’s software or equipment to perform
any Transition Service.
 
-2-

--------------------------------------------------------------------------------


 
(g)  Seller Representative. Seller shall designate in writing a representative
(the “Seller Representative”) who shall have the authority to act on Seller’s
behalf in connection with the performance of the Transition Services, to enforce
the provisions of this Agreement, and to serve as the primary contact for
communications between the Companies and Seller concerning the performance of
the Transition Services and this Agreement. Before any limitation placed by
Seller on the authority of the Seller Representative may be effective, such
limitation shall first be disclosed to the Companies in writing, and if not so
disclosed, shall not have any effect.
 
(h)  Companies’ Representative. The Companies shall designate in writing a
representative (the “Companies’ Representative”). The Companies’ Representative
shall have the authority, on behalf of the Companies, to enforce the provisions
of this Agreement, to take any action necessary to cause or promote the orderly
and expeditious performance of the Transition Services, and to serve as the
primary contact for communications between Seller and the Companies concerning
the performance of the Transition Services. Before any limitation placed by the
Companies on the authority of the Companies’ Representative may be effective,
such limitation shall first be disclosed to Seller in writing, and if not so
disclosed, shall not have any effect.
 
(i)  No Violation of Law or Contract. Notwithstanding any of the provisions of
this Agreement to the contrary, Seller shall not be required to provide any
Transition Service which Seller is prohibited from providing by law or
contractual restriction. Nothing in this Agreement shall require Seller to
violate any agreement with any third party, including, without limitation, any
software license or agreement. Seller certifies that, to its knowledge, the
provision of the Transition Services will not cause it to violate any law or
contractual restriction.
 
(j)  Buyer to Receive Benefit. Seller agrees that any Transition Service to be
provided to the Companies will instead be provided to the Buyer with respect to
the Companies, if so requested by the Companies’ Representative.
 
3.  Compensation.
 
(a)  Payments. The Companies will pay the amounts listed on Schedule A, the
amounts listed on Schedule B or Seller’s Costs, as applicable, for the
Transition Services. Seller will invoice the Companies one month following the
date of this Agreement, and on the same day of each month thereafter in which
Transition Services have been rendered under this Agreement. If the invoice date
is the 29th, 30th or 31st day of the month, any invoice to be sent during a
month with fewer than such number of days shall instead be sent on the last day
of such month. The Companies will pay all invoices in full by no later than
thirty days following the date of receipt. In the event the Companies do not pay
all due and payable invoices in full within thirty days of receipt of the
applicable invoices, Buyer or Buyer Parent, each jointly and severally a
guarantor for the Companies, shall make such payment to Seller within five days.
If Seller does not receive payment within 35 days, Seller may suspend all
Transition Services without any further liability to the Companies, Buyer, or
Buyer Parent.
 
-3-

--------------------------------------------------------------------------------


 
(b)  Taxes. All payments by the Companies, Buyer, or Buyer Parent to Seller
under this Agreement shall be grossed-up by the Companies, Buyer, or Buyer
Parent, as the case may be, to cover any sales tax, value-added tax, goods and
services tax or similar tax (but excluding any tax based upon the net income of
Seller) payable with respect to the provision by Seller of Transition Services.
Any sales, use, transaction, excise or similar tax imposed on or measured by the
rendering of the Transition Services will be the responsibility of the
Companies.
 
4.  Independent Contractor.
 
(a)  Independent Contractor Status. Seller will perform the Transition Services
under this Agreement as an independent contractor and as such will have and
maintain exclusive control over all its own employees, agents, subcontractors
and operations. Seller will not be, act as, purport to act as or be deemed to be
any of the Companies’ agent, representative, employee or servant.
 
(b)  Seller’s Employees. Seller shall retain the absolute right to reassign,
discipline or dismiss any Seller employee or the employee of any affiliate or
third party retained by the Seller and the Companies shall not purport to
exercise any such right, provided that at any time the Companies may require
Seller to cause an employee to cease to provide Transition Services to the
Companies and leave any premises owned or occupied by the Companies if the
Companies in their reasonable discretion so request. Notwithstanding the
foregoing, if the Companies’ request for Seller to cause an employee to cease to
provide Transition Services results in Seller’s inability to perform the
Transition Services, Seller shall not have any liability to the Companies for
failure to perform such Transition Services.
 
(c)  No Requirement for New Employees. Seller is not required to hire any new
employees to provide Transition Services to the Companies during the term of
this Agreement. If Seller is unable to provide Transition Services to the
Companies hereunder, Seller shall notify the Companies of such fact as promptly
as practicable. Notwithstanding the foregoing, subject to Section 2(b) above,
Seller may, but shall not be obligated to, hire a third party vendor to perform
the Transition Services. In the event a third party vendor is hired, the
provisions of this Agreement shall remain in full force and effect as to the
Transition Services to be provided by the third party vendor.
 
5.  Standard of Performance.
 
(a)  For Transition Services provided directly by Seller, Seller will perform
such Transition Services in a reasonably timely and competent manner and provide
Transition Services in a nature and at levels consistent with the Companies’
past and current conduct of their business and AGI’s past conduct with respect
to the Companies’ business. For Transition Services provided by third parties,
Seller, at no additional cost to Seller, will use reasonable efforts to procure
or secure such services hereunder. Notwithstanding the foregoing:
 
(i) Seller shall not be liable to the Companies, Buyer, Buyer Parent, or any
third party on account of any action or inaction on the part of any Seller
employee, any employee of a Seller affiliate or any third party, so long as the
individual in question was acting in good faith in accordance with or pursuant
to the direction of the Companies; and
 
-4-

--------------------------------------------------------------------------------


 
(ii) Seller shall not be liable to the Companies, Buyer or Buyer Parent for any
error of judgment or for any loss suffered by the Companies, Buyer or Buyer
Parent or any third party in connection with the subject matter of this
Agreement (howsoever any such loss may have occurred);
 
unless, such loss arises from gross negligence, bad faith, fraud, intentional
misconduct or willful default in the performance or non-performance by Seller,
any Seller employee or any employee of any Seller affiliate of the Transition
Services provided under or pursuant to the terms of this Agreement. In addition,
nothing herein shall obligate Seller to incur direct out-of-pocket costs or
expenses for which Seller will not be reimbursed or compensated under this
Agreement, even if such failure to incur costs or expenses or assume obligations
would interfere with Seller’s ability to provide Transition Services. The
allocable portion of employees’ salaries and corporate overhead shall not be
considered direct out-of-pocket costs or expenses.
 
(b) SELLER MAKES NO REPRESENTATION AND EXTENDS NO WARRANTY OF ANY KIND, EXPRESS
OR IMPLIED, REGARDING THE TRANSITION SERVICES OR ITS PERFORMANCE UNDER THIS
AGREEMENT, AND DISCLAIMS ALL WARRANTIES, INCLUDING WITHOUT LIMITATION THE
WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, AND
NON-INFRINGEMENT.
 
6.  Confidentiality.
 
(a)  Seller and its affiliates will keep confidential and protect, and will not
divulge, allow access to or use in any way, (i) intellectual property rights,
including product specifications, formulae, compositions, processes, designs,
sketches, photographs, graphs, drawings, samples, inventions and ideas, past,
current and planned research and development, current and planned manufacturing
and distribution methods and processes, market studies, business plans,
software, database technologies, systems, structures, architectures and data
(and related processes, formulae, compositions, improvements, devices, know-how,
inventions, discoveries, concepts, ideas, designs, methods and information),
(ii) any and all information concerning the business and affairs (including
historical financial statements, financial projections and budgets, historical
and projected sales, capital spending budgets and plans, the names and
backgrounds of key personnel, personnel training and techniques and materials),
however documented, and (iii) any and all notes, analyses, compilations,
studies, summaries and other material containing or based, in whole or in part,
on any information included in the foregoing (collectively, “Confidential
Information”) of Buyer, Buyer Parent or any Company that is delivered or made
available to Seller or its affiliates pursuant to this Agreement, unless
required by (x) applicable law, (y) any judgment, injunction, writ, order,
ruling, award or decree made by any governmental or judicial authority or
arbitration, or (z) policies or rules of stock exchanges on which the shares of
Seller or any affiliate are listed, in which event, if legally permissible,
Seller shall promptly provide written notice to Buyer to allow Buyer or any
Company to seek (and if only Seller or any affiliate is legally permitted to
seek, they will, if requested by Buyer seek) (at the expense of Buyer or any
Company) a protective order with respect to such information. Seller
acknowledges that such Confidential Information constitutes a unique and
valuable asset of each Company, Buyer and Buyer Parent and represents a
substantial investment of time and expense by such Company, Buyer and Buyer
Parent, and that any disclosure or other use of such Confidential Information
other than for the sole benefit of such Company, Buyer or Buyer Parent would be
wrongful and would cause irreparable harm to such Company, Buyer or Buyer
Parent. Seller will deliver promptly to the Companies, Buyer or Buyer Parent or
destroy, at the request and option of the Companies, Buyer or Buyer Parent, all
tangible and intangible embodiments (and all copies) of such Confidential
Information that are in the possession of Seller or its affiliates. The
foregoing obligations of confidentiality will not apply to any Confidential
Information that is or subsequently becomes generally publicly known, other than
as a direct or indirect result of the breach of this Agreement by Seller.
 
-5-

--------------------------------------------------------------------------------


 
(b)  Seller acknowledges that the Companies, Buyer and Buyer Parent have
required that Seller make the agreements in this Section 6 as a condition to
Buyer’s purchase of the Companies and consummation of the transactions
contemplated by this Agreement. Seller agrees that the agreements contained in
this Section 6 are reasonable and necessary to protect the legitimate interests
of the Companies, Buyer and Buyer Parent and that any violation or breach of
this Section 6 will result in irreparable injury to the Companies, Buyer and
Buyer Parent for which no adequate remedy would exist at law. Accordingly, in
addition to any relief at law that may be available to any Company, Buyer or
Buyer Parent for such violation or breach and regardless of any other provision
contained in this Agreement, each Company, Buyer and Buyer Parent will be
entitled to injunctive and other equitable relief restraining such violation or
breach (without any requirement that any Company, Buyer or Buyer Parent provide
any bond or other security).
 
(c)  In the event that Seller or any affiliate is requested or required (by oral
question or request for information or documents in any legal proceeding,
interrogatory, subpoena, civil investigative demand or similar process) to
disclose any Confidential Information, it will notify the Buyer promptly of the
request or requirement so that the Companies, Buyer and Buyer Parent may seek an
appropriate protective order or waive compliance with the provisions of this
Section 6. If, in the absence of a protective order or the receipt of a waiver
from Companies, Buyer and Buyer Parent, the Seller is, on the advice of counsel,
compelled to disclose any Confidential Information to any tribunal or else stand
liable for contempt, Seller may disclose the Confidential Information to the
tribunal; provided, however, that Seller will use its reasonable efforts to
obtain, at the request of any Company, Buyer or Buyer Parent, an order or other
assurance that confidential treatment will be accorded to such portion of the
Confidential Information required to be disclosed as the Company, Buyer or Buyer
Parent designates.
 
7.  Indemnification. TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, THE
COMPANIES, BUYER, AND BUYER PARENT SHALL JOINTLY AND SEVERALLY INDEMNIFY, DEFEND
AND HOLD SELLER HARMLESS, ITS AFFILIATES AND THEIR RESPECTIVE OFFICERS,
DIRECTORS, EMPLOYEES, AGENTS, CONTRACTORS AND SUBCONTRACTORS FROM AND AGAINST
ANY AND ALL CLAIMS, COSTS OR LIABILITIES OF ANY KIND OR NATURE WHATSOEVER
(“CLAIMS”), ARISING OUT OF THE PERFORMANCE OF THE TRANSITION SERVICES HEREUNDER,
EXCEPT IN THE CASE OF SUCH PARTY’S GROSS NEGLIGENCE, BAD FAITH, FRAUD,
INTENTIONAL MISCONDUCT OR WILLFUL DEFAULT.
 
-6-

--------------------------------------------------------------------------------


 
8.  Terms and Termination.
 
(a)  The term of this Agreement will commence on the Effective Date and continue
until all Transition Services are completed, unless earlier terminated in
accordance with this Section 8.
 
(b)  The Companies may terminate this Agreement in whole or with respect to any
one or more Transition Services at any time without cause upon one week’s
written notice. Such termination will not extinguish the Companies’ or the
Buyer’s obligation to pay for Transition Services or costs incurred by Seller
under this Agreement prior to the effective date of such termination.
 
(c)  If any party hereto becomes bankrupt or insolvent, or makes an assignment
for the benefit of creditors, or if a receiver is appointed to take charge of
its property and such proceeding is not vacated or terminated within thirty days
after its commencement or institution, any other party may immediately terminate
this Agreement by written notice. Any such termination will be without prejudice
to accrued rights of the terminating parties, and to other rights and remedies
for default.
 
9.  Miscellaneous.
 
(a)  Force Majeure. No party will be liable in any manner for failure or delay
of performance of all or part of this Agreement (other than the payment of
money), directly or indirectly, owing to acts of God, applicable orders or
restrictions by a governmental authority, strikes or other labor disturbances,
riots, embargoes, power failures, telecommunication line failures, revolutions,
wars, fires, floods, or any other causes of circumstances beyond the reasonable
control of the parties. The affected party, however, in the case of such delay
or failure, will give prompt notice to the other parties and will exert
commercially reasonable efforts to remove the causes or circumstances of
nonperformance with reasonable dispatch. In any such event, Seller’s obligations
hereunder and the Companies’ obligations to pay for any Transition Services so
suspended or delayed hereunder shall be postponed for such time as Seller’s
performance is suspended or delayed on account thereof.
 
(b)  Entire Agreement. This Agreement (including the schedules referred to
herein) contains the entire understanding between the parties with respect to
Transition Services and supersedes any prior understandings, agreements or
representations, written or oral, relating to the subject matter hereof.
 
(c)  Counterparts. This Agreement may be executed in separate counterparts, each
of which will be an original and all of which taken together will constitute one
and the same agreement, and any party hereto may execute this Agreement by
signing any such counterpart.
 
(d)  Severability. Whenever possible, each provision of this Agreement will be
interpreted in such a manner as to be effective and valid under applicable law
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable under any applicable law or rule, the validity, legality and
enforceability of the other provision of this Agreement will not be affected or
impaired thereby.
 
-7-

--------------------------------------------------------------------------------


 
(e)  Assignment. This Agreement and the rights and obligations of the parties
hereunder will not be assignable, in whole or in part, by any party without the
prior written consent of the other parties.
 
(f)  Modification, Amendment, Waiver or Termination. No provision of this
Agreement may be modified, amended, waived or terminated except by an instrument
in writing signed by the parties to this Agreement. No course of dealing between
the parties will modify, amend, waive or terminate any provision of this
Agreement or any rights or obligations of any party under or by reason of this
Agreement.
 
(g)  Notices. All notices, consents, requests, instructions, approvals or other
communications provided for herein will be in writing and delivered by personal
delivery, overnight courier, mail, electronic facsimile or e-mail addressed to
the receiving party at the address set forth herein. All such communications
will be effective when received.
 
If to Company:
 
Florida Canyon Mining, Inc.
P.O. Box 330
Imlay, Nevada
USA 89418
Attn: Mine General Manager
Facsimile No. (775) 538-7324
 
With a copy to:
 
Jipangu International Inc.
3-6-9- Kita-Shinagawa
Shinagawa-ku
Tokyo 140-0001
Japan
Attn: President
Facsimile No. +813 3474-4679
 
and with a copy to:
 
Dorsey & Whitney LLP
1420 Fifth Avenue, Suite 3400
Seattle, Washington
USA 98101
Attn: Randal R. Jones
Facsimile No. (206) 903-8820
 
and with a copy to:
 
Davis & Company LLP
Suite 2800 Park Place
666 Burrard Street
Vancouver, British Columbia
Canada V6C 2Z7
Attn: John M. Sibley
Facsimile No. (604) 605-3725
 

 
-8-

--------------------------------------------------------------------------------


 
If to Seller:
 
Apollo Gold Corporation
5655 South Yosemite Street
Suite 200
Greenwood Village, Colorado
USA 80111-3220
Attn: President
Facsimile No. (720) 482-0957
 
With a copy to:
 
Davis, Graham & Stubbs LLP
1550 Seventeenth Street
Suite 500
Denver, Colorado
USA 80202
Attn: Deborah Friedman
Facsimile No. (303) 893-1379



Any party may change the address set forth above by notice to each other party
given as provided herein.
 
(h)  Headings. The headings contained in this Agreement are for reference
purposes only and will not in any way affect the meaning or interpretation of
this Agreement.
 
(i)  Governing Law. ALL MATTERS RELATING TO THE INTERPRETATION, CONSTRUCTION,
VALIDITY AND ENFORCEMENT OF THIS AGREEMENT WILL BE GOVERNED BY THE INTERNAL LAWS
OF THE STATE OF DELAWARE, WITHOUT GIVING EFFECT TO ANY CHOICE OF LAW PROVISIONS
THEREOF.
 
(j)  Third-Party Benefit. Nothing in this Agreement, express or implied, is
intended to confer upon any other person any rights, remedies, obligations or
liabilities of any nature whatsoever.
 
(k)  Jurisdiction and Venue. THIS AGREEMENT MAY BE ENFORCED IN ANY FEDERAL COURT
OR STATE COURT SITTING IN NEVADA, AND EACH PARTY CONSENTS TO THE JURISDICTION
AND VENUE OF ANY SUCH COURT AND WAIVES ANY ARGUMENT THAT VENUE IN SUCH FORUM IS
NOT CONVENIENT. IF ANY PARTY COMMENCES ANY ACTION UNDER ANY TORT OR CONTRACT
THEORY ARISING DIRECTLY OR INDIRECTLY FROM THE RELATIONSHIP CREATED BY THIS
AGREEMENT IN ANOTHER JURISDICTION OR VENUE, ANY OTHER PARTY TO THIS AGREEMENT
WILL HAVE THE OPTION OF TRANSFERRING THE CASE TO THE ABOVE-DESCRIBED VENUE OR
JURISDICTION OR, IF SUCH TRANSFER CANNOT BE ACCOMPLISHED, TO HAVE SUCH CASE
DISMISSED WITHOUT PREJUDICE.
 
-9-

--------------------------------------------------------------------------------


 
(l)  Waiver of Jury Trial. EACH PARTY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO
TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.
 
(m)   Remedies. Absent gross negligence, bad faith, fraud, intentional
misconduct, willful default or a breach of Section 6, (i) Seller’s sole
liability, and the Buyer’s and the Companies’ exclusive remedy, arising under
this Agreement and any claim related to the performance or non-performance of
Transition Services hereunder, shall be limited to the amount of payments
actually made by the Buyer or the Companies in relation to the particular
Transition Services on which the Buyer’s or the Companies’ claim is based, and
(ii) in no event shall Seller’s aggregate liability hereunder exceed that
aggregate service fees received from the Buyer or the Companies hereunder. IN NO
EVENT SHALL EITHER PARTY BE LIABLE FOR ANY LOST DATA OR SERVICES, LOST PROFITS,
BUSINESS INTERRUPTION OR FOR ANY INDIRECT, INCIDENTAL, SPECIAL, CONSEQUENTIAL,
EXEMPLARY OR PUNITIVE DAMAGES ARISING OUT OF OR RELATING TO THE TRANSITION
SERVICES OR THIS AGREEMENT, EVEN IF ADVISED OF THE POSSIBILITY OF SUCH DAMAGES.
 
(n)  Expenses. Except as otherwise expressly provided for herein, each party
will pay its own expenses (including brokers’, finders’, attorneys’ and
accountants’ fees) in connection with the negotiation of this Agreement, the
performance of its respective obligations hereunder and the consummation of the
transactions contemplated by this Agreement (whether consummated or not).
 
(o)  Advice of Counsel. Each party acknowledges that it has been advised by
counsel in the negotiation, execution and delivery of this agreement.
 
(p)  No Waiver. No delay on the part of the parties in exercising any right
hereunder will operate as a waiver of such right. No waiver, express or implied,
by either party of any right of such party or any breach by the other party will
constitute a waiver of any other of such party’s right or breach by the other
party.
 

-10-

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto caused this Transition Services Agreement
to be duly executed by their respective authorized officers as of the day and
year first above written.
 
APOLLO GOLD CORPORATION
 
 
By:__________________________________________________
Name:________________________________________________
Title:_________________________________________________
 
 
JIPANGU INTERNATIONAL INC.
 
By:__________________________________________________
Name:________________________________________________
Title:_________________________________________________
 
FLORIDA CANYON MINING, INC.
 
 
By:__________________________________________________
Name:________________________________________________
Title:_________________________________________________
   
 
 
 
STANDARD GOLD MINING, INC.
 
 
By:__________________________________________________
Name:________________________________________________
Title:_________________________________________________
 
APOLLO GOLD EXPLORATION, INC.
 
 
By:__________________________________________________
Name:________________________________________________
Title:_________________________________________________




 
-11-

--------------------------------------------------------------------------------



SCHEDULE A
 
Seller’s Services
 
Transition Team:


Seller’s transition team will initially consist of the following employees with
their respective areas of responsibilities:


1. R. David Russell - Seller’s Representative
2. Melvyn Williams - financial, accounting, and auditing
3. Richard Nanna - exploration group advisor
4. Don Miller - human resources and administration
5. Dave Young - mine operations, technical support, permitting, and bonding
 
Transition Services
 
Compensation
 
Duration
1. Seller shall assist the Companies with gold sales consistent with past and
current practice.
 
No additional charge. (1)
 
3 months
2. Seller shall assist the Companies with treasury management, cash control
management and control of the internal and external audit functions consistent
with past practice, and shall assist the Companies in addressing those
significant deficiencies and material weaknesses that Seller’s independent
accountants have identified in the internal control over financial reporting
relating to the Subsidiaries and their business.
 
No additional charge. (1)
 
3 months
 
3. Seller shall assist in the administration to the Companies’ employees of all
benefit and compensation plans and a 401(k) plan consistent with past practice.
 
No additional charge. (1)
 
3 months
4. Seller shall advise in the administration of the Companies’ reserve data base
and any required reserve/resource calculations, consistent with past practice.
 
No additional charge. (1)
 
3 months
5. Seller shall advise in preparing and seeking approval of APO 19, Florida
Canyon trust fund and new Standard permitting for a period of 3 months, with
continuing assistance after the first 3 months as needed and mutually agreed to
by the parties.
 
No additional charge. (1)
 
3 months; potentially extendable
6. If any position that reports directly to the Mine General Manager is not
filled with a permanent employee on the Effective Date (a “Vacant Position”),
Seller shall use its reasonable efforts to assist the Companies in filling such
position as soon as reasonably practicable with a candidate, and on terms,
reasonably satisfactory to the Companies.
 
No additional charge. (1)
 
Until completed
7. If any Vacant Position exists on the Effective Date, Seller will provide the
Companies with the services of a member of the transition team, who will serve
in the Vacant Position until the earlier of 3 months after the Effective Date or
the date on which a new permanent employee is hired to fill the Vacant Position,
but only to the extent that such service does not unreasonably interfere with
that transition team member’s job responsibilities to Seller.
 
No additional charge. (1)
 
3 months or until completed, whichever is earlier
8. Seller shall provide guidance, training, information and assistance to the
newly-hired Mine General Manager, Engineering Manager, Controller and any other
position filled pursuant to paragraph 6 above, consistent with Seller’s past
practice with respect to new hires in like positions.
 
No additional charge. (1)
 
3 months
9. Seller shall provide guidance to the Companies with respect to human
resources issues such as pay, benefits, unions, labor law and recruiting.
 
No additional charge. (1)
 
3 months
10. While providing the services described above, Seller shall use reasonable
efforts in assisting the Companies to become self-sufficient in such matters
within 3 months after the date of this Agreement.
 
No additional charge. (1)
 
3 months
                   

--------------------------------------------------------------------------------

(1) Notwithstanding anything to the contrary in this Agreement, the Companies,
and Buyer and Buyer Parent as guarantors, shall be reimburse Seller for all
usual and customary documented expenses for travel, lodging, and meals, up to a
maximum of $10,000 per month for the duration of this Agreement. Any additional
out-of-pocket expenses must be approved by the Companies in writing prior to
being incurred.
 






 

A-1

--------------------------------------------------------------------------------


 
SCHEDULE B
 
Third Party Services
 
Transition Service
 
1.Gemcom Geological Software (annual maintenance contract)
 
2. Whittle Software
 
3. AccPac Financial Software
 
4. US Bank - Draft Trust Agreement FC - BLM
 
5. Marsh Insurance Brokerage
 
6. Fidelity - 401k Plan Administrator
 
7. Scotia Bank (ScotiaMoccata) - Gold Sales Agreement
 
8. IT Services -Phone Service: Vartec (800) 871-0999
 
9. Price Waterhouse Coopers
 
10. Bond support or guaranty arrangements with AIG, Sterling Savings Bank and
Safeco



B-1

--------------------------------------------------------------------------------


 
 
EXHIBIT C




To:
Boards of Directors of Florida Canyon Mining, Inc., Standard Gold Mining, Inc.
and Apollo Gold Exploration, Inc. (each, a “Company”, and collectively, the
“Companies”), P.O. Box 330, Imlay, Nevada, USA 89418




And to:
Jipangu Inc. and Jipangu International Inc., 3-6-9 Kita-Shinagawa, Shinagawa-ku,
Tokyo 140-0001 Japan





__________, 2005
 
Dear Sirs,
 
I hereby resign as a director and/or officer of the Companies, and from any
other position that I might hold with the Companies, as applicable, as of the
date hereof and I irrevocably waive my rights to any notice, contractual or
otherwise.
 
In consideration for One Hundred Dollars ($100) in lawful currency of the United
States and other good and valuable consideration received from the Companies, I
irrevocably release the Companies, their Boards of Directors, officers,
employees, agents and assigns, from all and any claims, charges, complaints,
causes of action or demands of whatever kind or nature (1) that I now have or
have ever had against any Company, whether known or unknown, arising from or
relating to my service to the Companies, including but not limited to: wrongful
or tortious termination, specifically including actual or constructive
termination in violation of public policy; implied or express employment
contracts and/or estoppel; discrimination, harassment, failure to accommodate
and/or retaliation under any federal, state, provincial or local statute or
regulation, specifically including any claims I may have under the Fair Labor
Standards Act, the Americans with Disabilities Act, Title VII of the Civil
Rights Act of 1964 as amended, and the Family and Medical Leave Act; the
applicable laws and regulations of the State of Nevada and the state, province
or other jurisdiction in which I reside; any claims brought under any federal,
state, provincial or local statute or regulation for non-payment of wages or
other compensation (including expense reimbursements and/or bonuses due after
the date hereof); negligent hiring, retention and training; any claims arising
from either tort or contract laws; any claims brought under any federal, state,
provincial or local statute or regulation related to military leave and/or
reinstatement or related rights; and libel, slander, fraud, misrepresentation,
or breach of contract; and any claims for indemnification or advancement of
expenses under the Companies’ certificates of incorporation or bylaws, under the
Delaware General Corporation Law or under any agreement to which I am a party or
a beneficiary; or (2) that I might in the future have against any Company for
indemnification under the Companies’ certificates of incorporation or bylaws,
under the Delaware General Corporation Law or under any agreement to which I am
a party or a beneficiary). I further confirm that the Companies are in no way
obligated or indebted to me in connection with my position as a director or
officer of any Company or otherwise.

    SIGNED as a deed and delivered by ) [NAME]    in the ) presence of: )    

Witness Signature:


Witness Name:


Witness Address:


Witness Occupation:
 
 
C-1

--------------------------------------------------------------------------------


 
EXHIBIT D

CERTIFICATE OF SELLER’S NON-FOREIGN STATUS
 
Section 1445 of the Internal Revenue Code provides that a transferee of a U.S.
real property interest must withhold tax if the transferor is a foreign person.
To inform the transferee that withholding of tax is not required upon the
disposition of the U.S. real property interest by Apollo Gold, Inc., the
undersigned hereby certifies the following on behalf of Apollo Gold, Inc.:
 
1.    Apollo Gold, Inc. is not a foreign corporation, foreign partnership,
foreign trust, or foreign estate (as those terms are defined in the Internal
Revenue Code and Income Tax Regulations);
 
2.    Apollo Gold, Inc. is not a disregarded entity as defined in Treas. Reg. §
1.1445-2(b)(2)(iii);
 
3.    Apollo Gold, Inc.’s U.S. employer identification number is 91-1724754; and
 
4.    Apollo Gold, Inc.’s office address is 5655 South Yosemite Street
 
Suite 200, Greenwood Village, Colorado, USA 80111-3220.
 
Apollo Gold, Inc. understands that this certification may be disclosed to the
Internal Revenue Service by the transferee and that any false statement
contained herein could be punished by fine, imprisonment, or both.
 
Under penalties or perjury I declare that I have examined this certification and
to the best of my knowledge and belief it is true, correct and complete, and I
further declare that I have authority to sign this document on behalf of Apollo
Gold, Inc..
 
Apollo Gold, Inc., a Delaware corporation
 
By:_________________________________________
Name:_______________________________________
Title:________________________________________
 
Date:________________________________________
 
 
D-1

--------------------------------------------------------------------------------

